


Exhibit 10.27

AGREEMENT AND PLAN OF MERGER

Among

EBAY INC.,

VAQUITA ACQUISITION CORP.

and

PAYPAL, INC.

Dated as of July 7, 2002

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

ARTICLE I

 

 

 

 

 

The Merger; Closing; Effective Time

 

 

 

 

1.1.

The Merger

2

1.2.

Closing

2

1.3.

Effective Time

2

 

 

 

 

ARTICLE II

 

 

 

 

 

Certificate of Incorporation and By-Laws of the Surviving Corporation

 

 

 

 

2.1.

The Certificate of Incorporation

2

2.2.

The By-Laws

3

 

 

 

 

ARTICLE III

 

 

 

 

 

Officers and Directors of the Surviving Corporation

 

 

 

 

3.1.

Directors

3

3.2.

Officers

3

 

 

 

 

ARTICLE IV

 

 

 

 

 

Effect of the Merger on Capital Stock; Exchange of Certificates

 

 

 

 

4.1.

Effect on Capital Stock

3

 

(a) Merger Consideration

3

 

(b) Cancellation of Shares

4

 

(c) Merger Sub

4

4.2.

Exchange of Certificates for Shares

4

 

(a) Exchange Agent

4

 

(b) Exchange Procedures

4

 

(c) Transfers

5

 

(d) Fractional Shares

5

 

(e) Termination of Exchange Fund

6

 

(f) Lost, Stolen or Destroyed Certificates

6

 

(g) Distributions with Respect to Unexchanged Shares

6

 

(h) Affiliates

7

4.3.

Dissenters’ Rights

7

4.4.

Adjustments to Prevent Dilution

7

 

 

 

 

 

-i-

--------------------------------------------------------------------------------


 

 

 

ARTICLE V

 

 

 

 

 

Representations and Warranties

 

 

 

 

5.1.

Representations and Warranties of the Company

7

 

(a) Organization, Good Standing and Qualification

7

 

(b) Capital Structure

8

 

(c) Corporate Authority; Approval and Fairness

9

 

(d) Governmental Filings; No Violations; Certain Contracts

10

 

(e) Company Reports; Financial Statements

11

 

(f) Absence of Certain Changes

11

 

(g) Litigation and Liabilities

12

 

(h) Employee Benefits

12

 

(i) Compliance with Laws; Permits

14

 

(j) Certain Regulatory Matters

14

 

(k) Takeover Statutes

15

 

(l) Environmental Matters

15

 

(m) Tax Matters

15

 

(n) Taxes

15

 

(o) Labor Matters

16

 

(p) Insurance

16

 

(q) Intellectual Property

17

 

(r) Intercompany Restrictions

20

 

(s) Brokers and Finders

20

5.2.

Representations and Warranties of Parent and Merger Sub

21

 

(a) Capitalization of Merger Sub

21

 

(b) Organization, Good Standing and Qualification

21

 

(c) Capital Structure

22

 

(d) Corporate Authority

23

 

(e) Governmental Filings; No Violations

23

 

(f) Parent Reports; Financial Statements

24

 

(g) Absence of Certain Changes

24

 

(h) Litigation and Liabilities

24

 

(i) Compliance with Laws

25

 

(j) Certain Regulatory Matters

25

 

(k) Tax Matters

25

 

(l) Taxes

26

 

(m) Intellectual Property

26

 

(n) Brokers and Finders

28

 

 

 

 

 

-ii-

--------------------------------------------------------------------------------


 

 

 

ARTICLE VI

 

 

 

 

 

Covenants

 

 

 

 

6.1.

Interim Operations

28

6.2.

Acquisition Proposals

30

6.3.

Information Supplied

31

6.4.

Stockholders Meeting

32

6.5.

Filings; Other Actions; Notification

32

6.6.

Taxation

35

6.7.

Access

35

6.8.

Affiliates

35

6.9.

Nasdaq National Market Listing and De-listing

36

6.10.

Publicity

36

6.11.

Benefits

36

 

(a) Stock Options and Warrants

36

 

(b) Benefit Plans

37

 

(c) 2001 ESPP and Company 401-K

38

6.12.

Expenses

38

6.13.

Indemnification; Directors’ and Officers’ Insurance

38

6.14.

Takeover Statute

40

6.15.

Retention of Certain Employees

40

6.16.

Conduct of Merger Sub

40

6.17.

Rule 144 Reporting

40

 

 

 

 

ARTICLE VII

 

 

 

 

 

Conditions

 

 

 

 

7.1.

Conditions to Each Party’s Obligation to Effect the Merger

41

 

(a) Stockholder Approval

41

 

(b) H-S-R

41

 

(c) Litigation

41

 

(d) S-4

41

 

(e) Blue Sky Approvals

41

7.2.

Conditions to Obligations of Parent and Merger Sub

41

 

(a) Representations and Warranties

41

 

(b) Performance of Obligations of the Company

42

 

(c) Absence of Certain Changes

42

 

(d) Regulatory Consents

42

 

(e) Tax Opinion

42

 

(f) Accountant Letter

42

7.3.

Conditions to Obligation of the Company

43

 

(a) Representations and Warranties

43

 

 

-iii-

--------------------------------------------------------------------------------


 

 

 

(b) Performance of Obligations of Parent and Merger Sub

43

 

(c) Absence of Certain Changes

43

 

(d) Regulatory Consents

43

 

(e) Tax Opinion

44

 

(f) Nasdaq National Market Listing

44

 

(g) Accountant Letters

44

 

 

 

 

ARTICLE VIII

 

 

 

 

 

Termination

 

 

 

 

8.1.

Termination by Mutual Consent

44

8.2.

Termination by Either Parent or the Company

44

8.3.

Termination by the Company

45

8.4.

Termination by Parent

45

8.5.

Effect of Termination and Abandonment

45

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous and General

 

 

 

 

9.1.

Survival

47

9.2.

Modification or Amendment

47

9.3.

Waiver of Conditions

47

9.4.

Counterparts

47

9.5.

GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL

47

9.6.

Notices

48

9.7.

Entire Agreement; No Other Representations

49

9.8.

No Third Party Beneficiaries

49

9.9.

Obligations of Parent and of the Company

49

9.10.

Definitions

49

9.11.

Severability

49

9.12.

Interpretation

50

9.13.

Assignment

50

 

 

-iv-

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (hereinafter called this “Agreement”), dated as of
July 7, 2002, among PAYPAL, INC., a Delaware corporation (the “Company”), EBAY
INC., a Delaware corporation (“Parent”), and VAQUITA ACQUISITION CORP., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub,” with
the Company and Merger Sub sometimes being hereinafter collectively referred to
as the “Constituent Corporations”).

RECITALS

WHEREAS, the respective boards of directors of each of Parent, Merger Sub and
the Company have approved the merger of Merger Sub with and into the Company
(the “Merger”) and approved the Merger upon the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, the respective boards of directors of each of Parent and the Company
have determined that the Merger is advisable and in the best interests of their
respective companies and stockholders and accordingly have agreed to effect the
Merger upon the terms and subject to the conditions set forth in this Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Merger shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”);

WHEREAS, in order to induce Parent and Merger Sub to enter into this Agreement,
certain stockholders of the Company have each entered into a Stockholders
Agreement with Parent with respect to the approval of the Merger and certain
restrictions on the transfer of securities of the Company and Parent
(collectively, the “Stockholders Agreements”);

WHEREAS, in order to induce Parent and Merger Sub to enter into this Agreement,
certain officers of the Company are simultaneously entering into employment,
non-compete and non-solicitation agreements with Parent to become effective at
the Effective Time (as defined below) (collectively, the “Employment
Agreements”); and

WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

 

-1-

--------------------------------------------------------------------------------


 


ARTICLE I


THE MERGER; CLOSING; EFFECTIVE TIME


1.1.          THE MERGER.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH IN THIS AGREEMENT, AT THE EFFECTIVE TIME (AS DEFINED IN SECTION 1.3),
MERGER SUB SHALL BE MERGED WITH AND INTO THE COMPANY AND THE SEPARATE CORPORATE
EXISTENCE OF MERGER SUB SHALL THEREUPON CEASE.  THE COMPANY SHALL BE THE
SURVIVING CORPORATION IN THE MERGER (SOMETIMES HEREINAFTER REFERRED TO AS THE
“SURVIVING CORPORATION”), AND THE SEPARATE CORPORATE EXISTENCE OF THE COMPANY
WITH ALL ITS RIGHTS, PRIVILEGES, IMMUNITIES, POWERS AND FRANCHISES SHALL
CONTINUE UNAFFECTED BY THE MERGER, EXCEPT AS SET FORTH IN ARTICLE II.  THE
MERGER SHALL HAVE THE EFFECTS SPECIFIED IN THE DELAWARE GENERAL CORPORATION LAW,
AS AMENDED (THE “DGCL”).


1.2.          CLOSING.  THE CLOSING OF THE MERGER (THE “CLOSING”) SHALL TAKE
PLACE (I) AT THE OFFICES OF SULLIVAN & CROMWELL, 1870 EMBARCADERO ROAD, PALO
ALTO, AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT LATER THAN THE FIFTH BUSINESS
DAY) AFTER THE LAST TO BE FULFILLED OR WAIVED OF THE CONDITIONS SET FORTH IN
ARTICLE VII (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE
SATISFIED AT THE CLOSING, BUT SUBJECT TO THE FULFILLMENT OR WAIVER OF THOSE
CONDITIONS) SHALL BE SATISFIED OR WAIVED IN ACCORDANCE WITH THIS AGREEMENT OR
(II) AT SUCH OTHER PLACE AND TIME AND/OR ON SUCH OTHER DATE AS THE COMPANY AND
PARENT MAY AGREE IN WRITING (THE “CLOSING DATE”).


1.3.          EFFECTIVE TIME.  AS OF THE CLOSING DATE, THE COMPANY AND PARENT
WILL CAUSE A CERTIFICATE OF MERGER (THE “DELAWARE CERTIFICATE OF MERGER”) TO BE
EXECUTED, ACKNOWLEDGED AND FILED WITH THE SECRETARY OF STATE OF DELAWARE AS
PROVIDED IN SECTION 251 OF THE DGCL.  THE MERGER SHALL BECOME EFFECTIVE AT THE
TIME WHEN THE DELAWARE CERTIFICATE OF MERGER HAS BEEN DULY FILED WITH AND
ACCEPTED BY THE SECRETARY OF STATE OF DELAWARE (THE “EFFECTIVE TIME”).


ARTICLE II


CERTIFICATE OF INCORPORATION AND BY-LAWS
OF THE SURVIVING CORPORATION


2.1.          THE CERTIFICATE OF INCORPORATION.  THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF THE COMPANY AS IN EFFECT IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME SHALL BE THE CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION (THE “CHARTER”), UNTIL DULY AMENDED AS PROVIDED THEREIN OR BY
APPLICABLE LAW, EXCEPT THAT ARTICLE IV OF THE CHARTER SHALL BE AMENDED TO READ
IN ITS ENTIRETY AS FOLLOWS:  “THE AGGREGATE NUMBER OF SHARES THAT THE
CORPORATION SHALL HAVE THE AUTHORITY TO ISSUE IS 1,000 SHARES OF COMMON STOCK,
PAR VALUE $1.00 PER SHARE.”

 

-2-

--------------------------------------------------------------------------------


 

 


2.2.          THE BY-LAWS.  THE BY-LAWS OF THE COMPANY IN EFFECT AT THE
EFFECTIVE TIME SHALL BE THE BY-LAWS OF THE SURVIVING CORPORATION (THE
“BY-LAWS”), UNTIL THEREAFTER AMENDED AS PROVIDED THEREIN OR BY APPLICABLE LAW.


ARTICLE III


OFFICERS AND DIRECTORS
OF THE SURVIVING CORPORATION


3.1.          DIRECTORS.  THE DIRECTORS OF MERGER SUB AT THE EFFECTIVE TIME
SHALL, FROM AND AFTER THE EFFECTIVE TIME, BE THE DIRECTORS OF THE SURVIVING
CORPORATION UNTIL THEIR SUCCESSORS HAVE BEEN DULY ELECTED OR APPOINTED AND
QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN ACCORDANCE
WITH THE CHARTER AND THE BY-LAWS.


3.2.          OFFICERS.  THE OFFICERS OF THE COMPANY AT THE EFFECTIVE TIME
SHALL, FROM AND AFTER THE EFFECTIVE TIME, BE THE OFFICERS OF THE SURVIVING
CORPORATION UNTIL THEIR SUCCESSORS HAVE BEEN DULY ELECTED OR APPOINTED AND
QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN ACCORDANCE
WITH THE CHARTER AND THE BY-LAWS.


ARTICLE IV


EFFECT OF THE MERGER ON CAPITAL STOCK;
EXCHANGE OF CERTIFICATES


4.1.          EFFECT ON CAPITAL STOCK.  AT THE EFFECTIVE TIME, AS A RESULT OF
THE MERGER AND WITHOUT ANY ACTION ON THE PART OF PARENT, MERGER SUB OR THE
COMPANY OR THEIR RESPECTIVE STOCKHOLDERS:


(A)           MERGER CONSIDERATION.  EACH SHARE OF THE COMMON STOCK, PAR VALUE
$0.001 PER SHARE, OF THE COMPANY (A “SHARE” OR, COLLECTIVELY, THE “SHARES”)
ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (OTHER THAN
SHARES OWNED BY PARENT, MERGER SUB OR ANY OTHER DIRECT OR INDIRECT SUBSIDIARY OF
PARENT (COLLECTIVELY, THE “PARENT COMPANIES”) OR SHARES THAT ARE OWNED BY THE
COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY AND IN EACH CASE NOT
HELD ON BEHALF OF THIRD PARTIES (EACH, AN “EXCLUDED SHARE” AND COLLECTIVELY,
“EXCLUDED SHARES”)) SHALL BE CONVERTED INTO, AND BECOME EXCHANGEABLE FOR 0.39
SHARES (THE “EXCHANGE RATIO”), OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, OF
PARENT (“PARENT COMMON STOCK”).  AT THE EFFECTIVE TIME, ALL SHARES SHALL NO
LONGER BE OUTSTANDING AND SHALL BE AUTOMATICALLY CANCELLED AND RETIRED AND SHALL
CEASE TO EXIST, AND EACH CERTIFICATE (A “CERTIFICATE”) FORMERLY REPRESENTING ANY
OF SUCH SHARES (OTHER THAN EXCLUDED SHARES) SHALL THEREAFTER REPRESENT ONLY THE
RIGHT TO THE MERGER CONSIDERATION SET FORTH IN THIS SECTION 4.1(A) AND THE
RIGHT, IF ANY, TO RECEIVE PURSUANT TO SECTION 4.2(D) CASH IN LIEU OF FRACTIONAL
SHARES INTO WHICH SUCH SHARES HAVE BEEN CONVERTED PURSUANT TO THIS
SECTION 4.1(A).

 

 

-3-

--------------------------------------------------------------------------------


 

 


(B)           CANCELLATION OF SHARES.  EACH EXCLUDED SHARE SHALL, BY VIRTUE OF
THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDER THEREOF, CEASE TO BE
OUTSTANDING, SHALL BE AUTOMATICALLY CANCELLED AND RETIRED WITHOUT PAYMENT OF ANY
CONSIDERATION THEREFOR AND SHALL CEASE TO EXIST.


(C)           MERGER SUB.  AT THE EFFECTIVE TIME, EACH SHARE OF COMMON STOCK,
PAR VALUE $0.001 PER SHARE, OF MERGER SUB ISSUED AND OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL BE CONVERTED INTO ONE SHARE OF COMMON STOCK,
PAR VALUE $0.001 PER SHARE, OF THE SURVIVING CORPORATION.


4.2.          EXCHANGE OF CERTIFICATES FOR SHARES.


(A)           EXCHANGE AGENT.  AS OF THE EFFECTIVE TIME, PARENT SHALL DEPOSIT,
OR SHALL CAUSE TO BE DEPOSITED, WITH AN EXCHANGE AGENT SELECTED BY PARENT WITH
THE COMPANY’S PRIOR APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD (THE
“EXCHANGE AGENT”), FOR THE BENEFIT OF THE HOLDERS OF SHARES, CERTIFICATES
REPRESENTING THE SHARES OF PARENT COMMON STOCK AND, AFTER THE EFFECTIVE TIME, IF
APPLICABLE, ANY CASH TO BE PAID PURSUANT TO THE LAST SENTENCE OF SECTION 4.1(A)
IN EXCHANGE FOR SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME UPON
DUE SURRENDER OF THE CERTIFICATES (OR AFFIDAVITS OF LOSS IN LIEU THEREOF)
PURSUANT TO THE PROVISIONS OF THIS ARTICLE IV.  PARENT WILL PROMPTLY MAKE
AVAILABLE TO THE EXCHANGE AGENT AS NEEDED ANY DIVIDENDS OR DISTRIBUTIONS WITH
RESPECT TO THE MERGER CONSIDERATION SET FORTH IN SECTION 4.1(A).  SUCH
CERTIFICATES FOR SHARES OF PARENT COMMON STOCK, TOGETHER WITH ANY CASH,
DIVIDENDS OR DISTRIBUTIONS PAYABLE WITH RESPECT THERETO, BEING HEREINAFTER
REFERRED TO AS THE “EXCHANGE FUND”.


(B)           EXCHANGE PROCEDURES.  PROMPTLY AFTER THE EFFECTIVE TIME, PARENT
SHALL CAUSE THE EXCHANGE AGENT TO MAIL TO EACH HOLDER OF RECORD OF SHARES (OTHER
THAN HOLDERS OF EXCLUDED SHARES) (I) A LETTER OF TRANSMITTAL SPECIFYING THAT
DELIVERY SHALL BE EFFECTED, AND RISK OF LOSS AND TITLE TO THE CERTIFICATES SHALL
PASS, ONLY UPON DELIVERY OF THE CERTIFICATES (OR AFFIDAVITS OF LOSS IN LIEU
THEREOF) TO THE EXCHANGE AGENT, SUCH LETTER OF TRANSMITTAL TO BE IN SUCH FORM
AND HAVE SUCH OTHER PROVISIONS AS PARENT AND THE COMPANY MAY REASONABLY AGREE,
AND (II) INSTRUCTIONS FOR USE IN EFFECTING THE SURRENDER OF THE CERTIFICATES IN
EXCHANGE FOR (A) CERTIFICATES REPRESENTING SHARES OF PARENT COMMON STOCK,
(B) ANY CASH IN LIEU OF FRACTIONAL SHARES AND (C) ANY UNPAID DIVIDENDS AND
DISTRIBUTIONS AS CONTEMPLATED BY THIS ARTICLE IV.  SUBJECT TO SECTION 4.2(H),
UPON SURRENDER OF A CERTIFICATE FOR CANCELLATION TO THE EXCHANGE AGENT TOGETHER
WITH SUCH LETTER OF TRANSMITTAL, DULY EXECUTED, THE HOLDER OF SUCH CERTIFICATE
SHALL BE ENTITLED TO RECEIVE IN EXCHANGE THEREFOR (X) A CERTIFICATE REPRESENTING
THAT NUMBER OF WHOLE SHARES OF PARENT COMMON STOCK THAT SUCH HOLDER IS ENTITLED
TO RECEIVE PURSUANT TO THIS ARTICLE IV, (Y) A CHECK IN THE AMOUNT (AFTER GIVING
EFFECT TO ANY REQUIRED TAX WITHHOLDINGS) OF ANY CASH IN LIEU OF FRACTIONAL
SHARES AND (Z) ANY UNPAID DIVIDENDS AND DISTRIBUTIONS AS CONTEMPLATED BY THIS
ARTICLE IV, AND THE CERTIFICATE SO SURRENDERED SHALL FORTHWITH BE CANCELLED.  NO
INTEREST WILL BE PAID OR ACCRUED ON ANY AMOUNT PAYABLE UPON DUE SURRENDER OF THE
CERTIFICATES.  IN THE EVENT OF A TRANSFER OF OWNERSHIP OF SHARES THAT IS NOT
REGISTERED IN THE TRANSFER RECORDS OF THE COMPANY, A CERTIFICATE REPRESENTING
THE PROPER NUMBER OF SHARES OF PARENT


 

 

-4-

--------------------------------------------------------------------------------


 


COMMON STOCK, TOGETHER WITH A CHECK FOR ANY CASH TO BE PAID UPON DUE SURRENDER
OF THE CERTIFICATE MAY BE ISSUED AND/OR PAID TO SUCH A TRANSFEREE IF THE
CERTIFICATE FORMERLY REPRESENTING SUCH SHARES IS PRESENTED TO THE EXCHANGE
AGENT, ACCOMPANIED BY ALL DOCUMENTS REQUIRED TO EVIDENCE AND EFFECT SUCH
TRANSFER AND TO EVIDENCE THAT ANY APPLICABLE STOCK TRANSFER TAXES HAVE BEEN
PAID.  IF ANY CERTIFICATE FOR SHARES OF PARENT COMMON STOCK IS TO BE ISSUED IN A
NAME OTHER THAN THAT IN WHICH THE CERTIFICATE SURRENDERED IN EXCHANGE THEREFOR
IS REGISTERED, IT SHALL BE A CONDITION OF SUCH EXCHANGE THAT THE PERSON (AS
DEFINED BELOW) REQUESTING SUCH EXCHANGE SHALL PAY ANY TRANSFER OR OTHER TAXES
REQUIRED BY REASON OF THE ISSUANCE OF CERTIFICATES FOR SHARES OF PARENT COMMON
STOCK IN A NAME OTHER THAN THAT OF THE REGISTERED HOLDER OF THE CERTIFICATE
SURRENDERED, OR SHALL ESTABLISH TO THE SATISFACTION OF PARENT OR THE EXCHANGE
AGENT THAT SUCH TAX HAS BEEN PAID OR IS NOT APPLICABLE.

For the purposes of this Agreement, the term “Person” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
Governmental Entity (as defined in Section 5.1(d)) or other entity of any kind
or nature.


(C)           TRANSFERS.  AFTER THE EFFECTIVE TIME, THERE SHALL BE NO TRANSFERS
ON THE STOCK TRANSFER BOOKS OF THE COMPANY OF THE SHARES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


(D)           FRACTIONAL SHARES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NO FRACTIONAL SHARES OF PARENT COMMON STOCK WILL BE ISSUED AND ANY
HOLDER OF SHARES ENTITLED TO RECEIVE A FRACTIONAL SHARE OF PARENT COMMON STOCK
BUT FOR THIS SECTION 4.2(D) SHALL BE ENTITLED TO RECEIVE A CASH PAYMENT IN LIEU
THEREOF IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4.2(D).  AS PROMPTLY AS
PRACTICABLE FOLLOWING THE EFFECTIVE TIME, THE EXCHANGE AGENT SHALL DETERMINE THE
EXCESS OF (I) THE NUMBER OF FULL SHARES OF PARENT COMMON STOCK DELIVERED TO THE
EXCHANGE AGENT PURSUANT TO SECTION 4.2(A), OVER (II) THE AGGREGATE NUMBER OF
FULL SHARES OF PARENT COMMON STOCK TO BE DISTRIBUTED TO HOLDERS OF COMPANY
COMMON STOCK PURSUANT TO SECTION 4.2(B) (SUCH EXCESS, THE “EXCESS SHARES”). 
FOLLOWING THE EFFECTIVE TIME, THE EXCHANGE AGENT, AS AGENT FOR THE HOLDERS OF
COMPANY COMMON STOCK, SHALL SELL THE EXCESS SHARES AT THEN PREVAILING PRICES ON
THE NASDAQ NATIONAL MARKET.  THE EXCHANGE AGENT SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO COMPLETE THE SALE OF THE EXCESS SHARES AS PROMPTLY
FOLLOWING THE EFFECTIVE TIME AS, IN THE EXCHANGE AGENT’S REASONABLE JUDGMENT, IS
PRACTICABLE CONSISTENT WITH OBTAINING THE BEST EXECUTION OF SUCH SALES IN LIGHT
OF PREVAILING MARKET CONDITIONS.  THE EXCHANGE AGENT SHALL DETERMINE THE PORTION
OF SUCH NET PROCEEDS TO WHICH EACH HOLDER OF COMPANY COMMON STOCK SHALL BE
ENTITLED, IF ANY, BY MULTIPLYING THE AMOUNT OF THE AGGREGATE NET PROCEEDS BY A
FRACTION THE NUMERATOR OF WHICH IS THE AMOUNT OF THE FRACTIONAL SHARE INTEREST
TO WHICH SUCH HOLDER OF COMPANY COMMON STOCK IS ENTITLED (AFTER AGGREGATING ALL
SHARES OF PARENT COMMON STOCK TO BE ISSUED TO SUCH HOLDER) AND THE DENOMINATOR
OF WHICH IS THE AGGREGATE AMOUNT OF FRACTIONAL SHARE INTERESTS TO WHICH ALL
HOLDERS OF COMPANY COMMON STOCK ARE ENTITLED.  AS SOON AS PRACTICABLE AFTER THE
DETERMINATION OF THE AMOUNT OF CASH, IF ANY, TO BE PAID TO HOLDERS OF COMPANY
COMMON

 

 

-5-

--------------------------------------------------------------------------------


 

 


STOCK WITH RESPECT TO FRACTIONAL SHARE INTERESTS, THE EXCHANGE AGENT SHALL
PROMPTLY PAY SUCH AMOUNTS TO SUCH HOLDERS OF COMPANY COMMON STOCK IN ACCORDANCE
WITH THE TERMS OF SECTION 4.2(B).


(E)           TERMINATION OF EXCHANGE FUND.  ANY PORTION OF THE EXCHANGE FUND
(INCLUDING ANY PARENT COMMON STOCK) THAT REMAINS UNCLAIMED BY THE STOCKHOLDERS
OF THE COMPANY FOR 180 DAYS AFTER THE EFFECTIVE TIME SHALL BE PAID TO PARENT. 
ANY STOCKHOLDERS OF THE COMPANY WHO HAVE NOT THERETOFORE COMPLIED WITH THIS
ARTICLE IV SHALL THEREAFTER LOOK ONLY TO PARENT FOR PAYMENT OF THEIR SHARES OF
PARENT COMMON STOCK AND ANY CASH PAYABLE PURSUANT TO SECTIONS 4.1 OR 4.2 UPON
DUE SURRENDER OF THEIR CERTIFICATES (OR AFFIDAVITS OF LOSS IN LIEU THEREOF), IN
EACH CASE, WITHOUT ANY INTEREST THEREON.  NOTWITHSTANDING THE FOREGOING, NONE OF
PARENT, THE SURVIVING CORPORATION, THE EXCHANGE AGENT OR ANY OTHER PERSON SHALL
BE LIABLE TO ANY FORMER HOLDER OF SHARES FOR ANY AMOUNT PROPERLY DELIVERED TO A
PUBLIC OFFICIAL PURSUANT TO APPLICABLE ABANDONED PROPERTY, ESCHEAT OR SIMILAR
LAWS.


(F)            LOST, STOLEN OR DESTROYED CERTIFICATES.  IN THE EVENT ANY
CERTIFICATE SHALL HAVE BEEN LOST, STOLEN OR DESTROYED, UPON THE MAKING OF AN
AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING SUCH CERTIFICATE TO BE LOST,
STOLEN OR DESTROYED AND, IF REQUIRED BY PARENT, THE POSTING BY SUCH PERSON OF A
BOND IN CUSTOMARY AMOUNT AS INDEMNITY AGAINST ANY CLAIM THAT MAY BE MADE AGAINST
IT WITH RESPECT TO SUCH CERTIFICATE, THE EXCHANGE AGENT WILL ISSUE IN EXCHANGE
FOR SUCH LOST, STOLEN OR DESTROYED CERTIFICATE THE SHARES OF PARENT COMMON STOCK
AND ANY CASH PAYABLE UPON DUE SURRENDER OF AND DELIVERABLE IN RESPECT OF THE
SHARES REPRESENTED BY SUCH CERTIFICATE PURSUANT TO THIS AGREEMENT.


(G)           DISTRIBUTIONS WITH RESPECT TO UNEXCHANGED SHARES.  WHENEVER A
DIVIDEND OR OTHER DISTRIBUTION IS DECLARED BY PARENT IN RESPECT OF PARENT COMMON
STOCK, THE RECORD DATE FOR WHICH IS ON OR AFTER THE DATE OF THE EFFECTIVE TIME,
THAT DECLARATION SHALL INCLUDE SUCH DIVIDENDS OR OTHER DISTRIBUTIONS IN RESPECT
OF ALL PARENT COMMON STOCK ISSUED OR ISSUABLE PURSUANT TO SECTION 4.1(A). NO
DIVIDENDS OR OTHER DISTRIBUTIONS DECLARED ON OR AFTER THE DATE OF THE EFFECTIVE
TIME, OR MADE ON OR AFTER THE DATE OF THE EFFECTIVE TIME WITH A RECORD DATE ON
OR AFTER THE DATE OF THE EFFECTIVE TIME, WITH RESPECT TO PARENT COMMON STOCK
ISSUED OR ISSUABLE IN CONNECTION WITH THIS AGREEMENT SHALL BE PAID TO THE HOLDER
OF ANY UNSURRENDERED CERTIFICATE, AND AS WELL NO MERGER CONSIDERATION SHALL BE
PAID TO ANY SUCH HOLDER, UNTIL SUCH CERTIFICATE IS SURRENDERED AS PROVIDED IN
THIS ARTICLE IV.  PROMPTLY FOLLOWING THE PROPER SURRENDER OF A CERTIFICATE,
THERE SHALL BE PAID, WITHOUT INTEREST, TO THE PERSON IN WHOSE NAME PARENT COMMON
STOCK HAVE BEEN OR WILL BE REGISTERED (IF AND TO THE EXTENT PARENT COMMON STOCK
ARE PAYABLE IN RESPECT OF SUCH CERTIFICATE) ANY DIVIDENDS OR OTHER DISTRIBUTIONS
WITH A RECORD DATE ON OR AFTER THE DATE OF THE EFFECTIVE TIME AND WHICH HAVE
THEN BEEN PREVIOUSLY PAID, WITH RESPECT TO THE NUMBER OF WHOLE PARENT COMMON
STOCK REGISTERED IN THE NAME OF SUCH PERSON, LESS THE AMOUNT OF ANY WITHHOLDING
TAXES THAT MAY BE REQUIRED THEREON.  THERE SHALL ALSO BE PAID TO THE HOLDERS OF
PARENT COMMON STOCK ISSUED IN THE MERGER ANY DIVIDENDS OR OTHER DISTRIBUTIONS
WITH (I) A RECORD DATE ON OR AFTER THE DATE OF THE EFFECTIVE TIME BUT PRIOR TO
THE ISSUANCE OF THE RESPECTIVE PARENT COMMON STOCK AND (II) A PAYMENT DATE
SUBSEQUENT

 

-6-

--------------------------------------------------------------------------------


 

 


TO THE ISSUANCE OF THE RESPECTIVE PARENT COMMON STOCK, AT THE APPROPRIATE
PAYMENT DATE FOR SUCH DIVIDEND OR OTHER DISTRIBUTION, LESS THE AMOUNT OF ANY
WITHHOLDING TAXES WHICH MAY BE REQUIRED THEREON.


(H)           AFFILIATES.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
CERTIFICATES SURRENDERED FOR EXCHANGE BY ANY “AFFILIATE” (AS DETERMINED PURSUANT
TO SECTION 6.8) OF THE COMPANY SHALL NOT BE EXCHANGED UNTIL PARENT HAS RECEIVED
A WRITTEN AGREEMENT FROM SUCH PERSON AS PROVIDED IN SECTION 6.8 HEREOF.


4.3.          DISSENTERS’ RIGHTS.  IN ACCORDANCE WITH SECTION 262 OF THE DGCL,
NO APPRAISAL RIGHTS SHALL BE AVAILABLE TO HOLDERS OF SHARES IN CONNECTION WITH
THE MERGER.


4.4.          ADJUSTMENTS TO PREVENT DILUTION.  IN THE EVENT THAT THE COMPANY
CHANGES THE NUMBER OF SHARES OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR
EXERCISABLE FOR SHARES, OR PARENT CHANGES THE NUMBER OF SHARES OF PARENT COMMON
STOCK OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR SHARES
OF PARENT COMMON STOCK, ISSUED AND OUTSTANDING PRIOR TO THE EFFECTIVE TIME AS A
RESULT OF A RECLASSIFICATION, STOCK SPLIT (INCLUDING A REVERSE SPLIT), STOCK
DIVIDEND OR DISTRIBUTION, RECAPITALIZATION, MERGER, SUBDIVISION, ISSUER TENDER
OR EXCHANGE OFFER, OR OTHER SIMILAR TRANSACTION, THE EXCHANGE RATIO SHALL BE
EQUITABLY ADJUSTED AS PARENT AND THE COMPANY SHALL MUTUALLY AGREE (SUCH
AGREEMENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SO AS TO PRESERVE THE
ECONOMIC BENEFITS THAT PARENT AND THE COMPANY REASONABLY EXPECTED ON THE DATE OF
THIS AGREEMENT TO RECEIVE AS A RESULT OF THE CONSUMMATION OF THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


5.1.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH IN THE DISCLOSURE LETTER DELIVERED TO PARENT BY THE COMPANY THAT IS
ATTACHED TO THIS AGREEMENT (THE “COMPANY DISCLOSURE LETTER”) (ANY MATTER
DISCLOSED IN A SECTION OR SUBSECTION OF THE COMPANY DISCLOSURE LETTER SHALL
QUALIFY THE CORRESPONDINGLY NUMBERED REPRESENTATION, WARRANTY AND COVENANT OF
THIS AGREEMENT AND ALL OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
COMPANY IN THIS AGREEMENT REGARDLESS OF WHETHER SUCH MATTER IS SPECIFICALLY
CROSS REFERENCED IN SUCH SECTION OR SUBSECTION SO LONG AS THE DISCLOSURE OF SUCH
MATTER IS SUFFICIENT AS TO MAKE ITS RELEVANCE TO SUCH OTHER REPRESENTATION,
WARRANTY AND COVENANT READILY APPARENT), THE COMPANY HEREBY REPRESENTS AND
WARRANTS TO PARENT AND MERGER SUB THAT:


(A)           ORGANIZATION, GOOD STANDING AND QUALIFICATION.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING
AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT
IS CHARTERED OR ORGANIZED WITH FULL CORPORATE POWER AND AUTHORITY TO OWN OR
LEASE, AS THE CASE MAY BE, AND TO OPERATE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS PRESENTLY CONDUCTED, AND IS DULY

 

-7-

--------------------------------------------------------------------------------


 

 


QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING UNDER
THE LAWS OF EACH JURISDICTION WHICH REQUIRES SUCH QUALIFICATION EXCEPT WHERE
FAILURE TO SO QUALIFY OR TO BE IN GOOD STANDING IS NOT REASONABLY LIKELY TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT (AS
DEFINED BELOW).  THE COMPANY HAS MADE AVAILABLE TO PARENT A COMPLETE AND CORRECT
COPY OF THE COMPANY’S AND ITS SUBSIDIARIES’ CERTIFICATES OF INCORPORATION AND
BY-LAWS, EACH AS AMENDED TO DATE.  THE COMPANY’S AND ITS SUBSIDIARIES’
CERTIFICATES OF INCORPORATION AND BY-LAWS SO MADE AVAILABLE ARE IN FULL FORCE
AND EFFECT.  SECTION 5.1(A) OF THE COMPANY DISCLOSURE LETTER CONTAINS A CORRECT
AND COMPLETE LIST OF EACH JURISDICTION WHERE THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS ORGANIZED AND QUALIFIED TO DO BUSINESS.

As used in this Agreement, the term (i) “Subsidiary” means, with respect to the
Company, Parent or Merger Sub, as the case may be, any entity, whether
incorporated or unincorporated, of which at least a majority of the securities
or ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
is directly or indirectly owned or controlled by such party or by one or more of
its respective Subsidiaries or by such party and any one or more of its
respective Subsidiaries and (ii) “Company Material Adverse Effect” means (x) a
material adverse effect on the condition (financial or otherwise), prospects,
business or results of operations of the Company and its Subsidiaries taken as a
whole or (y) an effect that could prevent or materially burden or materially
impair the ability of the Company to consummate the transactions contemplated by
this Agreement; provided, however, that the following shall be excluded from the
definition of “Company Material Adverse Effect” and from the determination of
whether such a Company Material Adverse Effect has occurred: (a) the effects of
conditions or events resulting from general financial, political, economic or
market conditions (including the suspension of trading in securities on the
Nasdaq National Market); (b) any change in the trading prices or volumes of the
capital stock of the Company; (c) the effects of conditions or events resulting
from an outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including the occurrence of a
terrorist attack; (d) any change resulting from the entry into this Agreement or
the announcement of the transactions contemplated by this Agreement or the
performance of this Agreement and the covenants set forth herein; and (e) any
change resulting from the actions of Parent.


(B)           CAPITAL STRUCTURE.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 150,000,000 SHARES, OF WHICH 60,646,087 SHARES WERE OUTSTANDING AS
OF THE CLOSE OF BUSINESS ON JULY 5, 2002, AND 10,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $0.001 PER SHARE (THE “PREFERRED SHARES”), NONE OF WHICH WERE
OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE DATE HEREOF.  ALL OF THE
OUTSTANDING SHARES HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE.  THE COMPANY HAS NO SHARES OR PREFERRED SHARES RESERVED FOR
ISSUANCE, EXCEPT THAT, AS OF THE DATE HEREOF, THERE WERE (I) 9,500,000 SHARES
RESERVED FOR ISSUANCE PURSUANT TO THE COMPANY’S 2001 EQUITY INCENTIVE PLAN (THE
“2001 EQUITY INCENTIVE PLAN”) AND OPTIONS WITH RESPECT TO 4,591,338

 

-8-

--------------------------------------------------------------------------------


 

 


SHARES ARE CURRENTLY OUTSTANDING UNDER THE 2001 EQUITY INCENTIVE PLAN,
(II) 625,000 SHARES RESERVED FOR ISSUANCE PURSUANT TO THE AMENDED AND RESTATED
COMPANY 2001 EMPLOYEE STOCK PURCHASE PLAN (THE “2001 ESPP”) AND NO OPTIONS WITH
RESPECT TO SHARES ARE CURRENTLY OUTSTANDING UNDER THE 2001 ESPP, (III) 4,677,733
SHARES RESERVED FOR ISSUANCE PURSUANT TO THE X.COM CORPORATION 1999 STOCK PLAN
(THE “X.COM 1999 STOCK PLAN”) AND OPTIONS WITH RESPECT TO 1,503,567 SHARES ARE
CURRENTLY OUTSTANDING UNDER THE X.COM 1999 STOCK PLAN, (IV) 1,207,583 SHARES
RESERVED FOR ISSUANCE PURSUANT TO THE CONFINITY, INC. 1999 STOCK PLAN (THE
“CONFINITY 1999 PLAN” AND, TOGETHER WITH THE 2001 EQUITY INCENTIVE PLAN, THE
2001 ESPP AND THE X.COM 1999 STOCK PLAN, THE “STOCK PLANS”) AND OPTIONS WITH
RESPECT TO 282,633 SHARES ARE CURRENTLY OUTSTANDING UNDER THE CONFINITY 1999
PLAN, AND (V) 125,000 SHARES WERE RESERVED FOR ISSUANCE PURSUANT TO WARRANTS
ISSUED BY THE COMPANY (THE “COMPANY WARRANTS”).  THE COMPANY DISCLOSURE LETTER
CONTAINS A CORRECT AND COMPLETE LIST OF EACH OUTSTANDING (I) OPTION TO PURCHASE
SHARES UNDER THE STOCK PLANS OR OTHERWISE (EACH A “COMPANY OPTION”), INCLUDING
THE HOLDER, DATE OF GRANT, EXERCISE PRICE AND NUMBER OF SHARES SUBJECT THERETO
AND THE STOCK PLAN UNDER WHICH IT IS ISSUED, (II) SHARE OF RESTRICTED STOCK
WHICH IS STILL SUBJECT TO VESTING, REPURCHASE OR FORFEITURE, INCLUDING THE
HOLDER, DATE OF GRANT, VESTING SCHEDULE AND THE STOCK PLAN UNDER WHICH IT WAS
ISSUED AND (III) COMPANY WARRANT, INCLUDING THE HOLDER, DATE OF GRANT, EXERCISE
PRICE AND NUMBER OF SHARES SUBJECT THERETO.  EACH OF THE OUTSTANDING SHARES OF
CAPITAL STOCK OR OTHER SECURITIES OF EACH OF THE COMPANY’S SUBSIDIARIES IS DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND OWNED BY THE
COMPANY OR A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, FREE AND
CLEAR OF ANY LIEN, PLEDGE, SECURITY INTEREST, CLAIM OR OTHER ENCUMBRANCE. 
EXCEPT AS SET FORTH ABOVE, AS OF THE DATE HEREOF, THERE ARE NO PREEMPTIVE OR
OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS, STOCK
APPRECIATION RIGHTS, REDEMPTION RIGHTS, REPURCHASE RIGHTS, AGREEMENTS,
ARRANGEMENTS, CALLS, COMMITMENTS OR RIGHTS OF ANY KIND THAT OBLIGATE THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO ISSUE OR SELL ANY SHARES OF CAPITAL STOCK OR OTHER
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY SECURITIES OR
OBLIGATIONS CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR, OR GIVING ANY
PERSON A RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SECURITIES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, AND NO SECURITIES OR OBLIGATIONS EVIDENCING SUCH RIGHTS ARE
AUTHORIZED, ISSUED OR OUTSTANDING.  THE COMPANY DOES NOT HAVE OUTSTANDING ANY
BONDS, DEBENTURES, NOTES OR OTHER OBLIGATIONS THE HOLDERS OF WHICH HAVE THE
RIGHT TO VOTE (OR CONVERTIBLE INTO OR EXERCISABLE FOR SECURITIES HAVING THE
RIGHT TO VOTE) WITH THE STOCKHOLDERS OF THE COMPANY ON ANY MATTER (“VOTING
DEBT”).


(C)           CORPORATE AUTHORITY; APPROVAL AND FAIRNESS.  (I)  THE COMPANY HAS
ALL REQUISITE CORPORATE POWER AND AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION
NECESSARY IN ORDER TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO CONSUMMATE, SUBJECT ONLY TO APPROVAL OF THIS AGREEMENT BY THE
HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES (THE “COMPANY REQUISITE VOTE”),
THE MERGER.  THIS AGREEMENT IS A VALID AND BINDING AGREEMENT OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITY PRINCIPLES (THE “BANKRUPTCY AND EQUITY EXCEPTION”).

 

 

-9-

--------------------------------------------------------------------------------


 

 

(II)           THE BOARD OF DIRECTORS OF THE COMPANY (A) HAS APPROVED THIS
AGREEMENT AND THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND
(B) HAS RECEIVED THE OPINION OF ITS FINANCIAL ADVISOR, MORGAN STANLEY & CO., TO
THE EFFECT THAT THE EXCHANGE RATIO PURSUANT TO THIS AGREEMENT IS FAIR FROM A
FINANCIAL POINT OF VIEW TO HOLDERS OF THE SHARES (OTHER THAN PARENT AND ITS
AFFILIATES (AS DEFINED IN RULE 12B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”))), A COPY OF WHICH OPINION HAS BEEN DELIVERED TO
PARENT.


(D)           GOVERNMENTAL FILINGS; NO VIOLATIONS; CERTAIN CONTRACTS. 
(I)  OTHER THAN THE FILINGS AND/OR NOTICES (A) PURSUANT TO SECTION 1.3,
(B) UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENT ACT OF 1976, AS AMENDED
(THE “HSR ACT”), THE EXCHANGE ACT AND THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), (C) TO COMPLY WITH STATE SECURITIES OR “BLUE-SKY” LAWS,
(D) REQUIRED TO BE MADE WITH THE NASDAQ NATIONAL MARKET AND (E) TO COMPLY WITH
FOREIGN ANTITRUST AND UNFAIR COMPETITION LAWS, NO NOTICES, REPORTS OR OTHER
FILINGS ARE REQUIRED TO BE MADE BY THE COMPANY WITH, NOR ARE ANY CONSENTS,
REGISTRATIONS, APPROVALS, PERMITS OR AUTHORIZATIONS REQUIRED TO BE OBTAINED BY
THE COMPANY FROM, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, AGENCY, COMMISSION,
BODY OR OTHER GOVERNMENTAL ENTITY, WHETHER FEDERAL, STATE, LOCAL OR FOREIGN
(“GOVERNMENTAL ENTITY”), IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE MERGER AND
THE OTHER TRANSACTIONS CONTEMPLATED.  NEITHER PARENT NOR MERGER SUB IS, OR WILL
BE, REQUIRED TO MAKE ANY FILINGS AND/OR NOTICES TO COMPLY WITH STATE BILL PAYER,
CASH CHECKER, MONEY TRANSMITTER OR SIMILAR LAWS IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY DO NOT, AND THE CONSUMMATION BY THE COMPANY OF THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, CONFLICT WITH, RESULT IN A BREACH OR
VIOLATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO (A) THE CERTIFICATE
OF INCORPORATION OR BY-LAWS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B) THE
TERMS OF ANY INDENTURE, CONTRACT, LEASE, MORTGAGE, DEED OF TRUST, NOTE
AGREEMENT, LOAN AGREEMENT OR OTHER AGREEMENT, OBLIGATION, CONDITION, COVENANT OR
INSTRUMENT PURSUANT TO THE TERMS OF WHICH THERE ARE OBLIGATIONS OR COMMITMENTS
OR CONSIDERATION BY ANY PARTY THERETO VALUED IN EXCESS OF $250,000 IN ANY YEAR
OR IN EXCESS OF $500,000 DURING THE INITIAL TERM THEREOF (COLLECTIVELY,
“MATERIAL CONTRACTS”) TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY
OR BOUND OR TO WHICH ITS OR THEIR PROPERTY IS SUBJECT, OR (C) ANY MATERIAL LAW
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY COURT, GOVERNMENTAL
ENTITY, ARBITRATOR OR OTHER AUTHORITY HAVING JURISDICTION OVER THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ANY OF ITS OR THEIR PROPERTIES.  “LAWS” SHALL MEAN
ANY STATUTE, LAW, RULE, REGULATION, JUDGMENT, ORDER OR DECREE.  SECTION 5.1(D)
OF THE COMPANY DISCLOSURE LETTER SETS FORTH A CORRECT AND COMPLETE LIST OF
MATERIAL CONTRACTS OF THE COMPANY AND ITS SUBSIDIARIES PURSUANT TO WHICH
CONSENTS OR WAIVERS ARE OR MAY BE REQUIRED PRIOR TO CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE MATERIAL

 

-10-

--------------------------------------------------------------------------------


 

 

CONTRACTS OF THE COMPANY AND ITS SUBSIDIARIES IS IN FULL FORCE AND EFFECT AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE BANKRUPTCY AND EQUITY
EXCEPTION.

(III)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR
BOUND BY ANY NON-COMPETITION CONTRACT OR OTHER INDENTURE, CONTRACT, LEASE,
MORTGAGE, DEED OF TRUST, NOTE AGREEMENT, LOAN AGREEMENT OR OTHER AGREEMENT,
OBLIGATION, CONDITION, COVENANT OR INSTRUMENT (COLLECTIVELY, “CONTRACTS”) THAT
PURPORTS TO LIMIT IN ANY RESPECT EITHER THE TYPE OF BUSINESS IN WHICH THE
COMPANY OR ITS SUBSIDIARIES (OR, AFTER GIVING EFFECT TO THE MERGER, THE PARENT
OR ITS SUBSIDIARIES) MAY ENGAGE OR THE MANNER OR LOCATIONS IN WHICH ANY OF THEM
MAY SO ENGAGE IN ANY BUSINESS.


(E)           COMPANY REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS MADE
AVAILABLE TO THE PARENT EACH REGISTRATION STATEMENT, REPORT, PROXY STATEMENT OR
INFORMATION STATEMENT PREPARED BY IT SINCE FEBRUARY 14, 2002, INCLUDING THE
COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2001 IN THE
FORM (INCLUDING EXHIBITS, ANNEXES AND ANY AMENDMENTS THERETO) FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) (COLLECTIVELY, INCLUDING ANY SUCH
REPORTS FILED SUBSEQUENT TO THE DATE HEREOF AND AS AMENDED, THE “COMPANY
REPORTS”).  AS OF THEIR RESPECTIVE DATES, (OR, IF AMENDED, AS OF THE DATE OF
SUCH AMENDMENT) THE COMPANY REPORTS DID NOT, AND ANY COMPANY REPORTS FILED WITH
THE SEC SUBSEQUENT TO THE DATE HEREOF WILL NOT, AS OF THEIR RESPECTIVE DATES,
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN,
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  EACH OF
THE CONSOLIDATED BALANCE SHEETS INCLUDED IN OR INCORPORATED BY REFERENCE INTO
THE COMPANY REPORTS (INCLUDING THE RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS
IN ALL MATERIAL RESPECTS, OR WILL FAIRLY PRESENT IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF ITS
DATE AND EACH OF THE CONSOLIDATED STATEMENTS OF OPERATIONS AND STATEMENTS OF
CASH FLOWS INCLUDED IN OR INCORPORATED BY REFERENCE INTO THE COMPANY REPORTS
(INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS, OR WILL FAIRLY PRESENT IN ALL MATERIAL RESPECTS, THE RESULTS OF
OPERATIONS AND CASH FLOWS, AS THE CASE MAY BE, OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NOTES AND NORMAL YEAR-END AUDIT ADJUSTMENTS THAT WILL
NOT BE MATERIAL IN AMOUNT OR EFFECT), IN EACH CASE IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED DURING THE PERIODS
INVOLVED, EXCEPT AS MAY BE NOTED THEREIN.


(F)            ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN THE COMPANY
REPORTS, SINCE DECEMBER 31, 2001 (THE “AUDIT DATE”) THROUGH THE DATE HEREOF THE
COMPANY AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR RESPECTIVE BUSINESSES ONLY IN,
AND HAVE NOT ENGAGED IN ANY MATERIAL TRANSACTION OTHER THAN ACCORDING TO, THE
ORDINARY AND USUAL COURSE OF SUCH BUSINESSES.  EXCEPT AS DISCLOSED IN THE
COMPANY REPORTS, SINCE THE AUDIT DATE THERE HAS NOT BEEN (I) A COMPANY MATERIAL
ADVERSE EFFECT OR ANY DEVELOPMENT OR COMBINATION OF DEVELOPMENTS OF WHICH
MANAGEMENT OF THE COMPANY HAS KNOWLEDGE THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD OR IS REASONABLY LIKELY TO HAVE A COMPANY MATERIAL ADVERSE EFFECT; (II)
ANY MATERIAL DAMAGE, DESTRUCTION OR OTHER CASUALTY

 

-11-

--------------------------------------------------------------------------------


 

 


LOSS WITH RESPECT TO ANY MATERIAL ASSET OR PROPERTY OWNED, LEASED OR OTHERWISE
USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, WHETHER OR NOT COVERED BY
INSURANCE; (III) ANY DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDEND OR
OTHER DISTRIBUTION IN CASH, STOCK OR PROPERTY IN RESPECT OF THE CAPITAL STOCK OF
THE COMPANY; OR (IV) ANY CHANGE BY THE COMPANY IN ACCOUNTING PRINCIPLES,
PRACTICES OR METHODS.  SINCE THE AUDIT DATE, EXCEPT AS PROVIDED FOR HEREIN OR AS
DISCLOSED IN THE COMPANY REPORTS, THERE HAS NOT BEEN ANY INCREASE IN THE
COMPENSATION PAYABLE OR THAT COULD BECOME PAYABLE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO OFFICERS OR KEY EMPLOYEES OR ANY AMENDMENT OF ANY OF THE
COMPENSATION AND BENEFIT PLANS (EXCEPT FOR INCREASES IN SALARY, WAGES, BONUSES
OR OTHER COMPENSATION OF NON-EXECUTIVE EMPLOYEES MADE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE).


(G)           LITIGATION AND LIABILITIES.  EXCEPT AS DISCLOSED IN THE COMPANY
REPORTS FILED PRIOR TO THE DATE HEREOF AND EXCEPT FOR LIABILITIES OR OBLIGATIONS
REFLECTED OR RESERVED AGAINST IN THE MOST RECENT CONSOLIDATED BALANCE SHEET OF
THE COMPANY INCLUDED IN THE COMPANY REPORTS, THERE ARE NO (I) MATERIAL CIVIL,
CRIMINAL OR ADMINISTRATIVE ACTIONS, SUITS, CLAIMS, HEARINGS, INVESTIGATIONS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE OFFICERS OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OF ITS AFFILIATES OR (II) MATERIAL
OBLIGATIONS OR LIABILITIES, WHETHER OR NOT ACCRUED, CONTINGENT OR OTHERWISE AND
WHETHER OR NOT REQUIRED TO BE DISCLOSED, INCLUDING THOSE RELATING TO MATTERS
INVOLVING ANY ENVIRONMENTAL AND OCCUPATIONAL SAFETY AND HEALTH MATTERS, OR ANY
OTHER FACTS OR CIRCUMSTANCES OF WHICH THE OFFICERS OF THE COMPANY HAS KNOWLEDGE
THAT ARE REASONABLY LIKELY TO RESULT IN ANY MATERIAL CLAIMS AGAINST, OR
OBLIGATIONS OR LIABILITIES OF, THE COMPANY OR ANY OF ITS AFFILIATES, EXCEPT IN
THE CASE OF (I) AND (II) THOSE ARISING IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE.


(H)           EMPLOYEE BENEFITS.  (I) ALL BENEFIT AND COMPENSATION PLANS,
CONTRACTS, POLICIES OR ARRANGEMENTS COVERING CURRENT OR FORMER EMPLOYEES OF THE
COMPANY AND ITS SUBSIDIARIES (THE “EMPLOYEES”) AND CURRENT OR FORMER DIRECTORS
OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING, BUT NOT LIMITED TO, “EMPLOYEE
BENEFIT PLANS” WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), AND DEFERRED COMPENSATION,
STOCK OPTION, STOCK PURCHASE, STOCK APPRECIATION RIGHTS, STOCK BASED, INCENTIVE
AND BONUS PLANS, (THE “BENEFIT PLANS”) ARE LISTED IN SECTION 5.1(H) OF THE
COMPANY DISCLOSURE LETTER.  TRUE AND COMPLETE COPIES OF ALL BENEFIT PLANS LISTED
IN SECTION 5.1 OF THE COMPANY DISCLOSURE LETTER, INCLUDING, BUT NOT LIMITED TO,
ANY TRUST INSTRUMENTS AND INSURANCE CONTRACTS FORMING A PART OF ANY BENEFIT
PLANS, AND ALL AMENDMENTS THERETO HAVE BEEN PROVIDED OR MADE AVAILABLE TO
PARENT.

(II)           ALL BENEFIT PLANS COVERING EMPLOYEES WHICH ARE SUBJECT TO ERISA
(THE “ERISA PLANS”) ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ERISA.  EACH
ERISA PLAN WHICH IS AN “EMPLOYEE PENSION BENEFIT PLAN” WITHIN THE MEANING OF
SECTION 3(2) OF ERISA (“PENSION PLAN”) AND WHICH IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE HAS RECEIVED OR WILL TIMELY FILE FOR A
FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE (THE “IRS”),
AND THE COMPANY IS NOT AWARE OF ANY CIRCUMSTANCES LIKELY TO RESULT IN REVOCATION
OF ANY SUCH FAVORABLE DETERMINATION LETTER OR

 

-12-

--------------------------------------------------------------------------------


 

 

THE LOSS OF THE QUALIFICATION OF SUCH PLAN UNDER SECTION 401(A) OF THE CODE. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN A TRANSACTION
WITH RESPECT TO ANY ERISA PLAN THAT, ASSUMING THE TAXABLE PERIOD OF SUCH
TRANSACTION EXPIRED AS OF THE DATE HEREOF, COULD SUBJECT THE COMPANY OR ANY
SUBSIDIARY TO A TAX OR PENALTY IMPOSED BY EITHER SECTION 4975 OF THE CODE OR
SECTION 502(I) OF ERISA IN AN AMOUNT WHICH WOULD BE MATERIAL.

(III)          NEITHER THE COMPANY, NOR ANY OF ITS SUBSIDIARIES NOR ANY ENTITY
WHICH IS CONSIDERED ONE EMPLOYER WITH THE COMPANY UNDER SECTION 4001 OF ERISA OR
SECTION 414 OF THE CODE (AN “ERISA AFFILIATE”) (X) MAINTAINS OR CONTRIBUTES TO
OR HAS WITHIN THE PAST SIX YEARS MAINTAINED OR CONTRIBUTED TO A PENSION PLAN
THAT IS SUBJECT TO SUBTITLES C OR D OF TITLE IV OF ERISA OR (Y) MAINTAINS OR HAS
AN OBLIGATION TO CONTRIBUTE TO OR HAS WITHIN THE PAST SIX YEARS MAINTAINED OR
HAD AN OBLIGATION TO CONTRIBUTE TO A “MULTIEMPLOYER PLAN” WITHIN THE MEANING OF
SECTION 3(37) OF ERISA.  ALL CONTRIBUTIONS REQUIRED TO BE MADE UNDER THE TERMS
OF ANY BENEFIT PLAN HAVE BEEN TIMELY MADE OR HAVE BEEN REFLECTED IN THE
COMPANY’S AUDITED FINANCIAL STATEMENTS.  NO PENSION PLAN HAS AN “ACCUMULATED
FUNDING DEFICIENCY” (WHETHER OR NOT WAIVED) WITHIN THE MEANING OF SECTION 412 OF
THE CODE OR SECTION 302 OF ERISA.

(IV)          THERE IS NO MATERIAL PENDING OR, TO THE KNOWLEDGE OF THE COMPANY
THREATENED, LITIGATION RELATING TO THE BENEFIT PLANS.

(V)           SINCE THE AUDIT DATE, THERE HAS BEEN NO AMENDMENT TO, ANNOUNCEMENT
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES RELATING TO, OR CHANGE IN EMPLOYEE
PARTICIPATION OR COVERAGE UNDER, ANY BENEFIT PLAN WHICH WOULD INCREASE
MATERIALLY THE EXPENSE OF MAINTAINING SUCH PLAN ABOVE THE LEVEL OF THE EXPENSE
INCURRED THEREFOR FOR THE MOST RECENT FISCAL YEAR, EXCEPT FOR INCREASES DIRECTLY
RESULTING FROM AN INCREASE IN THE NUMBER OF PERSONS EMPLOYED BY THE COMPANY OR
ITS SUBSIDIARIES OR PROMOTIONS OF EXISTING EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE.  EXCEPT AS SPECIFICALLY NOTED IN SECTION
5.1(H) OF THE COMPANY DISCLOSURE LETTER, NEITHER THE EXECUTION OF THIS
AGREEMENT, STOCKHOLDER APPROVAL OF THIS AGREEMENT NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL (V) ENTITLE ANY EMPLOYEES OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO SEVERANCE PAY OR ANY INCREASE IN SEVERANCE PAY
UPON ANY TERMINATION OF EMPLOYMENT AFTER THE DATE HEREOF, (W) ACCELERATE THE
TIME OF PAYMENT OR VESTING OR RESULT IN ANY PAYMENT OR FUNDING (THROUGH A
GRANTOR TRUST OR OTHERWISE) OF COMPENSATION OR BENEFITS UNDER, RESULT IN THE
ACCELERATION OR LAPSE OF ANY REPURCHASE RIGHT, INCREASE THE AMOUNT PAYABLE OR
RESULT IN ANY OTHER MATERIAL OBLIGATION PURSUANT TO, ANY OF THE BENEFIT PLANS,
(X) LIMIT OR RESTRICT THE RIGHT OF THE COMPANY OR, AFTER THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, PARENT TO MERGE, AMEND OR TERMINATE ANY OF THE
BENEFIT PLANS, (Y) CAUSE THE COMPANY OR ANY OF ITS SUBSIDIARIES OR, AFTER THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, PARENT TO RECORD
ADDITIONAL COMPENSATION EXPENSE ON ITS INCOME STATEMENT WITH RESPECT TO ANY
OUTSTANDING STOCK OPTION OR OTHER EQUITY-BASED AWARD OR (Z) RESULT IN PAYMENTS
UNDER ANY OF THE BENEFIT PLANS WHICH WOULD NOT BE DEDUCTIBLE UNDER SECTION
162(M) OR SECTION 280G OF THE CODE.

 

-13-

--------------------------------------------------------------------------------


 

 

(VI)          ALL BENEFIT PLANS MAINTAINED OUTSIDE OF THE UNITED STATES COMPLY
IN ALL MATERIAL RESPECTS WITH APPLICABLE LOCAL LAW.


(I)            COMPLIANCE WITH LAWS; PERMITS.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN MATERIAL VIOLATION OR DEFAULT OF (I) ANY PROVISION OF ITS
CERTIFICATE OR BY-LAWS, (II) THE TERMS OF ANY MATERIAL CONTRACT TO WHICH IT IS A
PARTY OR BOUND OR TO WHICH ITS PROPERTY IS SUBJECT, (III) THE TERMS OF ANY
CONTRACT TO WHICH IT IS A PARTY OR BOUND OR TO WHICH ITS PROPERTY IS SUBJECT
WHICH VIOLATION OR DEFAULT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH VIOLATIONS
AND DEFAULTS, COULD BE CONSIDERED MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES
OR (IV) ANY MATERIAL LAWS OF ANY COURT, GOVERNMENTAL ENTITY, ARBITRATOR OR OTHER
AUTHORITY HAVING JURISDICTION OVER THE COMPANY OR SUCH SUBSIDIARY OR ANY OF ITS
PROPERTIES, AS APPLICABLE.  NO MATERIAL ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY COURT, GOVERNMENTAL ENTITY OR ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ITS OR THEIR PROPERTY IS PENDING OR, TO THE BEST KNOWLEDGE
OF THE OFFICERS OF THE COMPANY, THREATENED.  THE COMPANY AND ITS SUBSIDIARIES
POSSESS OR HAVE APPLIED FOR ALL MATERIAL LICENSES, CERTIFICATES, PERMITS AND
OTHER AUTHORIZATIONS FROM OR OF THE APPROPRIATE GOVERNMENTAL ENTITY NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH LICENSE, CERTIFICATE,
PERMIT OR OTHER AUTHORIZATION REQUIRED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND NEITHER THE COMPANY NOR ANY
SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH LICENSE, CERTIFICATE, PERMIT OR
AUTHORIZATION.


(J)            CERTAIN REGULATORY MATTERS.  (I)  THE COMPANY AND ITS
SUBSIDIARIES (A) ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY AND ALL
MATERIAL LAWS RELATING TO THE BANKING, INVESTMENT ADVISER, BROKER-DEALER, TRUST,
CUSTODY AND ESCROW BUSINESSES, THE BUSINESS OF MONEY TRANSMISSION, OR OTHER
PAYMENT SERVICES BUSINESSES AND THE RIGHTS OF CONSUMERS WHO USE THE SERVICES OF
SUCH BUSINESSES (“REGULATORY LAWS”) AND (B) ARE IN MATERIAL COMPLIANCE WITH ALL
TERMS AND CONDITIONS OF ANY SUCH MATERIAL LICENSES, CERTIFICATES, PERMITS OR
APPROVALS REQUIRED OF THEM UNDER APPLICABLE REGULATORY LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
REQUIRED TO REGISTER AS A BANK HOLDING COMPANY UNDER THE BANK HOLDING COMPANY
ACT OF 1956, AS AMENDED, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES REQUIRED
TO OBTAIN DEPOSIT INSURANCE FROM THE FEDERAL DEPOSIT INSURANCE CORPORATION FOR
ANY OF THEIR ACCOUNTS OR SERVICES.

(II)           NONE OF THE COMPANY AND ITS SUBSIDIARIES IS SUBJECT TO ANY ORDER
OR ACTION, AND NONE HAS BEEN THREATENED WITH ANY ACTION BY ANY GOVERNMENT ENTITY
CONCERNING ITS COMPLIANCE WITH APPLICABLE REGULATORY LAWS (INCLUDING, BUT NOT
LIMITED TO, THE FAILURE TO OBTAIN ANY LICENSE, CERTIFICATE, PERMIT OR APPROVAL,
OR TO COMPLY WITH THE TERMS THEREOF).

(III)          PAYPAL ASSET MANAGEMENT, INC. (THE “ASSET MANAGEMENT COMPANY”)
(A) HAS DULY REGISTERED WITH THE SEC AS AN “INVESTMENT ADVISER” AS SUCH TERM IS
DEFINED IN THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED (THE “ADVISERS ACT”),
SUCH REGISTRATION IS IN EFFECT AND NO ORDER OR OTHER REGULATORY ACTION HAS BEEN
THREATENED BY THE

 

-14-

--------------------------------------------------------------------------------


 

 

SEC THAT CONCERNS THE EFFECTIVENESS OF SUCH REGISTRATION OR THE ASSET MANAGEMENT
COMPANY’S COMPLIANCE WITH THE ADVISERS ACT OR APPLICABLE REGULATIONS THEREUNDER
AND (B) THE ASSET MANAGEMENT COMPANY HAS TAKEN ALL ACTIONS REQUIRED TO MAINTAIN
THE EFFECTIVENESS OF THAT REGISTRATION.  NO OTHER SUBSIDIARY OF THE COMPANY IS
REQUIRED TO BE REGISTERED AS AN INVESTMENT ADVISER UNDER THE ADVISERS ACT. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, WHEREVER LOCATED, IS A BROKER
(AS DEFINED IN SECTION 3(A)(4) OF THE EXCHANGE ACT) OR A DEALER (AS DEFINED IN
SECTION 3(A)(5) OF THE EXCHANGE ACT) OR IS REGISTERED OR REQUIRED TO BE
REGISTERED AS A BROKER OR A DEALER UNDER SECTION 15(B) THE EXCHANGE ACT OR UNDER
THE LAWS OF ANY STATE IN THE UNITED STATES OF AMERICA OR THE DISTRICT OF
COLUMBIA.


(K)           TAKEOVER STATUTES.  NO “FAIR PRICE,” “MORATORIUM,” “CONTROL SHARE
ACQUISITION” OR OTHER SIMILAR ANTI-TAKEOVER STATUTE OR REGULATION (INCLUDING
SECTION 203 OF THE DGCL) (EACH A “TAKEOVER STATUTE”) OR ANY ANTI-TAKEOVER
PROVISION IN THE COMPANY’S CERTIFICATE OF INCORPORATION AND BY-LAWS IS, OR AT
THE EFFECTIVE TIME WILL BE, APPLICABLE TO THE COMPANY, THE SHARES, THE MERGER OR
THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE BOARD OF DIRECTORS
OF THE COMPANY HAS TAKEN ALL ACTION SO THAT PARENT WILL NOT BE PROHIBITED FROM
ENTERING INTO A “BUSINESS COMBINATION” WITH THE COMPANY AS AN “INTERESTED
STOCKHOLDER” (IN EACH CASE AS SUCH TERM IS USED IN SECTION 203 OF THE DGCL) AS A
RESULT OF THE EXECUTION OF THIS AGREEMENT, OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


(L)            ENVIRONMENTAL MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE
(I) IN COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL
LAWS AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED AND ARE IN COMPLIANCE
WITH ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III) HAVE NOT
RECEIVED NOTICE OF ANY ACTUAL OR POTENTIAL LIABILITY FOR THE INVESTIGATION OR
REMEDIATION OF ANY DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR
WASTES, POLLUTANTS OR CONTAMINANTS, EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN NAMED AS A “POTENTIALLY
RESPONSIBLE PARTY” UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION,
AND LIABILITY ACT OF 1980, AS AMENDED.


(M)          TAX MATTERS.  AS OF THE DATE HEREOF, NEITHER THE COMPANY NOR ANY OF
ITS AFFILIATES HAS TAKEN OR AGREED TO TAKE ANY ACTION, NOR DO THE OFFICERS OF
THE COMPANY HAVE ANY KNOWLEDGE OF ANY FACT OR CIRCUMSTANCE, THAT WOULD PREVENT
THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FROM
QUALIFYING AS A “REORGANIZATION” WITHIN THE MEANING OF SECTION 368(A) OF THE
CODE.


(N)           TAXES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAVE PREPARED
IN GOOD FAITH AND DULY AND TIMELY FILED (TAKING INTO ACCOUNT ANY EXTENSION OF
TIME WITHIN WHICH TO FILE) ALL TAX RETURNS (AS DEFINED BELOW) REQUIRED TO BE
FILED BY ANY

 

-15-

--------------------------------------------------------------------------------


 

 


OF THEM AND ALL SUCH FILED TAX RETURNS ARE COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS; (II) HAVE PAID ALL TAXES (AS DEFINED BELOW) THAT ARE REQUIRED TO BE
PAID OR THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE OBLIGATED TO WITHHOLD
FROM AMOUNTS OWING TO ANY EMPLOYEE, CREDITOR OR THIRD PARTY, EXCEPT WITH RESPECT
TO MATTERS CONTESTED IN GOOD FAITH; AND (III) HAVE NOT WAIVED ANY STATUTE OF
LIMITATIONS WITH RESPECT TO TAXES OR AGREED TO ANY EXTENSION OF TIME WITH
RESPECT TO A TAX ASSESSMENT OR DEFICIENCY.  AS OF THE DATE HEREOF, THERE ARE NOT
PENDING OR, TO THE KNOWLEDGE OF THE OFFICERS OF THE COMPANY, THREATENED IN
WRITING, ANY AUDITS, EXAMINATIONS, INVESTIGATIONS OR OTHER PROCEEDINGS IN
RESPECT OF TAXES OR TAX MATTERS.  THERE ARE NOT, TO THE KNOWLEDGE OF THE
OFFICERS OF THE COMPANY, ANY UNRESOLVED QUESTIONS OR CLAIMS CONCERNING THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES’ TAX LIABILITY THAT ARE REASONABLY LIKELY
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT. 
THE COMPANY HAS MADE AVAILABLE TO PARENT TRUE AND CORRECT COPIES OF THE UNITED
STATES FEDERAL INCOME TAX RETURNS FILED BY THE COMPANY AND ITS SUBSIDIARIES FOR
EACH OF THE FISCAL YEARS ENDED DECEMBER 31, 2001, 2000 AND 1999.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY WITH RESPECT TO INCOME,
FRANCHISE OR SIMILAR TAXES THAT ACCRUED ON OR BEFORE DECEMBER 31, 1999 IN EXCESS
OF THE AMOUNTS ACCRUED WITH RESPECT THERETO THAT ARE REFLECTED IN THE FINANCIAL
STATEMENTS INCLUDED IN THE COMPANY REPORTS FILED ON OR PRIOR TO THE DATE HEREOF.

As used in this Agreement, (i) the term “Tax” (including, with correlative
meaning, the terms “Taxes”, and “Taxable”) includes all federal, state, local
and foreign income, profits, franchise, gross receipts, environmental, customs
duty, capital stock, severances, stamp, payroll, sales, employment,
unemployment, disability, use, property, withholding, excise, production, value
added, occupancy and other taxes, duties or assessments of any nature
whatsoever, together with all interest, penalties and additions imposed with
respect to such amounts and any interest in respect of such penalties and
additions, and (ii) the term “Tax Return” includes all returns and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) required to be supplied to a Tax authority relating to
Taxes.


(O)           LABOR MATTERS.  NO MATERIAL LABOR PROBLEM OR DISPUTE WITH THE
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE
OF THE OFFICERS OF THE COMPANY, IS THREATENED OR IMMINENT.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR OTHERWISE BOUND BY ANY COLLECTIVE
BARGAINING AGREEMENT, CONTRACT OR OTHER AGREEMENT OR UNDERSTANDING WITH A LABOR
UNION OR LABOR ORGANIZATION, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES THE
SUBJECT OF ANY MATERIAL PROCEEDING ASSERTING THAT THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS COMMITTED AN UNFAIR LABOR PRACTICE OR IS SEEKING TO COMPEL IT
TO BARGAIN WITH ANY LABOR UNION OR LABOR ORGANIZATION NOR IS THERE PENDING OR,
TO THE KNOWLEDGE OF THE OFFICERS OF THE COMPANY, THREATENED, NOR HAS THERE BEEN
SINCE INCEPTION OF THE COMPANY, ANY LABOR STRIKE, DISPUTE, WALK-OUT, WORK
STOPPAGE, SLOW-DOWN OR LOCKOUT INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES.


(P)           INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED
BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE COMMERCIALLY REASONABLE IN THE BUSINESSES IN WHICH
THEY ARE

 

-16-

--------------------------------------------------------------------------------


 

 


ENGAGED; ALL POLICIES OF INSURANCE INSURING THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, ASSETS, EMPLOYEES, OFFICERS AND
DIRECTORS ARE IN FULL FORCE AND EFFECT; THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH THE TERMS OF SUCH POLICIES AND INSTRUMENTS IN ALL MATERIAL
RESPECTS; AND THERE ARE NO CLAIMS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
UNDER ANY SUCH POLICY OR INSTRUMENT AS TO WHICH ANY INSURANCE COMPANY IS DENYING
LIABILITY OR DEFENDING UNDER A RESERVATION OF RIGHTS CLAUSE; NEITHER THE COMPANY
NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY INSURANCE COVERAGE SOUGHT OR
APPLIED FOR; AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS ANY REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT IS NOT MATERIALLY
HIGHER THAN ITS CURRENT COST.


(Q)           INTELLECTUAL PROPERTY.  THE FOLLOWING TERMS HAVE THE FOLLOWING
MEANINGS AS USED IN THIS SECTION 5.1(Q).

                                “Business Intellectual Property” means the Owned
Intellectual Property and the Licensed Intellectual Property.

 

                                “Intellectual Property” means all foreign and
domestic rights in and to (i) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names, and other
indicia of origin, all applications and registrations for the foregoing, and all
goodwill associated therewith and symbolized thereby, including all renewals of
same (collectively, “Trademarks”); (ii) inventions and discoveries, whether
patentable or not, and all patents, registrations, invention disclosures and
applications therefor, including divisions, continuations, continuations-in-part
and renewal applications, and including renewals, extensions and reissues
(collectively, “Patents”); (iii) confidential and proprietary information, trade
secrets and know-how, including processes, schematics, business methods,
formulae, drawings, prototypes, models, designs, customer lists and supplier
lists (collectively, “Trade Secrets”); (iv) published and unpublished works of
authorship, whether copyrightable or not (including without limitation databases
and other compilations of information), copyrights therein and thereto, and
registrations and applications therefor, and all renewals, extensions,
restorations and reversions thereof (collectively, “Copyrights”); and (v) all
other intellectual property or proprietary rights.

 

                                “Intellectual Property Contracts” means all
agreements concerning the Business Intellectual Property to which the Company or
its Subsidiaries are a party, including without limitation agreements granting
the Company or its Subsidiaries rights to use the Licensed Intellectual
Property, nonassertion agreements, settlement agreements, agreements granting
rights to use Owned Intellectual Property, confidentiality agreements, Trademark
coexistence agreements and Trademark consent agreements.

 

 

-17-

--------------------------------------------------------------------------------


 

 

                                “IT Assets” means the Company’s and its
Subsidiaries’ computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.

 

                                “Licensed Intellectual Property” means
Intellectual Property that the Company or its Subsidiaries are licensed or
otherwise permitted by other Persons to use.

 

                                “Owned Intellectual Property” means Intellectual
Property owned by the Company or its Subsidiaries.

 

                                “Registered” means issued, registered, renewed
or the subject of a pending application.

 

(I)            SCHEDULE 5.1(Q)(I) SETS FORTH A TRUE AND COMPLETE LIST AND
SUMMARY DESCRIPTION OF ALL OF THE REGISTERED TRADEMARKS, PATENTS AND COPYRIGHTS
OF THE COMPANY AND ITS SUBSIDIARIES.

(II)           ALL MATERIAL OWNED INTELLECTUAL PROPERTY IS OWNED EXCLUSIVELY BY
THE COMPANY AND ITS SUBSIDIARIES; ALL MATERIAL REGISTERED OWNED INTELLECTUAL
PROPERTY IS VALIDLY FILED, SUBSISTING AND, TO THE COMPANY’S KNOWLEDGE,
ENFORCEABLE, AND TO THE COMPANY’S KNOWLEDGE ALL OTHER OWNED INTELLECTUAL
PROPERTY IS ENFORCEABLE, AND NONE HAS BEEN CANCELED OR ADJUDICATED INVALID
(EXCEPTING ANY EXPIRATIONS IN THE ORDINARY COURSE), OR IS SUBJECT TO ANY
OUTSTANDING ORDER, JUDGMENT OR DECREE RESTRICTING ITS USE OR ADVERSELY AFFECTING
OR REFLECTING THE COMPANY’S OR ITS SUBSIDIARIES’ RIGHTS THERETO.  TO THE
COMPANY’S KNOWLEDGE, ALL MATERIAL LICENSED INTELLECTUAL PROPERTY IS THE SUBJECT
OF A VALID LICENSE TO COMPANY OR ITS SUBSIDIARIES AS APPLICABLE, IS SUBSISTING
AND ENFORCEABLE, AND NONE HAS BEEN CANCELED OR ADJUDICATED INVALID (EXCEPTING
ANY EXPIRATIONS IN THE ORDINARY COURSE), OR IS SUBJECT TO ANY OUTSTANDING ORDER,
JUDGMENT OR DECREE RESTRICTING ITS USE OR ADVERSELY AFFECTING OR REFLECTING THE
COMPANY’S OR ITS SUBSIDIARIES’ RIGHTS THERETO, EXCEPT AS WOULD NOT BE MATERIAL
TO THE BUSINESS OF THE COMPANY.

(III)          NO MATERIAL SUIT, ACTION, REISSUE, REEXAMINATION, PUBLIC PROTEST,
INTERFERENCE, OPPOSITION, CANCELLATION OR OTHER PROCEEDING (COLLECTIVELY,
“SUIT”) IS PENDING CONCERNING ANY CLAIM THAT THE COMPANY OR ITS SUBSIDIARIES
HAVE VIOLATED ANY INTELLECTUAL PROPERTY RIGHTS.  NO MATERIAL CLAIM HAS BEEN
THREATENED OR ASSERTED TO AN OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE AGAINST
THE COMPANY OR ITS SUBSIDIARIES OR ANY OF THEIR INDEMNITEES FOR VIOLATION OF ANY
INTELLECTUAL PROPERTY RIGHTS.  TO THE COMPANY’S KNOWLEDGE, THE COMPANY AND ITS
SUBSIDIARIES ARE NOT VIOLATING AND HAVE NOT VIOLATED ANY INTELLECTUAL PROPERTY
RIGHTS MATERIAL TO THEIR RESPECTIVE BUSINESSES (EXCLUDING SUCH INTELLECTUAL
PROPERTY RIGHTS THAT RELATE GENERALLY TO THE INTERNET OR INTERNET PAYMENT
SYSTEMS THAT, IF VALID, WOULD ALSO BE VIOLATED BY PARENT OR ITS SUBSIDIARIES IN
THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED).

 

-18-

--------------------------------------------------------------------------------


 

 

(IV)          NO SUIT IS PENDING CONCERNING ANY MATERIAL INTELLECTUAL PROPERTY
CONTRACT, INCLUDING ANY SUIT CONCERNING ANY CLAIM THAT THE COMPANY OR ITS
SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE, ANOTHER PERSON HAS BREACHED ANY
SUCH INTELLECTUAL PROPERTY CONTRACT.  NO CLAIM HAS BEEN THREATENED OR ASSERTED
TO AN OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE THAT THE COMPANY OR ITS
SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE ANOTHER PERSON, HAS BREACHED ANY
MATERIAL INTELLECTUAL PROPERTY CONTRACT.  TO THE COMPANY’S KNOWLEDGE, THERE
EXISTS NO EVENT, CONDITION OR OCCURRENCE WHICH, WITH THE GIVING OF NOTICE OR
LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT BY THE
COMPANY OR ITS SUBSIDIARIES OR ANOTHER PERSON UNDER ANY MATERIAL INTELLECTUAL
PROPERTY CONTRACT.  NO PARTY TO ANY MATERIAL INTELLECTUAL PROPERTY CONTRACT HAS
GIVEN THE COMPANY OR ITS SUBSIDIARIES NOTICE OF ITS INTENTION TO CANCEL,
TERMINATE, CHANGE THE SCOPE OF RIGHTS UNDER, OR FAIL TO RENEW ANY SUCH
INTELLECTUAL PROPERTY CONTRACT.

(V)           NO SUIT IS PENDING CONCERNING ANY MATERIAL OWNED INTELLECTUAL
PROPERTY, INCLUDING ANY SUIT CONCERNING A CLAIM THAT ANY MATERIAL OWNED
INTELLECTUAL PROPERTY HAS BEEN VIOLATED OR IS INVALID, UNENFORCEABLE,
UNPATENTABLE, UNREGISTERABLE, CANCELABLE, NOT OWNED OR NOT OWNED EXCLUSIVELY BY
THE COMPANY OR ITS SUBSIDIARIES.  NO SUCH CLAIM HAS BEEN THREATENED OR ASSERTED
TO ANY OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE OF THE COMPANY.  TO THE
COMPANY’S KNOWLEDGE, NO VALID BASIS FOR ANY SUCH SUITS OR CLAIMS EXISTS.

(VI)          TO THE COMPANY’S KNOWLEDGE, NO SUIT IS PENDING CONCERNING ANY
MATERIAL LICENSED INTELLECTUAL PROPERTY, INCLUDING ANY SUIT CONCERNING (I) A
CLAIM THAT SUCH LICENSED INTELLECTUAL PROPERTY HAS BEEN VIOLATED OR IS INVALID,
UNENFORCEABLE, UNPATENTABLE, UNREGISTERABLE, CANCELABLE; OR (II) THE COMPANY’S
OR ITS SUBSIDIARIES’ USE OF OR RIGHTS TO SUCH LICENSED INTELLECTUAL PROPERTY. 
TO THE COMPANY’S KNOWLEDGE, NO SUCH CLAIM HAS BEEN THREATENED OR ASSERTED TO ANY
OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE OF THE COMPANY.

(VII)         TO THE COMPANY’S KNOWLEDGE, NO PERSON IS VIOLATING ANY OF THE
COMPANY’S OR ITS SUBSIDIARIES’ RIGHTS IN THE MATERIAL BUSINESS INTELLECTUAL
PROPERTY.

(VIII)        TO THE COMPANY’S KNOWLEDGE, THE COMPANY AND ITS SUBSIDIARIES OWN
OR OTHERWISE HAVE THE RIGHT TO USE PURSUANT TO A VALID LICENSE SUFFICIENT FOR
THE COMPANY’S AND ITS SUBSIDIARIES’ USE, ALL MATERIAL INTELLECTUAL PROPERTY USED
OR CONTEMPLATED TO BE USED BY THE COMPANY AND ITS SUBSIDIARIES, INCLUDING,
WITHOUT LIMITATION, ALL MATERIAL SOFTWARE CURRENTLY USED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES.  EXCEPT AS INDICATED ON SCHEDULE 5.1(Q)(VIII), ALL SUCH
RIGHTS THAT ARE OWNED BY THE COMPANY OR ITS SUBSIDIARIES ARE FREE OF ALL LIENS
(EXCLUDING LICENSES GRANTED IN THE ORDINARY COURSE) AND ALL SUCH RIGHTS SHALL
SURVIVE THE EXECUTION, CONSUMMATION AND PERFORMANCE OF THIS AGREEMENT UNCHANGED.

(IX)           THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN ALL REASONABLE
MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL MATERIAL TRADE
SECRETS WHICH ARE BUSINESS INTELLECTUAL PROPERTY (COLLECTIVELY, “BUSINESS TRADE
SECRETS”).  TO THE

 

-19-

--------------------------------------------------------------------------------


 

 

COMPANY’S KNOWLEDGE, ITS MATERIAL BUSINESS TRADE SECRETS HAVE ONLY BEEN
DISCLOSED OR MADE ACCESSIBLE TO PERSONS WITH A BONA FIDE BUSINESS PURPOSE AND
NEED FOR RECEIVING OR ACCESSING SUCH INFORMATION.  EACH SUCH PERSON HAS EXECUTED
A VALID AND APPROPRIATE NON-DISCLOSURE AND NON-USE AGREEMENT IN CONNECTION
THEREWITH.

(X)            THE COMPANY’S AND ITS SUBSIDIARIES’ MATERIAL IT ASSETS OPERATE
AND PERFORM AS DESCRIBED ON THE COMPANY’S WEB SITE AND IN ALL MATERIAL RESPECTS
IN ACCORDANCE WITH PAST PERFORMANCE, SUBJECT TO REASONABLE SCHEDULED AND
UNSCHEDULED DOWNTIME.  TO THE COMPANY’S KNOWLEDGE, THE IT ASSETS DO NOT CONTAIN
ANY “TIME BOMBS,” “TROJAN HORSES,” “BACK DOORS,” “TRAP DOORS,” “WORMS”, VIRUSES
OR OTHER SIMILAR DEVICES OR EFFECTS THAT (A) ENABLE OR ASSIST ANY PERSON TO
ACCESS WITHOUT AUTHORIZATION THE IT ASSETS, OR (B) OTHERWISE HINDER OPERATION OF
MATERIAL FUNCTIONALITY OF THE IT ASSETS EXCEPT AS DISCLOSED IN ITS
DOCUMENTATION.  THE COMPANY AND THE SUBSIDIARIES HAVE TAKEN REASONABLE MEASURES
TO PROTECT THE CONFIDENTIALITY OF ITS TRADE SECRET AND CONFIDENTIAL INFORMATION
CONTAINED WITHIN THE IT ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE TAKEN
REASONABLE SECURITY MEASURES TO PROTECT THE OPERATION OF THE MATERIAL IT ASSETS
CONSISTENT WITH INDUSTRY PRACTICE.  TO THE COMPANY’S AND SUBSIDIARIES’ KNOWLEDGE
NO PERSON HAS ACCESSED ANY MATERIAL IT ASSETS WITHOUT PROPER AUTHORIZATION.

(XI)           ALL MATERIAL COMPUTER SOFTWARE THAT IS OWNED INTELLECTUAL
PROPERTY HAS BEEN EXCLUSIVELY DEVELOPED EITHER (A) INTERNALLY BY EMPLOYEES OF
THE COMPANY AND ITS SUBSIDIARIES WORKING WITHIN THE SCOPE OF THEIR EMPLOYMENT OR
(B) BY THIRD PERSONS PURSUANT TO WRITTEN WORK MADE FOR HIRE AND ASSIGNMENT
AGREEMENTS PLACING OWNERSHIP OF SUCH COMPUTER SOFTWARE WITH THE COMPANY AND ITS
SUBSIDIARIES.  TRUE AND COMPLETE COPIES OF ALL SUCH AGREEMENTS HAVE BEEN
PROVIDED TO THE PARENT; PROVIDED, HOWEVER, TO THE EXTENT NECESSARY TO PROTECT
THE CONFIDENTIALITY OF THE COMPANY’S TRADE SECRETS OR CONFIDENTIAL INFORMATION,
SUCH COPIES, MAY HAVE BEEN REDACTED.

(XII)          AS OF THE DATE HEREOF, NO SUIT IS PENDING CONCERNING ANY CLAIM
THAT THE COMPANY OR ITS SUBSIDIARIES HAVE VIOLATED THE TERMS OF ANY APPLICABLE
PRIVACY STATEMENT OR SIMILAR POLICY PUBLISHED BY THE COMPANY OR ITS
SUBSIDIARIES.  THE COMPANY AND ITS SUBSIDIARIES COMPLY WITH SUCH STATEMENT OR
SIMILAR POLICY IN EFFECT AS OF THE DATE HEREOF AND HEREAFTER IN ALL MATERIAL
RESPECTS.  AS OF THE DATE HEREOF, NO SUCH CLAIM HAS BEEN THREATENED OR ASSERTED
TO ANY OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE OF THE COMPANY IN THE PAST 6
MONTHS.


(R)            INTERCOMPANY RESTRICTIONS.  NO SUBSIDIARY OF THE COMPANY IS
CURRENTLY PROHIBITED, DIRECTLY OR INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE
COMPANY, FROM MAKING ANY OTHER DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK,
FROM REPAYING TO THE COMPANY ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE
COMPANY OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE
COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY.


(S)           BROKERS AND FINDERS.  NEITHER THE COMPANY NOR ANY OF ITS OFFICERS,
DIRECTORS OR EMPLOYEES HAS EMPLOYED ANY BROKER OR FINDER OR INCURRED ANY
LIABILITY FOR ANY

 

-20-

--------------------------------------------------------------------------------


 

 


BROKERAGE FEES, COMMISSIONS OR FINDERS, FEES IN CONNECTION WITH THE MERGER OR
THE OTHER TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT EXCEPT THAT THE COMPANY
HAS EMPLOYED MORGAN STANLEY & CO. AS ITS FINANCIAL ADVISOR, THE ARRANGEMENTS
WITH WHICH HAVE BEEN DISCLOSED TO PARENT PRIOR TO THE DATE HEREOF.


5.2.          REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB.  EXCEPT
AS SET FORTH IN THE DISCLOSURE LETTER DELIVERED TO THE COMPANY BY PARENT THAT IS
ATTACHED TO THIS AGREEMENT (THE “PARENT DISCLOSURE LETTER”) (ANY MATTER
DISCLOSED IN A SECTION OR SUBSECTION OF THE PARENT DISCLOSURE LETTER SHALL
QUALIFY THE CORRESPONDINGLY NUMBERED REPRESENTATION, WARRANTY AND COVENANT OF
THIS AGREEMENT AND ALL OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARENT
IN THIS AGREEMENT REGARDLESS OF WHETHER SUCH MATTER IS SPECIFICALLY CROSS
REFERENCED IN SUCH SECTION OR SUBSECTION SO LONG AS THE DISCLOSURE OF SUCH
MATTER IS SUFFICIENT AS TO MAKE ITS RELEVANCE TO SUCH OTHER REPRESENTATION,
WARRANTY AND COVENANT READILY APPARENT), PARENT AND MERGER SUB EACH HEREBY
REPRESENT AND WARRANT TO THE COMPANY THAT:


(A)           CAPITALIZATION OF MERGER SUB.  THE AUTHORIZED CAPITAL STOCK OF
MERGER SUB CONSISTS OF 1,000 SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE,
ALL OF WHICH ARE VALIDLY ISSUED AND OUTSTANDING.  ALL OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF MERGER SUB IS, AND AT THE EFFECTIVE TIME WILL BE,
OWNED BY PARENT, AND THERE ARE (I) NO OTHER SHARES OF CAPITAL STOCK OR VOTING
SECURITIES OF MERGER SUB, (II) NO SECURITIES OF MERGER SUB CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OR VOTING SECURITIES OF MERGER SUB AND
(III) NO OPTIONS OR OTHER RIGHTS TO ACQUIRE FROM MERGER SUB, AND NO OBLIGATIONS
OF MERGER SUB TO ISSUE, ANY CAPITAL STOCK, VOTING SECURITIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR VOTING SECURITIES OF
MERGER SUB.


(B)           ORGANIZATION, GOOD STANDING AND QUALIFICATION.  EACH OF PARENT,
MERGER SUB AND PARENT’S SIGNIFICANT SUBSIDIARIES HAS BEEN DULY INCORPORATED AND
IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS CHARTERED OR ORGANIZED WITH FULL CORPORATE POWER AND
AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE, AND TO OPERATE ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, AND IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHICH REQUIRES SUCH QUALIFICATION EXCEPT WHERE FAILURE TO SO
QUALIFY OR TO BE IN GOOD STANDING IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT (AS DEFINED BELOW). 
PARENT HAS MADE AVAILABLE TO THE COMPANY A COMPLETE AND CORRECT COPY OF PARENT’S
CERTIFICATE OF INCORPORATION AND BY-LAWS, EACH AS AMENDED TO THE DATE HEREOF. 
PARENT’S AND ITS SIGNIFICANT SUBSIDIARIES’ CERTIFICATES OF INCORPORATION AND
BY-LAWS ARE IN FULL FORCE AND EFFECT.  “SIGNIFICANT SUBSIDIARY” SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERM IN RULE 1-02(W) OF REGULATION S-X PROMULGATED
UNDER THE EXCHANGE ACT.

As used in this Agreement, the term “Parent Material Adverse Effect” means (x) a
material adverse effect on the condition (financial or otherwise), prospects,
business or results of operations of Parent and its Significant Subsidiaries
taken as a

 

-21-

--------------------------------------------------------------------------------


 

whole or (y) an effect that could prevent or materially burden or materially
impair the ability of Parent or Merger Sub to consummate the transactions
contemplated by this Agreement; provided, however, that the following shall be
excluded from the definition of “Parent Material Adverse Effect” and from the
determination of whether such a Parent Material Adverse Effect has occurred:
(a) the effects of conditions or events resulting from general financial,
political, economic or market conditions (including the suspension of trading in
securities on the Nasdaq National Market); (b) any change in the trading prices
or volumes of the capital stock of Parent; (c) the effects of conditions or
events resulting from an outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war or the occurrence of any other calamity or crisis, including the occurrence
of a terrorist attack; (d) any change resulting from the entry into this
Agreement or the announcement of the transactions contemplated by this Agreement
or the performance of this Agreement and the covenants set forth herein; and
(e) any change resulting from the actions of the Company.

(c)           Capital Structure.  The authorized capital stock of Parent
consists of 900,000,000 shares of Parent Common Stock, of which 281,627,707
shares were outstanding as of the close of business on June 30, 2002, and
10,000,000 shares of Preferred Stock par value $0.001 per share (the “Parent
Preferred Shares”), none of which were outstanding as of the close of business
on the date hereof.  All of the outstanding Parent Common Stock have been duly
authorized and are validly issued, fully paid and nonassessable.  Parent has no
shares of Parent Common Stock reserved for issuance, except that, as of June 30,
2002, there were 25,158,126 shares of Parent Common Stock reserved for issuance
pursuant to Parent’s stock option plans (not including Parent’s 1998 employee
stock purchase plan) and options with respect to 37,431,071 shares of Parent
Common Stock were outstanding under such plans as of such date.  Each of the
outstanding shares of capital stock or other securities of each of Parent’s
Significant Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and owned by Parent or a direct or indirect wholly-owned
subsidiary of Parent, free and clear of any lien, pledge, security interest,
claim or other encumbrance.  Except as set forth above and except as is not
material to the capitalization of Parent, as of the date hereof, there are no
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate Parent to
issue or sell any shares of capital stock or other securities of Parent or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person a right to subscribe for or acquire, any securities of
Parent, and no securities or obligations evidencing such rights are authorized,
issued or outstanding.  Parent does not have outstanding any bonds, debentures,
notes or other obligations the holders of which have the right to vote (or
convertible into or exercisable for securities having the right to vote) with
the stockholders of Parent on any matter.

 

-22-

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


(D)           CORPORATE AUTHORITY.

(I)            NO VOTE OF HOLDERS OF CAPITAL STOCK OF PARENT IS NECESSARY TO
APPROVE THIS AGREEMENT AND THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY.  PARENT, AS THE SOLE STOCKHOLDER OF THE MERGER SUB, HAS TAKEN ALL ACTION
NECESSARY TO APPROVE THIS AGREEMENT, THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARENT AND MERGER SUB HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY IN
ORDER TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND
TO CONSUMMATE THE MERGER.  THIS AGREEMENT IS A VALID AND BINDING AGREEMENT OF
PARENT AND MERGER SUB, ENFORCEABLE AGAINST EACH OF PARENT AND MERGER SUB IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO THE BANKRUPTCY AND EQUITY EXCEPTION.

(II)           THE BOARD OF DIRECTORS OF PARENT (A) HAS APPROVED THIS AGREEMENT
AND THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND (B) HAS
RECEIVED THE OPINION OF ITS FINANCIAL ADVISOR, GOLDMAN, SACHS & CO., TO THE
EFFECT THAT THE CONSIDERATION TO BE PAID BY PARENT IN THE MERGER IS FAIR TO
PARENT FROM A FINANCIAL POINT OF VIEW.

(III)          PRIOR TO THE EFFECTIVE TIME, PARENT WILL HAVE TAKEN ALL NECESSARY
ACTION TO PERMIT IT TO ISSUE THE NUMBER OF DULY AUTHORIZED SHARES OF PARENT
COMMON STOCK REQUIRED TO BE ISSUED OR ISSUABLE PURSUANT TO ARTICLE IV AND
SECTION 6.11(A).  SUCH PARENT COMMON STOCK, WHEN ISSUED, WILL BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND NO STOCKHOLDER OF PARENT WILL HAVE ANY
PREEMPTIVE RIGHT OF SUBSCRIPTION OR PURCHASE IN RESPECT THEREOF.  SUCH PARENT
COMMON STOCK, WHEN ISSUED, WILL BE REGISTERED UNDER THE SECURITIES ACT AND
EXCHANGE ACT AND REGISTERED OR EXEMPT FROM REGISTRATION UNDER ANY APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.


(E)           GOVERNMENTAL FILINGS; NO VIOLATIONS.  (I)  OTHER THAN THE FILINGS
AND/OR NOTICES (A) PURSUANT TO SECTION 1.3, (B) UNDER THE HSR ACT, THE
SECURITIES ACT AND THE EXCHANGE ACT, (C) TO COMPLY WITH STATE SECURITIES OR
“BLUE SKY” LAWS, (D) REQUIRED TO BE MADE WITH THE NASDAQ NATIONAL MARKET AND (E)
TO COMPLY WITH FOREIGN ANTITRUST AND UNFAIR COMPETITION LAWS, NO NOTICES,
REPORTS OR OTHER FILINGS ARE REQUIRED TO BE MADE BY PARENT OR MERGER SUB WITH,
NOR ARE ANY CONSENTS, REGISTRATIONS, APPROVALS, PERMITS OR AUTHORIZATIONS
REQUIRED TO BE OBTAINED BY PARENT OR MERGER SUB FROM, ANY GOVERNMENTAL ENTITY,
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PARENT AND
MERGER SUB AND THE CONSUMMATION BY PARENT AND MERGER SUB OF THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT THOSE THAT THE FAILURE TO MAKE OR
OBTAIN IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
PARENT MATERIAL ADVERSE EFFECT OR PREVENT, MATERIALLY DELAY OR MATERIALLY IMPAIR
THE ABILITY OF PARENT OR MERGER SUB TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
PARENT AND MERGER SUB DO NOT, AND THE CONSUMMATION BY PARENT AND MERGER SUB OF
THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, CONFLICT
WITH, RESULT IN A

 

-23-

--------------------------------------------------------------------------------


 

 

BREACH OR VIOLATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSETS OF THE PARENT OR ANY OF ITS SIGNIFICANT SUBSIDIARIES PURSUANT
TO (A) THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE PARENT OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES, OR (B) THE TERMS OF ANY MATERIAL CONTRACTS TO WHICH
PARENT OR ANY OF ITS SIGNIFICANT SUBSIDIARIES IS A PARTY OR BOUND OR TO WHICH IT
OR THEIR PROPERTY IS SUBJECT, OR (C) ANY LAWS APPLICABLE TO PARENT OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES OF ANY COURT, GOVERNMENTAL ENTITY, ARBITRATOR OR OTHER
AUTHORITY HAVING JURISDICTION OVER PARENT OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
OR ANY OF ITS OR THEIR PROPERTIES; EXCEPT, IN THE CASE OF CLAUSES (B) AND (C),
FOR SUCH CONFLICT, BREACH, VIOLATION OR IMPOSITION THAT IS NOT REASONABLY LIKELY
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT.


(F)            PARENT REPORTS; FINANCIAL STATEMENTS.  PARENT HAS MADE AVAILABLE
TO THE COMPANY EACH REGISTRATION STATEMENT, REPORT, PROXY STATEMENT OR
INFORMATION STATEMENT PREPARED BY IT SINCE DECEMBER 31, 1999, INCLUDING
(I) PARENT’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2001
(THE “PARENT AUDIT DATE”) IN THE FORM (INCLUDING EXHIBITS, ANNEXES AND ANY
AMENDMENTS THERETO) FILED WITH THE SEC (COLLECTIVELY, INCLUDING ANY SUCH REPORTS
FILED SUBSEQUENT TO THE DATE HEREOF, THE “PARENT REPORTS”).  AS OF THEIR
RESPECTIVE DATES, THE PARENT REPORTS DID NOT, AND ANY PARENT REPORTS FILED WITH
THE SEC SUBSEQUENT TO THE DATE HEREOF WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES
IN WHICH THEY WERE MADE, NOT MISLEADING.  EACH OF THE CONSOLIDATED BALANCE
SHEETS INCLUDED IN OR INCORPORATED BY REFERENCE INTO THE PARENT REPORTS
(INCLUDING THE RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS, OR WILL FAIRLY
PRESENT, THE CONSOLIDATED FINANCIAL POSITION OF PARENT AND ITS SUBSIDIARIES AS
OF ITS DATE AND EACH OF THE CONSOLIDATED STATEMENTS OF INCOME AND CONSOLIDATED
STATEMENTS OF CASH FLOWS INCLUDED IN OR INCORPORATED BY REFERENCE INTO THE
PARENT REPORTS (INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS, OR
WILL FAIRLY PRESENT, THE RESULTS OF OPERATIONS AND CASH FLOWS, AS THE CASE MAY
BE, OF PARENT AND ITS SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN (SUBJECT,
IN THE CASE OF UNAUDITED STATEMENTS, TO NOTES AND NORMAL YEAR-END AUDIT
ADJUSTMENTS THAT WILL NOT BE MATERIAL IN AMOUNT OR EFFECT), IN EACH CASE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED, EXCEPT AS
MAY BE NOTED THEREIN.


(G)           ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN THE PARENT
REPORTS FILED PRIOR TO THE DATE HEREOF, SINCE THE PARENT AUDIT DATE THROUGH THE
DATE HEREOF PARENT AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR RESPECTIVE
BUSINESSES ONLY IN, AND HAVE NOT ENGAGED IN ANY MATERIAL TRANSACTION OTHER THAN
ACCORDING TO, THE ORDINARY AND USUAL COURSE OF SUCH BUSINESSES.  EXCEPT AS
DISCLOSED IN THE PARENT REPORTS FILED PRIOR TO THE DATE HEREOF, SINCE THE PARENT
AUDIT DATE THERE HAS NOT BEEN A PARENT MATERIAL ADVERSE EFFECT OR ANY
DEVELOPMENT OR COMBINATION OF DEVELOPMENTS OF WHICH MANAGEMENT OF PARENT HAS
KNOWLEDGE THAT IS REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
PARENT MATERIAL ADVERSE EFFECT.


(H)           LITIGATION AND LIABILITIES.  EXCEPT AS DISCLOSED IN THE PARENT
REPORTS FILED PRIOR TO THE DATE HEREOF AND EXCEPT FOR LIABILITIES OR OBLIGATIONS
REFLECTED OR

 

-24-

--------------------------------------------------------------------------------


 

 


RESERVED AGAINST IN THE MOST RECENT CONSOLIDATED BALANCE SHEET OF PARENT
INCLUDED IN THE PARENT REPORTS, THERE ARE NO (I) CIVIL, CRIMINAL OR
ADMINISTRATIVE ACTIONS, SUITS, CLAIMS, HEARINGS, INVESTIGATIONS OR PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF THE OFFICERS OF PARENT, THREATENED AGAINST
PARENT OR ANY OF ITS AFFILIATES OR (II) OBLIGATIONS OR LIABILITIES, WHETHER OR
NOT ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT REQUIRED TO BE
DISCLOSED, INCLUDING THOSE RELATING TO MATTERS INVOLVING ANY ENVIRONMENTAL AND
OCCUPATIONAL SAFETY AND HEALTH MATTERS, OR ANY OTHER FACTS OR CIRCUMSTANCES OF
WHICH THE OFFICERS OF PARENT HAVE KNOWLEDGE THAT COULD RESULT IN ANY CLAIMS
AGAINST, OR OBLIGATIONS OR LIABILITIES OF, PARENT OR ANY OF ITS AFFILIATES,
EXCEPT FOR THOSE THAT ARE NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT OR PREVENT OR MATERIALLY BURDEN OR
MATERIALLY IMPAIR THE ABILITY OF PARENT OR MERGER SUB TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(I)            COMPLIANCE WITH LAWS.  NEITHER PARENT NOR ANY OF ITS SIGNIFICANT
SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (I) ANY PROVISION OF ITS CERTIFICATE
OR BY-LAWS, (II) THE TERMS OF ANY MATERIAL CONTRACT TO WHICH IT IS A PARTY OR
BOUND OR TO WHICH ITS PROPERTY IS SUBJECT, (III) THE TERMS OF ANY CONTRACT TO
WHICH IT IS A PARTY OR BOUND OR TO WHICH ITS PROPERTY IS SUBJECT WHICH VIOLATION
OR DEFAULT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH VIOLATIONS AND DEFAULTS,
COULD BE CONSIDERED MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES, OR (IV) ANY
LAWS OF ANY COURT, GOVERNMENTAL ENTITY, ARBITRATOR OR OTHER AUTHORITY HAVING
JURISDICTION OVER PARENT OR SUCH SIGNIFICANT SUBSIDIARY OR ANY OF ITS
PROPERTIES, AS APPLICABLE, WHICH, WITH RESPECT TO CLAUSES (II), (III) AND (IV),
IS REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT
MATERIAL ADVERSE EFFECT.


(J)            CERTAIN REGULATORY MATTERS.  EACH OF PARENT AND ITS SIGNIFICANT
SUBSIDIARIES (A) IS IN COMPLIANCE WITH ANY AND ALL REGULATORY LAWS APPLICABLE TO
IT, (B) HOLDS ALL LICENSES, CERTIFICATES, PERMITS, FRANCHISES AND OTHER
AUTHORIZATIONS REQUIRED OF IT FOR THE LAWFUL CONDUCT OF ITS BUSINESS UNDER AND
PURSUANT TO EACH AND (C) IS IN COMPLIANCE WITH, AND NOT IN DEFAULT UNDER, ALL
TERMS AND CONDITIONS OF ANY SUCH LICENSES, CERTIFICATES, PERMITS, FRANCHISES OR
AUTHORIZATIONS, EXCEPT WHERE THE FAILURE TO HOLD SUCH LICENSE, CERTIFICATE,
PERMIT, FRANCHISE OR AUTHORIZATION OR SUCH NONCOMPLIANCE OR DEFAULT IS NOT
REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL
ADVERSE EFFECT.  NEITHER PARENT NOR ANY OF ITS SIGNIFICANT SUBSIDIARIES IS
REQUIRED TO REGISTER AS A BANK HOLDING COMPANY UNDER THE BANK HOLDING COMPANY
ACT OF 1956, AS AMENDED, NOR IS PARENT OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
REQUIRED TO OBTAIN DEPOSIT INSURANCE FROM THE FEDERAL DEPOSIT INSURANCE
CORPORATION FOR ANY OF THEIR RESPECTIVE PRODUCTS OR SERVICES.


(K)           TAX MATTERS.  AS OF THE DATE HEREOF, NEITHER PARENT NOR ANY OF ITS
AFFILIATES HAS TAKEN OR AGREED TO TAKE ANY ACTION, NOR DO THE OFFICERS OF PARENT
HAVE ANY KNOWLEDGE OF ANY FACT OR CIRCUMSTANCE, THAT WOULD PREVENT THE MERGER
AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FROM QUALIFYING AS A
“REORGANIZATION” WITHIN THE MEANING OF SECTION 368(A) OF THE CODE.

 

 

-25-

--------------------------------------------------------------------------------


 

 


(L)            TAXES.  PARENT AND EACH OF ITS SIGNIFICANT SUBSIDIARIES (I) HAVE
PREPARED IN GOOD FAITH AND DULY AND TIMELY FILED (TAKING INTO ACCOUNT ANY
EXTENSION OF TIME WITHIN WHICH TO FILE) ALL TAX RETURNS REQUIRED TO BE FILED BY
ANY OF THEM AND ALL SUCH FILED TAX RETURNS ARE COMPLETE AND ACCURATE IN ALL
MATERIAL RESPECTS; AND (II) HAVE PAID ALL TAXES THAT ARE REQUIRED TO BE PAID OR
THAT PARENT OR ANY OF ITS SIGNIFICANT SUBSIDIARIES ARE OBLIGATED TO WITHHOLD
FROM AMOUNTS OWING TO ANY EMPLOYEE, CREDITOR OR THIRD PARTY, EXCEPT WITH RESPECT
TO MATTERS CONTESTED IN GOOD FAITH.  AS OF THE DATE HEREOF, THERE ARE NOT
PENDING OR, TO THE KNOWLEDGE OF THE OFFICERS OF PARENT, THREATENED IN WRITING,
ANY AUDITS, EXAMINATIONS, INVESTIGATIONS OR OTHER PROCEEDINGS IN RESPECT OF
UNITED STATES FEDERAL, STATE OR LOCAL TAXES OR TAX MATTERS THAT ARE REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE
EFFECT.


(M)          INTELLECTUAL PROPERTY.  THE FOLLOWING TERMS HAVE THE FOLLOWING
MEANINGS USED IN THIS SECTION 5.2(M):

“Parent Owned Intellectual Property” means Intellectual Property owned by Parent
or its Subsidiaries.

“Parent Business Intellectual Property” means the Owned Intellectual Property
and Intellectual Property that the Parent or its Subsidiaries are license or
otherwise permitted by other Persons to use.

“Parent Intellectual Property Contracts” means all agreements concerning the
Parent Business Intellectual Property to which the Parent or its Subsidiaries
are a party, including without limitation agreements granting the Parent or its
Subsidiaries rights to use the Licensed Intellectual Property, nonassertion
agreements, agreements granting rights to use Parent Owned Intellectual
Property, confidentiality agreements relating to Intellectual Property,
Trademark coexistence agreements and Trademark consent agreements.

(I)            EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT: THE PARENT OWNED INTELLECTUAL
PROPERTY IS OWNED EXCLUSIVELY BY THE PARENT AND ITS SUBSIDIARIES; ALL REGISTERED
PARENT OWNED INTELLECTUAL PROPERTY IS VALIDLY FILED, SUBSISTING AND, TO PARENT’S
KNOWLEDGE, ENFORCEABLE, AND TO PARENT’S KNOWLEDGE ALL OTHER PARENT OWNED
INTELLECTUAL PROPERTY IS ENFORCEABLE, AND NONE HAS BEEN CANCELED OR ADJUDICATED
INVALID (EXCEPTING ANY EXPIRATIONS IN THE ORDINARY COURSE), OR IS SUBJECT TO ANY
OUTSTANDING ORDER, JUDGMENT OR DECREE RESTRICTING ITS USE OR ADVERSELY AFFECTING
OR REFLECTING PARENT’S OR ITS SUBSIDIARIES’ RIGHTS THERETO; AND, TO PARENT’S
KNOWLEDGE, ALL PARENT LICENSED INTELLECTUAL PROPERTY IS THE SUBJECT OF A VALID
LICENSE TO PARENT OR ITS SUBSIDIARIES AS APPLICABLE, IS SUBSISTING AND
ENFORCEABLE, AND NONE HAS BEEN CANCELED OR ADJUDICATED INVALID (EXCEPTING ANY
EXPIRATIONS IN THE ORDINARY COURSE), OR IS SUBJECT TO ANY OUTSTANDING ORDER,
JUDGMENT OR DECREE RESTRICTING ITS USE OR ADVERSELY AFFECTING OR REFLECTING
PARENT’S OR ITS SUBSIDIARIES’ RIGHTS THERETO.

(II)           EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, NO SUIT IS PENDING CONCERNING
ANY CLAIM THAT

 

-26-

--------------------------------------------------------------------------------


 

 

PARENT OR ITS SUBSIDIARIES HAVE VIOLATED ANY INTELLECTUAL PROPERTY RIGHTS AND NO
CLAIM HAS BEEN THREATENED OR ASSERTED TO AN OFFICER, DIRECTOR OR LEGAL
REPRESENTATIVE AGAINST PARENT OR ITS SUBSIDIARIES OR ANY OF THEIR INDEMNITEES
FOR VIOLATION OF ANY INTELLECTUAL PROPERTY RIGHTS.  EXCEPT AS IS NOT REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE
EFFECT, PARENT AND ITS SUBSIDIARIES ARE NOT VIOLATING AND HAVE NOT VIOLATED ANY
INTELLECTUAL PROPERTY RIGHTS (EXCLUDING SUCH INTELLECTUAL PROPERTY RIGHTS THAT
RELATE GENERALLY TO THE INTERNET OR INTERNET PAYMENT SYSTEMS THAT, IF VALID,
WOULD ALSO BE VIOLATED BY THE COMPANY OR ITS SUBSIDIARIES IN THEIR RESPECTIVE
BUSINESSES AS CURRENTLY CONDUCTED).

(III)          EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, NO SUIT IS PENDING CONCERNING
ANY PARENT INTELLECTUAL PROPERTY CONTRACT, INCLUDING ANY SUIT CONCERNING ANY
CLAIM THAT PARENT OR ITS SUBSIDIARIES OR, TO PARENT’S KNOWLEDGE, ANOTHER PERSON
HAS BREACHED ANY PARENT INTELLECTUAL PROPERTY CONTRACT AND NO CLAIM HAS BEEN
THREATENED OR ASSERTED TO AN OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE OF THE
PARENT THAT PARENT OR ITS SUBSIDIARIES OR, TO PARENT’S KNOWLEDGE ANOTHER PERSON,
HAS BREACHED ANY PARENT INTELLECTUAL PROPERTY CONTRACT.  TO PARENT’S KNOWLEDGE,
THERE EXISTS NO EVENT, CONDITION OR OCCURRENCE WHICH, WITH THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT BY THE
PARENT OR ITS SUBSIDIARIES OR ANOTHER PERSON UNDER ANY PARENT INTELLECTUAL
PROPERTY CONTRACT, EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT.  NO PARTY TO ANY PARENT
INTELLECTUAL PROPERTY CONTRACT HAS GIVEN THE PARENT OR ITS SUBSIDIARIES NOTICE
OF ITS INTENTION TO CANCEL, TERMINATE, CHANGE THE SCOPE OF RIGHTS UNDER, OR FAIL
TO RENEW ANY PARENT INTELLECTUAL PROPERTY CONTRACT EXCEPT AS IS NOT REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE
EFFECT.

(IV)          EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, NO SUIT IS PENDING CONCERNING ANY
PARENT OWNED INTELLECTUAL PROPERTY, INCLUDING ANY SUIT CONCERNING A CLAIM THAT
ANY PARENT OWNED INTELLECTUAL PROPERTY HAS BEEN VIOLATED OR IS INVALID,
UNENFORCEABLE, UNPATENTABLE, UNREGISTERABLE, CANCELABLE, NOT OWNED OR NOT OWNED
EXCLUSIVELY BY PARENT OR ITS SUBSIDIARIES.  NO SUCH CLAIM HAS BEEN THREATENED OR
ASSERTED TO ANY OFFICER, DIRECTOR OR LEGAL REPRESENTATIVE OF THE PARENT.

(V)           EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, TO PARENT’S KNOWLEDGE, PARENT AND
ITS SUBSIDIARIES OWN OR OTHERWISE HAVE THE RIGHT TO USE PURSUANT TO A VALID
LICENSE SUFFICIENT FOR THE PARENT’S AND ITS SUBSIDIARIES’ USE, ALL INTELLECTUAL
PROPERTY USED BY THE COMPANY AND ITS SUBSIDIARIES, INCLUDING, WITHOUT
LIMITATION, ALL SOFTWARE CURRENTLY USED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, ALL SUCH RIGHTS SHALL SURVIVE
THE EXECUTION, CONSUMMATION AND PERFORMANCE OF THIS AGREEMENT UNCHANGED.

 

-27-

--------------------------------------------------------------------------------


 

 

(VI)          EXCEPT AS IS NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT, ALL COMPUTER SOFTWARE THAT IS
PARENT OWNED INTELLECTUAL PROPERTY HAS BEEN EXCLUSIVELY DEVELOPED EITHER
(A) INTERNALLY BY EMPLOYEES OF THE PARENT AND ITS SUBSIDIARIES WORKING WITHIN
THE SCOPE OF THEIR EMPLOYMENT OR (B) BY THIRD PERSONS PURSUANT TO WRITTEN WORK
MADE FOR HIRE AND ASSIGNMENT AGREEMENTS PLACING OWNERSHIP OF SUCH COMPUTER
SOFTWARE WITH THE PARENT AND ITS SUBSIDIARIES.

(VII)         PARENT AND ITS SUBSIDIARIES HAVE TAKEN ALL REASONABLE MEASURES TO
PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL TRADE SECRETS WHICH ARE
PARENT BUSINESS INTELLECTUAL PROPERTY, EXCEPT AS IS NOT REASONABLY LIKELY TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT.


(N)           BROKERS AND FINDERS.  NEITHER PARENT NOR ANY OF ITS OFFICERS,
DIRECTORS OR EMPLOYEES HAS EMPLOYED ANY BROKER OR FINDER OR INCURRED ANY
LIABILITY FOR ANY BROKERAGE FEES, COMMISSIONS OR FINDERS, FEES IN CONNECTION
WITH THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT
THAT PARENT HAS EMPLOYED GOLDMAN, SACHS & CO. AS ITS FINANCIAL ADVISOR.


ARTICLE VI


COVENANTS


6.1.          INTERIM OPERATIONS.  THE COMPANY COVENANTS AND AGREES AS TO ITSELF
AND ITS SUBSIDIARIES THAT, AFTER THE DATE HEREOF AND PRIOR TO THE EFFECTIVE TIME
(UNLESS PARENT SHALL OTHERWISE APPROVE IN WRITING AND EXCEPT AS OTHERWISE
EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR SET FORTH IN THE CORRESPONDING
SECTION OR SUBSECTIONS OF THE COMPANY DISCLOSURE SCHEDULE):

(a)   the business of it and its Subsidiaries shall be conducted in all material
respects in the ordinary course consistent with past practice and, to the extent
consistent therewith, it and its Subsidiaries shall use their respective
commercially reasonable efforts to preserve its present business organization
intact and maintain its existing relations and goodwill with customers,
suppliers, distributors, creditors, lessors, employees and business associates
consistent with past practice;

(b)   it shall not (i) issue, sell, pledge, dispose of or encumber any capital
stock owned by it in any of its Subsidiaries; (ii) amend its certificate of
incorporation or by-laws; (iii) split, combine or reclassify its outstanding
shares of capital stock; (iv) declare, set aside or pay any dividend payable in
cash, stock or property in respect of any capital stock other than dividends
from its direct or indirect wholly-owned Subsidiaries; or (v) repurchase, redeem
or otherwise acquire, except (x) in connection with the Stock Plans and (y) for
the repurchase of unvested Shares issued as restricted stock or issued upon the
early exercise of options from departing employees at a repurchase price equal
to the lower of the employees’ purchase or exercise price or the fair market
value of such Shares at the time of repurchase; or (vi) permit any of its

 

-28-

--------------------------------------------------------------------------------


 

Subsidiaries to purchase or otherwise acquire, any shares of its capital stock
or any securities convertible into or exchangeable or exercisable for any shares
of its capital stock;

(c)   neither it nor any of its Subsidiaries shall (i) issue, sell, pledge,
dispose of or encumber any shares of, or securities convertible into or
exchangeable or exercisable for, or options, warrants, calls, commitments or
rights of any kind to acquire, any shares of its capital stock of any class or
any other property or assets (other than Shares issuable pursuant to options
outstanding on the date hereof under the Stock Plans, Shares issuable pursuant
to the 2001 ESPP, and Shares issuable pursuant to the Company Warrants and the
grant to new employees of the Company (other than new officers of the Company)
hired after the date hereof consistent with the hiring plan set forth in
Section 6.1(c) of the Company Disclosure Letter of options pursuant to the Stock
Plans in the ordinary course of business consistent with past practice, provided
that such grants shall not exceed in the aggregate 500,000 Shares per quarter
without the prior consent of Parent, which consent shall not be unreasonably
withheld or delayed); (ii) other than in the ordinary and usual course of
business, transfer, lease, license, guarantee, sell, mortgage, pledge, dispose
of or encumber any other property or assets or incur or modify any material
indebtedness or other liability; (iii) make or authorize or commit for any
capital expenditures other than as set forth on Schedule 6.1(c)(iii) hereto;
(iv) make any acquisition of, or investment in, assets or stock of or other
interest in, any other Person or entity; (v) enter into any Contract the terms
of which contemplate material changes in the obligations, rights or
responsibilities of any party thereto or any terms therein after giving effect
to the Merger; (vi) enter into, modify, amend or terminate any Material Contract
except in the ordinary course consistent with past practice or without the prior
consent of Parent, which consent shall not be unreasonably withheld or delayed;
(vii) enter into or amend any Contract for payment processing without the prior
consent of Parent, which consent shall not be unreasonably withheld or delayed;
(viii) enter into any non-competition Contracts or other Contracts that purport
to limit in any respect either the type of business in which it (or, after
giving effect to the Merger, the Parent or its Subsidiaries) may engage or the
manner or locations in which any of them may so engage in any business; (ix)
enter into any partnership, joint venture, strategic alliance, revenue or profit
sharing agreement or similar arrangement with any Person; or (x) change or
modify its line of business from the line of business in which it is engaged as
of the date hereof or enter into any new line of business;

(d)   neither it nor any of its Subsidiaries shall terminate, establish, adopt,
enter into, make any new grants or awards under, amend or otherwise modify, any
Benefit Plans, amend or modify the terms of any Company Option or increase the
salary, wage, bonus or other compensation of any employees (except for (i)
increases in salary, wages, bonuses or other compensation of non-executive
employees made in the ordinary course of business consistent with past practice
and (ii) subject to Section 6.1(c)(i), the grant of options to new employees of
the Company pursuant to the Stock Plans);

 

-29-

--------------------------------------------------------------------------------


 

(e)   neither it nor any of its Subsidiaries shall (i) commence any litigation
or arbitration proceeding or any regulatory or other governmental action or
proceeding with or before any Governmental Entity other than ordinary contract
and commercial litigation that the Company does not reasonably expect to result
in total costs to the Company in excess of $300,000 and except for litigation to
which the Parent consents, which consent shall not be unreasonably withheld or
delayed, (ii) settle or compromise any material claims or litigation without the
prior consent of Parent, which consent shall not be unreasonably withheld or
delayed, or (iii) waive, release or assign any material rights or claims without
the prior consent of Parent, which consent shall not be unreasonably withheld or
delayed;

(f)    neither it nor any of its Subsidiaries shall make any material Tax
election or permit any material insurance policy naming it as a beneficiary or
loss-payable payee to be cancelled or terminated except in the ordinary and
usual course of business; and

(g)   neither it nor any of its Subsidiaries will authorize or enter into an
agreement to do any of the foregoing.


6.2.          ACQUISITION PROPOSALS.  THE COMPANY AGREES THAT NEITHER IT NOR ANY
OF ITS SUBSIDIARIES NOR ANY OF THE OFFICERS AND DIRECTORS OF IT OR ITS
SUBSIDIARIES SHALL, AND THAT IT SHALL NOT AUTHORIZE OR KNOWINGLY PERMIT ITS AND
ITS SUBSIDIARIES’ EMPLOYEES, AGENTS AND REPRESENTATIVES (INCLUDING ANY
INVESTMENT BANKER, ATTORNEY OR ACCOUNTANT RETAINED BY IT OR ANY OF ITS
SUBSIDIARIES) TO, DIRECTLY OR INDIRECTLY, INITIATE, SOLICIT, KNOWINGLY ENCOURAGE
OR FACILITATE ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL OR OFFER WITH RESPECT
TO A MERGER, REORGANIZATION, SHARE EXCHANGE, CONSOLIDATION OR SIMILAR
TRANSACTION INVOLVING, OR ANY PURCHASE OF ALL OR ANY MATERIAL PORTION OF THE
ASSETS OF, OR 20% OR MORE OF THE EQUITY SECURITIES IN, THE COMPANY OR ANY OF ITS
SUBSIDIARIES (ANY SUCH PROPOSAL OR OFFER BEING HEREINAFTER REFERRED TO AS AN
“ACQUISITION PROPOSAL”).  THE COMPANY FURTHER AGREES THAT NEITHER IT NOR ANY OF
ITS SUBSIDIARIES NOR ANY OF THE OFFICERS AND DIRECTORS OF IT OR ITS SUBSIDIARIES
SHALL, AND THAT IT SHALL NOT AUTHORIZE OR KNOWINGLY PERMIT ITS AND ITS
SUBSIDIARIES’ EMPLOYEES, AGENTS AND REPRESENTATIVES (INCLUDING ANY INVESTMENT
BANKER, ATTORNEY OR ACCOUNTANT RETAINED BY IT OR ANY OF ITS SUBSIDIARIES) NOT
TO, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY NEGOTIATIONS CONCERNING, OR PROVIDE
ANY CONFIDENTIAL INFORMATION OR DATA TO, OR HAVE ANY DISCUSSIONS WITH, ANY
PERSON RELATING TO AN ACQUISITION PROPOSAL, OR OTHERWISE ENTERTAIN OR KNOWINGLY
FACILITATE ANY EFFORT OR ATTEMPT TO MAKE OR IMPLEMENT AN ACQUISITION PROPOSAL;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL PREVENT THE
COMPANY OR ITS BOARD OF DIRECTORS OR ITS OFFICERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES FROM (A) COMPLYING WITH RULE 14E-2 PROMULGATED UNDER THE
EXCHANGE ACT WITH REGARD TO AN ACQUISITION PROPOSAL OR MAKING ANY DISCLOSURE
REQUIRED BY APPLICABLE LAW; (B) AT ANY TIME PRIOR, BUT NOT AFTER, THE
STOCKHOLDERS MEETING (AS DEFINED IN SECTION 6.4) IS CONVENED, PROVIDING
INFORMATION IN RESPONSE TO A REQUEST THEREFOR BY A PERSON WHO HAS MADE AN
UNSOLICITED BONA FIDE WRITTEN ACQUISITION PROPOSAL IF THE BOARD OF DIRECTORS
RECEIVES FROM THE PERSON SO REQUESTING SUCH INFORMATION AN EXECUTED
CONFIDENTIALITY AGREEMENT ON TERMS SUBSTANTIALLY SIMILAR TO

 

-30-

--------------------------------------------------------------------------------


 

 


THOSE CONTAINED IN THE CONFIDENTIALITY AGREEMENT (AS DEFINED IN SECTION 9.7);
(C) ENGAGING IN ANY NEGOTIATIONS OR DISCUSSIONS WITH ANY PERSON WHO HAS MADE AN
UNSOLICITED BONA FIDE WRITTEN ACQUISITION PROPOSAL; OR (D) RECOMMENDING SUCH AN
ACQUISITION PROPOSAL TO THE STOCKHOLDERS OF THE COMPANY, IF AND ONLY TO THE
EXTENT THAT, IN EACH SUCH CASE REFERRED TO IN CLAUSE (B), (C) OR (D) ABOVE, THE
BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN GOOD FAITH (AFTER CONSULTATION
WITH ITS OUTSIDE LEGAL COUNSEL) THAT SUCH ACTION IS NECESSARY IN ORDER FOR ITS
DIRECTORS TO COMPLY WITH THEIR RESPECTIVE FIDUCIARY DUTIES UNDER APPLICABLE LAW
AND THE BOARD OF DIRECTORS DETERMINES IN GOOD FAITH (AFTER CONSULTATION WITH ITS
FINANCIAL ADVISOR) THAT SUCH ACQUISITION PROPOSAL IS, OR IS REASONABLY LIKELY TO
RESULT IN, A SUPERIOR PROPOSAL.  A “SUPERIOR PROPOSAL” IS AN ACQUISITION
PROPOSAL THAT, IF ACCEPTED, WOULD BE REASONABLY LIKELY TO BE CONSUMMATED (TAKING
INTO ACCOUNT THE LEGAL, FINANCIAL AND REGULATORY ASPECTS OF THE PROPOSAL) AND
WOULD, IF CONSUMMATED, RESULT IN A TRANSACTION MORE FAVORABLE TO THE COMPANY’S
STOCKHOLDERS FROM A FINANCIAL POINT OF VIEW THAN THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT.  THE COMPANY AGREES THAT IT WILL IMMEDIATELY CEASE AND CAUSE TO
BE TERMINATED ANY EXISTING ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS WITH ANY
PARTIES CONDUCTED HERETOFORE WITH RESPECT TO ANY ACQUISITION PROPOSAL.  THE
COMPANY AGREES THAT IT WILL TAKE THE NECESSARY STEPS TO PROMPTLY INFORM THE
INDIVIDUALS OR ENTITIES REFERRED TO IN THE FIRST SENTENCE HEREOF OF THE
OBLIGATIONS UNDERTAKEN IN THIS SECTION 6.2 AND IN THE CONFIDENTIALITY AGREEMENT
(AS DEFINED IN SECTION 9.7).  THE COMPANY AGREES THAT IT WILL NOTIFY PARENT
IMMEDIATELY IF ANY SUCH INQUIRIES, PROPOSALS OR OFFERS ARE RECEIVED BY, ANY SUCH
INFORMATION IS REQUESTED FROM, OR ANY SUCH DISCUSSIONS OR NEGOTIATIONS ARE
SOUGHT TO BE INITIATED OR CONTINUED WITH, ANY OF ITS REPRESENTATIVES INDICATING,
IN CONNECTION WITH SUCH NOTICE, THE NAME OF SUCH PERSON AND THE MATERIAL TERMS
AND CONDITIONS OF ANY PROPOSALS OR OFFERS.  THE COMPANY ALSO AGREES THAT IT WILL
PROMPTLY REQUEST EACH PERSON THAT HAS HERETOFORE EXECUTED A CONFIDENTIALITY
AGREEMENT IN CONNECTION WITH ITS CONSIDERATION OF ACQUIRING IT OR ANY OF ITS
SUBSIDIARIES TO RETURN OR DESTROY ALL CONFIDENTIAL INFORMATION HERETOFORE
FURNISHED TO SUCH PERSON BY OR ON BEHALF OF IT OR ANY OF ITS SUBSIDIARIES.


6.3.          INFORMATION SUPPLIED.  THE COMPANY AND PARENT EACH AGREES, AS TO
ITSELF AND ITS SUBSIDIARIES, THAT NONE OF THE INFORMATION EXPRESSLY SUPPLIED OR
TO BE SUPPLIED BY IT OR ITS SUBSIDIARIES FOR INCLUSION OR INCORPORATION BY
REFERENCE IN (I) THE REGISTRATION STATEMENT ON FORM S-4 TO BE FILED WITH THE SEC
BY PARENT IN CONNECTION WITH THE ISSUANCE OF SHARES OF PARENT COMMON STOCK IN
THE MERGER (INCLUDING THE PROXY STATEMENT AND PROSPECTUS (THE “PROSPECTUS/PROXY
STATEMENT”) CONSTITUTING A PART THEREOF) (THE “S-4 REGISTRATION STATEMENT”)
WILL, AT THE TIME THE S-4 REGISTRATION STATEMENT BECOMES EFFECTIVE UNDER THE
SECURITIES ACT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING, AND (II) THE PROSPECTUS/PROXY STATEMENT AND ANY AMENDMENT OR
SUPPLEMENT THERETO WILL, AT THE DATE OF MAILING TO STOCKHOLDERS AND AT THE TIMES
OF THE MEETINGS OF STOCKHOLDERS OF THE COMPANY TO BE HELD IN CONNECTION WITH THE
MERGER, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  THE COMPANY AND PARENT WILL CAUSE THE

 

-31-

--------------------------------------------------------------------------------


 

 


FORM S-4 TO COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER,
EXCEPT THAT NEITHER THE COMPANY NOR PARENT MAKES ANY COVENANT OTHER THAN WITH
RESPECT TO STATEMENTS MADE OR INCORPORATED BY REFERENCE BASED ON INFORMATION
SUPPLIED BY SUCH PARTY SPECIFICALLY FOR INCLUSION OR INCORPORATION BY REFERENCE
THEREIN.


6.4.          STOCKHOLDERS MEETING.  THE COMPANY WILL TAKE, IN ACCORDANCE WITH
APPLICABLE LAW AND ITS CERTIFICATE OF INCORPORATION AND BY-LAWS, ALL ACTION
NECESSARY TO CALL, HOLD AND CONVENE A MEETING OF HOLDERS OF SHARES (THE
“STOCKHOLDERS MEETING”) AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE S-4
REGISTRATION STATEMENT IS DECLARED EFFECTIVE TO CONSIDER AND VOTE UPON THE
APPROVAL OF THIS AGREEMENT.  EXCEPT ON THE DETERMINATION OF THE OCCURRENCE OF A
SUPERIOR PROPOSAL AND DURING SUCH TIME AS THERE REMAINS A SUPERIOR PROPOSAL OR
AS THE COMPANY’S BOARD OF DIRECTORS MAY DETERMINE IN GOOD FAITH (AFTER
CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL) IN ORDER TO COMPLY WITH ITS
FIDUCIARY DUTIES UNDER APPLICABLE LAW, THE COMPANY’S BOARD OF DIRECTORS SHALL
RECOMMEND SUCH APPROVAL, THE COMPANY’S BOARD OF DIRECTORS SHALL NOT AMEND,
MODIFY, WITHDRAW, CONDITION OR QUALIFY SUCH RECOMMENDATION AND SHALL TAKE ALL
LAWFUL ACTION TO SOLICIT SUCH APPROVAL.  THE COMPANY AGREES THAT IT WILL PROVIDE
PARENT WITH AT LEAST 48 HOURS PRIOR NOTICE OF THE COMPANY’S BOARD OF DIRECTOR’S
INTENTION TO MAKE ANY SUCH AMENDMENT, MODIFICATION, WITHDRAWAL, CONDITION OR
QUALIFICATION; PROVIDED, HOWEVER, THAT SUCH NOTICE SHALL NOT BE REQUIRED TO THE
EXTENT THAT THE COMPANY’S BOARD OF DIRECTORS DETERMINES (AFTER CONSULTATION WITH
ITS OUTSIDE LEGAL COUNSEL) THAT SUCH NOTICE VIOLATES ITS FIDUCIARY DUTIES OR
WOULD CAUSE THE COMPANY TO VIOLATE ANY APPLICABLE LAW.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, THE OBLIGATION OF THE COMPANY TO CONVENE A
STOCKHOLDERS MEETING SHALL NOT BE LIMITED OR OTHERWISE AFFECTED BY THE
COMMENCEMENT, DISCLOSURE, ANNOUNCEMENT OR SUBMISSION TO IT OF ANY ACQUISITION
PROPOSAL, OR BY ANY CHANGE OF RECOMMENDATION OF THE COMPANY’S BOARD OF
DIRECTORS.  THE COMPANY SHALL NOT SUBMIT TO THE VOTE OF ITS STOCKHOLDERS ANY
ACQUISITION PROPOSAL OR PROPOSE TO DO SO.


6.5.          FILINGS; OTHER ACTIONS; NOTIFICATION.  (A) THE COMPANY AND PARENT
SHALL PROMPTLY PREPARE AND FILE WITH THE SEC THE PROSPECTUS/PROXY STATEMENT, AND
PARENT SHALL PREPARE AND FILE WITH THE SEC THE S-4 REGISTRATION STATEMENT AS
PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF.  PARENT AND THE COMPANY EACH
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE THE S-4 REGISTRATION
STATEMENT DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS PRACTICABLE
AFTER SUCH FILING, AND PROMPTLY THEREAFTER MAIL THE PROSPECTUS/PROXY STATEMENT
TO THE STOCKHOLDERS OF THE COMPANY.  PARENT SHALL ALSO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN PRIOR TO THE EFFECTIVE DATE OF THE S-4 REGISTRATION
STATEMENT ALL NECESSARY STATE SECURITIES LAW OR “BLUE SKY” PERMITS AND APPROVALS
REQUIRED IN CONNECTION WITH THE MERGER AND TO CONSUMMATE THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND WILL PAY ALL EXPENSES INCIDENT THERETO.

(b)           No amendment or supplement to the Registration Statement or the
Proxy Statement/Prospectus will be made by the Company or Parent without the
prior

 

-32-

--------------------------------------------------------------------------------


 

approval of the other party. Each party will advise the other party, promptly
after it receives notice thereof, of the time when the Registration Statement
has become effective or any supplement or amendment has been filed, the issuance
of any stop order, the suspension of the qualification of the Parent Common
Stock issuable in connection with the Merger for offering or sale in any
jurisdiction, or any request by the SEC for amendment of the Registration
Statement or the Proxy Statement/Prospectus or comments of the SEC thereon and
responses thereto or requests by the SEC for additional information.  If at any
time prior to the Effective Time, the Company or Parent discovers any
information relating to itself, or any of its affiliates, officers or directors,
that should be set forth in an amendment or supplement to the Registration
Statement or the Proxy Statement/Prospectus, so that such document would not
include any misstatement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such party that discovers such information
shall promptly notify the other parties hereto and the parties shall jointly
prepare an appropriate amendment or supplement describing such information which
shall be promptly filed with the SEC and, to the extent required by law or
regulation, disseminated to the stockholders of the Company.

(c)           The Company and Parent each shall use its commercially reasonable
efforts to cause to be delivered to the other party and its directors a letter
of its independent auditors, dated (i) the date on which the S-4 Registration
Statement shall become effective and (ii) the Closing Date, and addressed to the
other party and its directors, in form and substance customary for “comfort”
letters delivered by independent public accountants in connection with
registration statements similar to the S-4 Registration Statement.

(d)           The Company and Parent shall cooperate with each other and use
(and shall cause their respective Subsidiaries to use) their respective
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, necessary, proper or advisable on its part under
this Agreement and applicable Laws to consummate and make effective the Merger
and the other transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as promptly as practicable all
documentation to effect all required notices, reports and other filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations required to be obtained from any third party and/or
any Governmental Entity in order to consummate the Merger or any of the other
transactions contemplated by this Agreement; provided, however, that nothing in
this Section 6.5 shall require, or be construed to require, Parent to proffer
to, or agree to, sell or hold separate and agree to sell, before or after the
Effective Time, any assets, businesses, or interest in any assets or businesses
of Parent, the Company or any of their respective Affiliates (or to consent to
any sale, or agreement to sell, by the Company of any of its assets or
businesses) or to agree to any material changes or restriction in the operations
of any such assets or businesses.  Nothing in this Section shall require Parent
or the Company to take any action which would be inconsistent with the fiduciary
duties of its Board of Directors as such duties would exist under applicable law
in the absence of this Section.  Without

 

-33-

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, each of Parent and the Company shall
file any Notification and Report Forms and related materials that it may be
required to file in connection with the transactions contemplated by this
Agreement with the Federal Trade Commission and the Antitrust Division of the
United States Department of Justice under the HSR Act, shall each use its
commercially reasonable efforts to obtain an early termination of the applicable
waiting period, and shall each make any submissions pursuant thereto that may be
necessary, proper or advisable.  Subject to applicable laws relating to the
exchange of information, Parent and the Company shall (i) have the right to
review in advance, and to the extent practicable each will consult the other on,
all the information relating to Parent or the Company, as the case may be, and
any of their respective Subsidiaries, that appear in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the Merger and the other transactions contemplated by this
Agreement and (ii) consult with each other before meeting with, or engaging in
any conference calls with, any antitrust agency to discuss the transactions
contemplated hereby.  In exercising the foregoing right, each of the Company and
Parent shall act reasonably and as promptly as practicable.

(e)           The Company and Parent each shall, upon request by the other and
subject to applicable law, furnish the other with all information concerning
itself, its Subsidiaries, directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
Prospectus/Proxy Statement, the S-4 Registration Statement or any other
statement, filing, notice or application made by or on behalf of Parent, the
Company or any of their respective Subsidiaries to any third party and/or any
Governmental Entity in connection with the Merger and the transactions
contemplated by this Agreement.

(f)            The Company and Parent each shall keep the other apprised of the
status of matters relating to completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of notice or other
communications received by Parent or the Company, as the case may be, or any of
its Subsidiaries, from any third party and/or any Governmental Entity with
respect to the Merger and the other transactions contemplated by this
Agreement.  The Company and Parent each shall give prompt notice to the other of
any change that is reasonably likely to result in a Company Material Adverse
Effect or Parent Material Adverse Effect, respectively.

(g)           The Company shall promptly furnish Parent with copies of any
notices and other communications received by the Company or any of its
Subsidiaries from any third party and/or any Governmental Entity with respect to
the Company’s and its Subsidiaries’ licenses, certificates, permits or other
authorizations from or of Governmental Entities and any applications relating
thereto, unless the Company reasonably determines that furnishing such copies
would violate the terms of a written confidentiality obligation of the Company
to such third party or applicable law.

 

-34-

--------------------------------------------------------------------------------


 


6.6.          TAXATION.  PARENT AND COMPANY INTEND THE MERGER TO QUALIFY AS A
REORGANIZATION WITHIN THE MEANING OF SECTION 368(A) OF THE CODE.  SUBJECT TO
SECTION 6.2, EACH PARTY WILL (AND WILL CAUSE ITS SUBSIDIARIES TO) BOTH BEFORE
AND AFTER THE EFFECTIVE TIME, (I) USE REASONABLE EFFORTS TO CAUSE THE MERGER TO
SO QUALIFY; (II) REFRAIN FROM TAKING ANY ACTION THAT WOULD REASONABLY BE
EXPECTED TO CAUSE THE AGREEMENT TO FAIL TO SO QUALIFY; AND (III) TAKE THE
POSITION FOR ALL U.S. FEDERAL INCOME TAX PURPOSES THAT THE MERGER SO QUALIFIES.


6.7.          ACCESS.  UPON REASONABLE NOTICE, AND EXCEPT AS MAY OTHERWISE BE
REQUIRED BY APPLICABLE LAW, THE COMPANY AND PARENT EACH SHALL (AND SHALL CAUSE
ITS SUBSIDIARIES TO) AFFORD THE OTHER’S OFFICERS, EMPLOYEES, COUNSEL,
ACCOUNTANTS AND OTHER AUTHORIZED REPRESENTATIVES (“REPRESENTATIVES”) REASONABLE
ACCESS, DURING NORMAL BUSINESS HOURS THROUGHOUT THE PERIOD PRIOR TO THE
EFFECTIVE TIME, TO ITS PROPERTIES, BOOKS, CONTRACTS AND RECORDS AND, DURING SUCH
PERIOD, EACH SHALL (AND SHALL CAUSE ITS SUBSIDIARIES TO) FURNISH PROMPTLY TO THE
OTHER ALL INFORMATION CONCERNING ITS BUSINESS, PROPERTIES AND PERSONNEL AS MAY
REASONABLY BE REQUESTED, PROVIDED THAT NO INVESTIGATION PURSUANT TO THIS
SECTION SHALL AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR WARRANTY MADE
BY THE COMPANY, PARENT OR MERGER SUB, AND PROVIDED, FURTHER, THAT THE FOREGOING
SHALL NOT REQUIRE THE COMPANY OR PARENT TO PERMIT ANY INSPECTION, OR TO DISCLOSE
ANY INFORMATION, THAT IN THE REASONABLE JUDGMENT OF THE COMPANY OR PARENT, AS
THE CASE MAY BE, WOULD RESULT IN THE DISCLOSURE OF ANY TRADE SECRETS OF THIRD
PARTIES OR VIOLATE ANY OF ITS OBLIGATIONS WITH RESPECT TO CONFIDENTIALITY IF THE
COMPANY OR PARENT, AS THE CASE MAY BE, SHALL HAVE USED COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN THE CONSENT OF SUCH THIRD PARTY TO SUCH INSPECTION OR
DISCLOSURE.  ALL REQUESTS FOR INFORMATION MADE PURSUANT TO THIS SECTION SHALL BE
DIRECTED TO AN EXECUTIVE OFFICER OF THE COMPANY OR PARENT, AS THE CASE MAY BE,
OR SUCH PERSON AS MAY BE DESIGNATED BY EITHER OF ITS OFFICERS, AS THE CASE MAY
BE.  ALL SUCH INFORMATION SHALL BE GOVERNED BY THE TERMS OF THE CONFIDENTIALITY
AGREEMENT AND APPLICABLE ANTITRUST AND TRADE REGULATION LAWS.  NOTWITHSTANDING
THE GENERALITY OF THE FOREGOING, ACCESS TO “HIGHLY CONFIDENTIAL INFORMATION” (AS
DEFINED IN THE CONFIDENTIALITY AGREEMENT) SHALL BE RESTRICTED IN ACCORDANCE WITH
THE TERMS OF SUCH CONFIDENTIALITY AGREEMENT.


6.8.          AFFILIATES.  PRIOR TO THE DATE OF THE STOCKHOLDERS MEETING, PARENT
SHALL DELIVER TO THE COMPANY A LIST OF NAMES AND ADDRESSES OF THOSE PERSONS WHO
ARE, IN THE OPINION OF THE PARENT, AS OF THE TIME OF THE STOCKHOLDERS MEETING
REFERRED TO IN SECTION 6.4, “AFFILIATES” OF THE COMPANY WITHIN THE MEANING OF
RULE 145 UNDER THE SECURITIES ACT.  THE COMPANY SHALL PROVIDE TO PARENT SUCH
INFORMATION AND DOCUMENTS AS PARENT SHALL REASONABLY REQUEST FOR PURPOSES OF
PREPARING SUCH LIST.  THE COMPANY SHALL EXERCISE ITS BEST EFFORTS TO DELIVER OR
CAUSE TO BE DELIVERED TO PARENT, PRIOR TO THE DATE OF THE STOCKHOLDERS MEETING,
FROM EACH AFFILIATE OF THE COMPANY IDENTIFIED IN THE FOREGOING LIST (AS THE SAME
MAY BE SUPPLEMENTED AS AFORESAID), A LETTER DATED AS OF THE CLOSING DATE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A (THE “AFFILIATES LETTER”). 
PARENT SHALL NOT BE REQUIRED TO MAINTAIN THE EFFECTIVENESS OF THE S-4
REGISTRATION STATEMENT OR ANY OTHER REGISTRATION STATEMENT UNDER THE SECURITIES
ACT FOR THE PURPOSES OF RESALE OF PARENT COMMON STOCK BY SUCH AFFILIATES
RECEIVED IN THE MERGER AND THE CERTIFICATES REPRESENTING

 

-35-

--------------------------------------------------------------------------------


 

 


PARENT COMMON STOCK RECEIVED BY SUCH AFFILIATES SHALL BEAR A CUSTOMARY LEGEND
REGARDING APPLICABLE SECURITIES ACT RESTRICTIONS AND THE PROVISIONS OF THIS
SECTION.


6.9.          NASDAQ NATIONAL MARKET LISTING AND DE-LISTING.  PARENT SHALL USE
ITS BEST EFFORTS TO CAUSE THE SHARES OF PARENT COMMON STOCK TO BE ISSUED IN THE
MERGER TO BE APPROVED FOR QUOTATION ON THE NASDAQ NATIONAL MARKET SUBJECT TO
OFFICIAL NOTICE OF ISSUANCE, PRIOR TO THE CLOSING DATE.  THE SURVIVING
CORPORATION SHALL USE ITS BEST EFFORTS TO CAUSE THE SHARES TO NO LONGER BE
QUOTED ON THE NASDAQ NATIONAL MARKET AND DE–REGISTERED UNDER THE EXCHANGE ACT AS
SOON AS PRACTICABLE FOLLOWING THE EFFECTIVE TIME.


6.10.        PUBLICITY.  THE INITIAL PRESS RELEASE SHALL BE A JOINT PRESS
RELEASE AND THEREAFTER THE COMPANY AND PARENT EACH SHALL CONSULT WITH EACH OTHER
PRIOR TO ISSUING ANY PRESS RELEASES OR OTHERWISE MAKING PUBLIC ANNOUNCEMENTS
WITH RESPECT TO THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND PRIOR TO MAKING ANY FILINGS WITH ANY THIRD PARTY AND/OR ANY
GOVERNMENTAL ENTITY WITH RESPECT THERETO, EXCEPT AS MAY BE REQUIRED BY LAW OR BY
OBLIGATIONS PURSUANT TO ANY LISTING AGREEMENT WITH OR RULES OF THE NASDAQ
NATIONAL MARKET.


6.11.        BENEFITS.


(A)           STOCK OPTIONS AND WARRANTS.

(I)            AT THE EFFECTIVE TIME, EACH OUTSTANDING COMPANY OPTION, WHETHER
VESTED OR UNVESTED, SHALL BE DEEMED TO CONSTITUTE AN OPTION TO ACQUIRE, ON THE
SAME TERMS AND CONDITIONS AS WERE APPLICABLE UNDER SUCH COMPANY OPTION, THE
NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO THE PRODUCT OF THE NUMBER OF
SHARES OF COMPANY COMMON STOCK THAT WERE ISSUABLE UPON EXERCISE OF SUCH COMPANY
OPTION IMMEDIATELY PRIOR TO THE EFFECTIVE TIME MULTIPLIED BY THE EXCHANGE RATIO
(ROUNDED DOWN TO THE NEAREST WHOLE NUMBER), AT A PRICE PER SHARE (ROUNDED UP TO
THE NEAREST WHOLE CENT) EQUAL TO (Y) THE EXERCISE PRICE PER SHARE AT WHICH SUCH
COMPANY OPTION WAS EXERCISABLE IMMEDIATELY PRIOR TO THE EFFECTIVE TIME DIVIDED
BY (Z) THE EXCHANGE RATIO; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY COMPANY
OPTION TO WHICH SECTION 422 OF THE CODE APPLIES, THE OPTION PRICE, THE NUMBER OF
SHARES PURCHASABLE PURSUANT TO SUCH OPTION AND THE TERMS AND CONDITIONS OF
EXERCISE OF SUCH OPTION SHALL BE DETERMINED IN ACCORDANCE WITH THE FOREGOING,
SUBJECT TO SUCH ADJUSTMENTS AS ARE NECESSARY IN ORDER TO SATISFY THE
REQUIREMENTS OF SECTION 424(A) OF THE CODE.  AT OR PRIOR TO THE EFFECTIVE TIME,
EACH OF THE COMPANY AND PARENT SHALL MAKE ALL NECESSARY ARRANGEMENTS AND TAKE
ALL NECESSARY ACTIONS TO CAUSE THE ASSUMPTION OF THE UNEXERCISED COMPANY OPTIONS
AND COMPANY WARRANTS BY PARENT PURSUANT TO THIS SECTION.  EXCEPT WITH RESPECT TO
COMPANY OPTIONS THAT ACCELERATE IN VESTING PURSUANT TO THE SPECIFIC TERMS OF
THEIR RESPECTIVE OPTION AWARD AGREEMENTS OR UNDER THE APPLICABLE STOCK OPTION
PLAN, THE COMPANY SHALL NOT TAKE ANY ACTIONS THAT WOULD RESULT IN THE
ACCELERATED VESTING OR CASHING OUT OF ANY COMPANY OPTIONS.

 

-36-

--------------------------------------------------------------------------------


 

 

(II)           EFFECTIVE AT THE EFFECTIVE TIME, PARENT SHALL ASSUME EACH COMPANY
OPTION IN ACCORDANCE WITH THE TERMS OF THE STOCK PLAN UNDER WHICH IT WAS ISSUED
AND THE STOCK OPTION AGREEMENT BY WHICH IT IS EVIDENCED.  AT OR PRIOR TO THE
EFFECTIVE TIME, PARENT SHALL TAKE ALL CORPORATE ACTION NECESSARY TO RESERVE FOR
ISSUANCE A SUFFICIENT NUMBER OF SHARES OF PARENT COMMON STOCK FOR DELIVERY UPON
EXERCISE OF COMPANY OPTIONS ASSUMED BY IT IN ACCORDANCE WITH THIS SECTION.  AS
SOON AS PRACTICABLE AFTER THE EFFECTIVE TIME BUT IN NO EVENT LATER THAN SEVEN
DAYS AFTER THE CLOSING DATE, PARENT SHALL FILE A REGISTRATION STATEMENT ON
FORM S-3 OR FORM S-8, AS THE CASE MAY BE (OR ANY SUCCESSOR OR OTHER APPROPRIATE
FORMS), OR ANOTHER APPROPRIATE FORM WITH RESPECT TO THE PARENT COMMON STOCK
SUBJECT TO SUCH COMPANY OPTIONS, AND SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT (AND
MAINTAIN THE CURRENT STATUS OF THE PROSPECTUS OR PROSPECTUSES CONTAINED THEREIN)
FOR SO LONG AS SUCH COMPANY OPTIONS REMAIN OUTSTANDING.

(III)          AT THE EFFECTIVE TIME, EACH OUTSTANDING COMPANY WARRANT SHALL BE
DEEMED TO CONSTITUTE A WARRANT TO ACQUIRE, ON THE SAME TERMS AND CONDITIONS AS
WERE APPLICABLE UNDER SUCH COMPANY WARRANT, THE NUMBER OF SHARES OF PARENT
COMMON STOCK EQUAL TO THE PRODUCT OF THE NUMBER OF SHARES OF COMPANY COMMON
STOCK THAT WERE ISSUABLE UPON EXERCISE OF SUCH COMPANY WARRANT IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME MULTIPLIED BY THE EXCHANGE RATIO (ROUNDED UP TO THE
NEAREST WHOLE NUMBER), AT A PRICE PER SHARE (ROUNDED DOWN TO THE NEAREST WHOLE
CENT) EQUAL TO (Y) THE EXERCISE PRICE PER SHARE AT WHICH SUCH COMPANY WARRANT
WAS EXERCISABLE IMMEDIATELY PRIOR TO THE EFFECTIVE TIME DIVIDED BY (Z) THE
EXCHANGE RATIO.  AT OR PRIOR TO THE EFFECTIVE TIME, PARENT SHALL TAKE ALL
CORPORATE ACTION NECESSARY TO RESERVE FOR ISSUANCE A SUFFICIENT NUMBER OF SHARES
OF PARENT COMMON STOCK FOR DELIVERY UPON EXERCISE OF COMPANY WARRANTS ASSUMED BY
IT IN ACCORDANCE WITH THIS SECTION.

(IV)          THE BOARD OF DIRECTORS OF THE COMPANY AND PARENT SHALL, PRIOR TO
THE EFFECTIVE TIME, TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR APPROPRIATE
PURSUANT TO RULE 16B-3(D) AND RULE 16B-3(E) TO EXEMPT (I) THE CONVERSION OF
SHARES AND COMPANY OPTIONS INTO PARENT COMMON STOCK OR OPTIONS TO PURCHASE
PARENT COMMON STOCK, AS THE CASE MAY BE, AND (II) THE ACQUISITION OF PARENT
COMMON STOCK OR OPTIONS TO PURCHASE PARENT COMMON STOCK, AS THE CASE MAY BE,
PURSUANT TO THE TERMS OF THIS AGREEMENT BY OFFICERS AND DIRECTORS OF THE COMPANY
SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 16(A) OF THE EXCHANGE ACT OR BY
EMPLOYEES OF THE COMPANY WHO MAY BECOME AN OFFICER OR DIRECTOR OF PARENT SUBJECT
TO THE REPORTING REQUIREMENTS OF SECTION 16(A) OF THE EXCHANGE ACT.


(B)           BENEFIT PLANS.  (I) SUBJECT TO ANY NECESSARY TRANSITION PERIODS
(DURING WHICH PARENT WILL CAUSE THE COMPANY TO MAINTAIN ITS APPLICABLE EXISTING
WELFARE PLANS), FROM AND AFTER THE EFFECTIVE TIME, PARENT SHALL (X) PROVIDE
EMPLOYEES OF THE COMPANY WHO BECOME EMPLOYEES OF PARENT OR ANY OF ITS
SUBSIDIARIES OR REMAIN EMPLOYEES OF THE COMPANY WITH EMPLOYEE WELFARE AND
PENSION BENEFITS NO LESS FAVORABLE IN THE AGGREGATE THAN THOSE PROVIDED TO
SIMILARLY SITUATED EMPLOYEES OF PARENT AND ITS SUBSIDIARIES, AND (Y) CAUSE EACH
EMPLOYEE WELFARE AND PENSION BENEFIT PLAN, PROGRAM,

 

-37-

--------------------------------------------------------------------------------


 

 


POLICY OR ARRANGEMENT OF PARENT IN WHICH EMPLOYEES OF THE COMPANY BECOME
ELIGIBLE TO PARTICIPATE TO TAKE INTO ACCOUNT FOR PURPOSES OF ELIGIBILITY AND
VESTING THEREUNDER THE SERVICE OF SUCH EMPLOYEES WITH THE COMPANY TO THE SAME
EXTENT AS SUCH SERVICE WAS CREDITED FOR SUCH PURPOSE BY THE COMPANY.  NOTHING
HEREIN SHALL LIMIT THE ABILITY OF PARENT TO AMEND OR TERMINATE ANY OF ITS
WELFARE AND PENSION BENEFIT PLANS IN ACCORDANCE WITH THEIR TERMS AT ANY TIME.

(II)           WHEN EMPLOYEES OF THE COMPANY BECOME ELIGIBLE TO PARTICIPATE IN A
MEDICAL, DENTAL OR HEALTH PLAN OF PARENT, TO THE EXTENT PERMISSIBLE UNDER THE
APPLICABLE BENEFIT PLAN, PARENT SHALL CAUSE EACH SUCH PLAN TO (X) WAIVE ANY
PREEXISTING CONDITION LIMITATIONS TO THE EXTENT SUCH CONDITIONS WERE COVERED
UNDER THE APPLICABLE MEDICAL, HEALTH OR DENTAL PLANS OF THE COMPANY AND (Y)
WAIVE ANY WAITING PERIOD LIMITATION OR EVIDENCE OF INSURABILITY REQUIREMENT
WHICH WOULD OTHERWISE BE APPLICABLE TO SUCH EMPLOYEE ON OR AFTER THE EFFECTIVE
TIME TO THE EXTENT SUCH EMPLOYEE HAD SATISFIED ANY SIMILAR LIMITATION OR
REQUIREMENT UNDER AN ANALOGOUS COMPANY PLAN PRIOR TO THE EFFECTIVE TIME.


(C)           2001 ESPP AND COMPANY 401-K.  THE COMPANY SHALL TAKE ALL ACTIONS
NECESSARY TO CAUSE THE 2001 ESPP AND THE COMPANY’S 401(K) PLAN TO TERMINATE
PRIOR TO THE EFFECTIVE TIME AND TO (I) CAUSE EACH COMPANY EMPLOYEE’S 2001 ESPP
ACCOUNT BALANCE TO BE DISTRIBUTED IN CASH TO SUCH EMPLOYEE AT THE TIME OF PLAN
TERMINATION AND (II) CAUSE EACH COMPANY’S EMPLOYEE’S 401(K) PLAN ACCOUNT BALANCE
TO BE DISTRIBUTED TO SUCH EMPLOYEE (OR ROLLED OVER INTO ANOTHER QUALIFIED PLAN)
AT THE TIME OF PLAN TERMINATION.  EMPLOYEES OF THE COMPANY SHALL BECOME ELIGIBLE
TO PARTICIPATE IN PARENT’S 1998 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED, AND
401(K) SAVINGS PLAN ON THE FIRST DATE NEW EMPLOYEES ARE PERMITTED TO JOIN SUCH
PLANS PURSUANT TO THE TERMS OF SUCH PLANS.


6.12.        EXPENSES.  THE SURVIVING CORPORATION SHALL PAY ALL CHARGES AND
EXPENSES, INCLUDING THOSE OF THE EXCHANGE AGENT, IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED IN ARTICLE IV, AND PARENT SHALL REIMBURSE THE
SURVIVING CORPORATION FOR SUCH CHARGES AND EXPENSES.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 8.5(B), WHETHER OR NOT THE MERGER IS CONSUMMATED, ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PAID BY THE PARTY
INCURRING SUCH EXPENSE, EXCEPT THAT EXPENSES INCURRED IN CONNECTION WITH THE
FILING FEE FOR THE S-4 REGISTRATION STATEMENT AND PRINTING AND MAILING THE
PROSPECTUS/PROXY STATEMENT AND THE S-4 REGISTRATION STATEMENT SHALL BE SHARED
EQUALLY BY PARENT AND THE COMPANY.


6.13.        INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ INSURANCE.  (A) FROM AND
AFTER THE EFFECTIVE TIME, PARENT AGREES THAT IT SHALL INDEMNIFY AND HOLD
HARMLESS EACH PRESENT AND FORMER DIRECTOR AND OFFICER OF THE COMPANY, (WHEN
ACTING IN SUCH CAPACITY) DETERMINED AS OF THE EFFECTIVE TIME (THE “INDEMNIFIED
PARTIES”), AGAINST ANY COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES),
JUDGMENTS, FINES, LOSSES, CLAIMS, DAMAGES OR LIABILITIES (COLLECTIVELY, “COSTS”)
INCURRED IN CONNECTION WITH ANY CLAIM, ACTION, SUIT, PROCEEDING OR
INVESTIGATION, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR

 

-38-

--------------------------------------------------------------------------------


 

 


INVESTIGATIVE (COLLECTIVELY, “CLAIMS”), ARISING OUT OF MATTERS EXISTING OR
OCCURRING AT OR PRIOR TO THE EFFECTIVE TIME (INCLUDING THE TRANSACTIONS
CONTEMPLATED HEREBY), WHETHER ASSERTED OR CLAIMED PRIOR TO, AT OR AFTER THE
EFFECTIVE TIME, TO THE FULLEST EXTENT THAT THE COMPANY WOULD HAVE BEEN PERMITTED
UNDER DELAWARE LAW AND ANY CLAIMS ARISING FROM OR RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY (AND PARENT SHALL ALSO ADVANCE EXPENSES AS INCURRED TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, PROVIDED THE PERSON TO WHOM
EXPENSES ARE ADVANCED PROVIDES AN UNDERTAKING TO REPAY SUCH ADVANCES IF IT IS
ULTIMATELY DETERMINED THAT SUCH PERSON IS NOT ENTITLED TO INDEMNIFICATION); AND
PROVIDED, FURTHER, THAT ANY DETERMINATION REQUIRED TO BE MADE WITH RESPECT TO
WHETHER AN OFFICER’S OR DIRECTOR’S CONDUCT COMPLIES WITH THE STANDARDS SET FORTH
UNDER DELAWARE LAW SHALL BE MADE BY INDEPENDENT COUNSEL MUTUALLY SELECTED BY THE
SURVIVING CORPORATION AND THE INDEMNIFIED PARTY.


(B)           ANY INDEMNIFIED PARTY WISHING TO CLAIM INDEMNIFICATION UNDER
PARAGRAPH (A) OF THIS SECTION 6.13, UPON LEARNING OF ANY SUCH CLAIM, SHALL
PROMPTLY NOTIFY PARENT THEREOF; PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF
THE INDEMNIFIED PARTY IN NOTIFYING THE PARENT SHALL LESSEN THE INDEMNIFIED
PARTY’S RIGHT TO INDEMNIFICATION UNDER THIS SECTION UNLESS PARENT IS PREJUDICED
THEREBY.  IN THE EVENT OF ANY SUCH CLAIM (WHETHER ARISING BEFORE OR AFTER THE
EFFECTIVE TIME), (I) PARENT OR THE SURVIVING CORPORATION SHALL HAVE THE RIGHT TO
ASSUME THE DEFENSE THEREOF AND PARENT SHALL NOT BE LIABLE TO SUCH INDEMNIFIED
PARTIES FOR ANY LEGAL EXPENSES OF OTHER COUNSEL OR ANY OTHER EXPENSES
SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTIES IN CONNECTION WITH THE DEFENSE
THEREOF, SO LONG AS (X) SUCH PARTY NOTIFIES IN WRITING THE INDEMNIFIED PARTY
(AND ACKNOWLEDGES IN WRITING) WITHIN 10 BUSINESS DAYS AFTER THE INDEMNIFIED
PARTY HAS GIVEN THE REQUISITE NOTICE TO PARENT THAT SUCH INDEMNIFIED PARTY WILL
BE INDEMNIFIED FROM AND AGAINST ANY COSTS THE INDEMNIFIED PARTY MAY SUFFER
RESULTING FROM, ARISING OUT OF, OR CAUSED BY ANY SUCH CLAIM WITHOUT GIVING
EFFECT TO THE SCOPE OF OR LIMITATIONS ON INDEMNIFICATION SET FORTH IN SECTION
6.13(A) (Y) SUCH CLAIM INVOLVES ONLY MONEY DAMAGES AND DOES NOT SEEK AN
INJUNCTION OR OTHER EQUITABLE RELIEF AND (Z) THE SETTLEMENT OF, OR AN ADVERSE
JUDGMENT WITH RESPECT TO, SUCH CLAIM WILL NOT, IN THE GOOD FAITH JUDGMENT OF THE
INDEMNIFIED PARTY, LIKELY BE DETRIMENTAL TO THE REPUTATION, PROFESSIONAL STATURE
OR BUSINESS(ES) OF THE INDEMNIFIED PARTY; PROVIDED, FURTHER, THAT SUCH PARTY MAY
NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR SETTLEMENT WITH RESPECT TO SUCH
CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WITH SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD; (II) THE INDEMNIFIED PARTIES WILL
COOPERATE IN THE DEFENSE OF ANY SUCH MATTER AND (III) PARENT SHALL NOT BE LIABLE
FOR ANY SETTLEMENT EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT, WITH SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD; AND PROVIDED, FURTHER, THAT PARENT SHALL NOT
HAVE ANY OBLIGATION HEREUNDER TO ANY INDEMNIFIED PARTY IF AND WHEN A COURT OF
COMPETENT JURISDICTION SHALL ULTIMATELY DETERMINE, AND SUCH DETERMINATION SHALL
HAVE BECOME FINAL, THAT THE INDEMNIFICATION OF SUCH INDEMNIFIED PARTY IN THE
MANNER CONTEMPLATED HEREBY IS PROHIBITED BY APPLICABLE LAW.  IF AN INDEMNIFIED
PARTY IS SUCCESSFUL, IN WHOLE OR IN PART, IN ANY PROCEEDING CHALLENGING SUCH
INDEMNIFIED PARTY’S RIGHT TO INDEMNIFICATION HEREUNDER, PARENT SHALL PAY ANY AND
ALL COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH SUCH PROCEEDING.

 

-39-

--------------------------------------------------------------------------------


 

 

(c)           Parent shall cause the Surviving Corporation to maintain the
Company’s existing officers’ and directors’ liability insurance (“D&O
Insurance”) for a period of six years after the Effective Time so long as the
annual premium therefor is not in excess of 150% of the last annual premium paid
prior to the date hereof (the “Current Premium”); provided, however, that if the
existing D&O Insurance expires, is terminated or cancelled during such six-year
period, the Surviving Corporation will use its best efforts to obtain as much
D&O Insurance as can be obtained for the remainder of such period for a premium
not in excess (on an annualized basis) of the Current Premium.

(d)           If the Surviving Corporation or any of its successors or assigns
(i) shall consolidate with or merge into any other corporation or entity and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) shall transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, and
in each such case, proper provisions shall be made so that the successors and
assigns of the Surviving Corporation shall assume all of the obligations set
forth in this Section.

(e)           The provisions of this Section are intended to be for the benefit
of, and shall be enforceable by, each of the Indemnified Parties, their heirs
and their representatives.


6.14.        TAKEOVER STATUTE.  IF ANY TAKEOVER STATUTE IS OR MAY BECOME
APPLICABLE TO THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EACH OF PARENT AND THE COMPANY AND ITS BOARD OF DIRECTORS SHALL GRANT
SUCH APPROVALS AND TAKE SUCH ACTIONS AS ARE NECESSARY SO THAT SUCH TRANSACTIONS
MAY BE CONSUMMATED AS PROMPTLY AS PRACTICABLE ON THE TERMS CONTEMPLATED BY THIS
AGREEMENT OR BY THE MERGER AND OTHERWISE ACT TO ELIMINATE OR MINIMIZE THE
EFFECTS OF SUCH STATUTE OR REGULATION ON SUCH TRANSACTIONS.  NOTHING IN THIS
SECTION SHALL REQUIRE PARENT OR THE COMPANY TO TAKE ANY ACTION WHICH WOULD BE
INCONSISTENT WITH THE FIDUCIARY DUTIES OF ITS BOARD OF DIRECTORS AS SUCH DUTIES
WOULD EXIST UNDER APPLICABLE LAW IN THE ABSENCE OF THIS SECTION.


6.15.        RETENTION OF CERTAIN EMPLOYEES.  THE COMPANY AND PARENT SHALL WORK
TOGETHER IN GOOD FAITH USING REASONABLE EFFORTS TO RETAIN SELECTED KEY EMPLOYEES
OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING NEW EMPLOYMENT TERMS AS
APPROPRIATE.


6.16.        CONDUCT OF MERGER SUB.  PARENT WILL TAKE ALL ACTION NECESSARY TO
CAUSE MERGER SUB TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO
CONSUMMATE THE MERGER ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


6.17.        RULE 144 REPORTING.  FROM AND AFTER THE EFFECTIVE TIME, UNLESS AND
UNTIL THE EARLIER OF THE TIME THAT (I) EACH AFFILIATE OF THE COMPANY HAS
DISPOSED OF ALL PARENT COMMON STOCK RECEIVED AS MERGER CONSIDERATION IN THE
MERGER AND (II) SUCH SHARES ARE PERMITTED TO BE RESOLD PURSUANT TO RULE
145(D)(3) UNDER THE SECURITIES ACT, PARENT SHALL MAKE AND KEEP “AVAILABLE
ADEQUATE CURRENT PUBLIC INFORMATION” (AS THOSE TERMS ARE UNDERSTOOD AND DEFINED
IN RULE 144 UNDER THE SECURITIES ACT) WITH RESPECT TO PARENT.

 

 

-40-

--------------------------------------------------------------------------------


 


ARTICLE VII


CONDITIONS


7.1.          CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER.  THE
RESPECTIVE OBLIGATION OF EACH PARTY TO EFFECT THE MERGER IS SUBJECT TO THE
SATISFACTION OR WAIVER AT OR PRIOR TO THE EFFECTIVE TIME OF EACH OF THE
FOLLOWING CONDITIONS:


(A)           STOCKHOLDER APPROVAL.  THIS AGREEMENT SHALL HAVE BEEN DULY
APPROVED BY HOLDERS OF SHARES CONSTITUTING THE COMPANY REQUISITE VOTE IN
ACCORDANCE WITH APPLICABLE LAW AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS
OF THE COMPANY.


(B)           H-S-R.  THE WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF THE
MERGER UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED.


(C)           LITIGATION.  NO COURT OR GOVERNMENTAL ENTITY OF COMPETENT
JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY
STATUTE, LAW, ORDINANCE, RULE, REGULATION, JUDGMENT, DECREE, INJUNCTION OR OTHER
ORDER (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) THAT IS IN EFFECT AND
RESTRAINS, ENJOINS OR OTHERWISE PROHIBITS CONSUMMATION OF THE MERGER OR THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, AN “ORDER”),
AND NO GOVERNMENTAL ENTITY SHALL HAVE INSTITUTED ANY PROCEEDING SEEKING ANY SUCH
ORDER.


(D)           S-4.  THE S-4 REGISTRATION STATEMENT SHALL HAVE BECOME EFFECTIVE
UNDER THE SECURITIES ACT.  NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE S-4
REGISTRATION STATEMENT SHALL HAVE BEEN ISSUED, AND NO PROCEEDINGS FOR THAT
PURPOSE SHALL HAVE BEEN INITIATED OR BE THREATENED, BY THE SEC.


(E)           BLUE SKY APPROVALS.  PARENT SHALL HAVE RECEIVED ALL STATE
SECURITIES AND “BLUE SKY” PERMITS AND APPROVALS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


7.2.          CONDITIONS TO OBLIGATIONS OF PARENT AND MERGER SUB.  THE
OBLIGATIONS OF PARENT AND MERGER SUB TO EFFECT THE MERGER ARE ALSO SUBJECT TO
THE SATISFACTION OR WAIVER BY PARENT AT OR PRIOR TO THE EFFECTIVE TIME OF THE
FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
AS OF THE DATE OF THIS AGREEMENT (WITHOUT REGARD TO ANY MATERIALITY
QUALIFICATION CONTAINED IN SUCH REPRESENTATION OR WARRANTY) AND AS OF THE
CLOSING DATE (WITHOUT REGARD TO ANY MATERIALITY QUALIFICATION CONTAINED IN SUCH
REPRESENTATION OR WARRANTY) AS THOUGH MADE ON AND AS OF THE CLOSING DATE (EXCEPT
TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY EXPRESSLY SPEAKS AS OF AN
EARLIER DATE); PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS SECTION 7.2(A) SHALL BE DEEMED TO HAVE BEEN SATISFIED EVEN IF
SUCH REPRESENTATIONS OR WARRANTIES ARE NOT SO TRUE AND CORRECT UNLESS THE
FAILURE OF SUCH

 

-41-

--------------------------------------------------------------------------------


 

 


REPRESENTATIONS OR WARRANTIES TO BE SO TRUE AND CORRECT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A COMPANY MATERIAL ADVERSE
EFFECT.  PARENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE
COMPANY BY THE PRESIDENT OF THE COMPANY TO SUCH EFFECT.


(B)           PERFORMANCE OF OBLIGATIONS OF THE COMPANY.  THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE, AND PARENT SHALL HAVE
RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY THE PRESIDENT OF THE
COMPANY TO SUCH EFFECT.


(C)           ABSENCE OF CERTAIN CHANGES.  SINCE THE DATE HEREOF, THERE SHALL
NOT HAVE BEEN ANY CHANGE IN THE FINANCIAL CONDITION, PROPERTIES, PROSPECTS,
BUSINESS OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES OR ANY
DEVELOPMENT OR COMBINATION OF DEVELOPMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR IS REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


(D)           REGULATORY CONSENTS.  OTHER THAN THE FILING PROVIDED FOR IN
SECTION 1.3, ALL NOTICES, REPORTS AND OTHER FILINGS REQUIRED TO BE MADE PRIOR TO
THE EFFECTIVE TIME BY THE COMPANY OR PARENT OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES WITH, AND ALL CONSENTS, REGISTRATIONS, APPROVALS, PERMITS AND
AUTHORIZATIONS REQUIRED TO BE OBTAINED PRIOR TO THE EFFECTIVE TIME BY THE
COMPANY OR PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES FROM, ANY GOVERNMENTAL
ENTITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY BY THE
COMPANY, PARENT AND MERGER SUB SHALL HAVE BEEN MADE OR OBTAINED (AS THE CASE MAY
BE); PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THIS SECTION 7.2(D) SHALL BE DEEMED TO HAVE BEEN SATISFIED UNLESS THE FAILURE TO
MAKE SUCH NOTICES, REPORTS AND OTHER FILINGS OR OBTAIN SUCH CONSENTS,
REGISTRATIONS, APPROVALS, PERMITS AND AUTHORIZATIONS, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A COMPANY MATERIAL ADVERSE
EFFECT.


(E)           TAX OPINION.  PARENT SHALL HAVE RECEIVED THE OPINION OF SULLIVAN &
CROMWELL, COUNSEL TO PARENT, DATED THE CLOSING DATE, TO THE EFFECT THAT THE
MERGER WILL BE TREATED FOR FEDERAL INCOME TAX PURPOSES AS A REORGANIZATION
WITHIN THE MEANING OF SECTION 368(A) OF THE CODE, AND THAT EACH OF PARENT,
MERGER SUB AND THE COMPANY WILL BE A PARTY TO THAT REORGANIZATION WITHIN THE
MEANING OF SECTION 368(B) OF THE CODE.  IN RENDERING ITS OPINION, SULLIVAN &
CROMWELL MAY REQUIRE AND RELY UPON REPRESENTATIONS CONTAINED IN LETTERS FROM THE
COMPANY, PARENT AND MERGER SUB AND/OR THEIR OFFICERS OR PRINCIPAL STOCKHOLDERS
AS ARE CUSTOMARY FOR SUCH OPINIONS.


(F)            ACCOUNTANT LETTER.  PARENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO PARENT, FROM PRICEWATERHOUSECOOPERS LLP THE
“COMFORT” LETTER DESCRIBED IN SECTION 6.5(B).

 

-42-

--------------------------------------------------------------------------------


 

 


7.3.          CONDITIONS TO OBLIGATION OF THE COMPANY.  THE OBLIGATION OF THE
COMPANY TO EFFECT THE MERGER IS ALSO SUBJECT TO THE SATISFACTION OR WAIVER BY
THE COMPANY AT OR PRIOR TO THE EFFECTIVE TIME OF THE FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF PARENT AND MERGER SUB SET FORTH IN THIS AGREEMENT SHALL BE TRUE
AND CORRECT AS OF THE DATE OF THIS AGREEMENT (WITHOUT REGARD TO ANY MATERIALITY
QUALIFICATION CONTAINED IN SUCH REPRESENTATION OR WARRANTY) AND AS OF THE
CLOSING DATE (WITHOUT REGARD TO ANY MATERIALITY QUALIFICATION CONTAINED IN SUCH
REPRESENTATION OR WARRANTY) AS THOUGH MADE ON AND AS OF THE CLOSING DATE,
(EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION AND WARRANTY EXPRESSLY SPEAKS AS
OF AN EARLIER DATE); PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THIS SECTION 7.3(A) SHALL BE DEEMED TO HAVE BEEN SATISFIED EVEN IF
SUCH REPRESENTATIONS OR WARRANTIES ARE NOT SO TRUE AND CORRECT UNLESS THE
FAILURE OF SUCH REPRESENTATIONS OR WARRANTIES TO BE SO TRUE AND CORRECT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A
PARENT MATERIAL ADVERSE EFFECT.  THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE
SIGNED ON BEHALF OF PARENT BY THE PRESIDENT OF PARENT AND THE PRESIDENT OF
MERGER SUB TO SUCH EFFECT.


(B)           PERFORMANCE OF OBLIGATIONS OF PARENT AND MERGER SUB.  EACH OF
PARENT AND MERGER SUB SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THIS AGREEMENT AT OR PRIOR TO
THE CLOSING DATE, AND THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON
BEHALF OF PARENT AND MERGER SUB BY THE PRESIDENT OF PARENT TO SUCH EFFECT.


(C)           ABSENCE OF CERTAIN CHANGES.  SINCE THE DATE HEREOF, THERE SHALL
NOT HAVE BEEN ANY CHANGE IN THE FINANCIAL CONDITION, PROPERTIES, PROSPECTS,
BUSINESS OR RESULTS OF OPERATIONS OF THE PARENT AND ITS SIGNIFICANT SUBSIDIARIES
OR ANY DEVELOPMENT OR COMBINATION OF DEVELOPMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR IS REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT.


(D)           REGULATORY CONSENTS.  OTHER THAN THE FILING PROVIDED FOR IN
SECTION 1.3, ALL NOTICES, REPORTS AND OTHER FILINGS REQUIRED TO BE MADE PRIOR TO
THE EFFECTIVE TIME BY PARENT OR ANY OF ITS SUBSIDIARIES WITH, AND ALL CONSENTS,
REGISTRATIONS, APPROVALS, PERMITS AND AUTHORIZATIONS REQUIRED TO BE OBTAINED
PRIOR TO THE EFFECTIVE TIME BY PARENT OR ANY OF ITS SUBSIDIARIES FROM, ANY
GOVERNMENTAL ENTITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY BY THE COMPANY, PARENT AND MERGER SUB SHALL HAVE BEEN MADE
OR OBTAINED (AS THE CASE MAY BE); PROVIDED, HOWEVER, THAT NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS SECTION 7.3(D) SHALL BE DEEMED TO HAVE
BEEN SATISFIED UNLESS THE FAILURE TO MAKE SUCH NOTICES, REPORTS AND OTHER
FILINGS OR OBTAIN SUCH CONSENTS, REGISTRATIONS, APPROVALS, PERMITS AND
AUTHORIZATIONS, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR IS REASONABLY
LIKELY TO HAVE, A PARENT MATERIAL ADVERSE EFFECT.

 

-43-

--------------------------------------------------------------------------------


 

 


(E)           TAX OPINION.  THE COMPANY SHALL HAVE RECEIVED THE OPINION OF
KIRKLAND & ELLIS, COUNSEL TO THE COMPANY, DATED THE CLOSING DATE, TO THE EFFECT
THAT THE MERGER WILL BE TREATED FOR FEDERAL INCOME TAX PURPOSES AS A
REORGANIZATION WITHIN THE MEANING OF SECTION 368(A) OF THE CODE, AND THAT EACH
OF PARENT, MERGER SUB AND THE COMPANY WILL BE A PARTY TO THAT REORGANIZATION
WITHIN THE MEANING OF SECTION 368(B) OF THE CODE.  IN RENDERING ITS OPINION,
KIRKLAND & ELLIS MAY REQUIRE AND RELY UPON REPRESENTATIONS CONTAINED IN LETTERS
FROM THE COMPANY, PARENT AND MERGER SUB AND/OR THEIR OFFICERS OR PRINCIPAL
STOCKHOLDERS AS ARE CUSTOMARY FOR SUCH OPINIONS.


(F)            NASDAQ NATIONAL MARKET LISTING.  THE SHARES OF PARENT COMMON
STOCK ISSUABLE TO THE COMPANY STOCKHOLDERS AND THE SHARES OF PARENT COMMON STOCK
ISSUABLE PURSUANT TO THE COMPANY OPTIONS AND COMPANY WARRANTS ASSUMED BY PARENT
PURSUANT TO THIS AGREEMENT SHALL HAVE BEEN AUTHORIZED FOR LISTING ON THE NASDAQ
NATIONAL MARKET UPON OFFICIAL NOTICE OF ISSUANCE.


(G)           ACCOUNTANT LETTERS.  THE COMPANY SHALL HAVE RECEIVED FROM
PRICEWATERHOUSECOOPERS LLP THE “COMFORT” LETTER DESCRIBED IN SECTION 6.5(C).


ARTICLE VIII


TERMINATION


8.1.          TERMINATION BY MUTUAL CONSENT.  THIS AGREEMENT MAY BE TERMINATED
AND THE MERGER MAY BE ABANDONED AT ANY TIME PRIOR TO THE EFFECTIVE TIME, WHETHER
BEFORE OR AFTER THE APPROVAL BY STOCKHOLDERS OF THE COMPANY REFERRED TO IN
SECTION 7.1(A), BY MUTUAL WRITTEN CONSENT OF THE COMPANY AND PARENT BY ACTION OF
THEIR RESPECTIVE BOARDS OF DIRECTORS.


8.2.          TERMINATION BY EITHER PARENT OR THE COMPANY.  THIS AGREEMENT MAY
BE TERMINATED AND THE MERGER MAY BE ABANDONED AT ANY TIME PRIOR TO THE EFFECTIVE
TIME BY ACTION OF THE BOARD OF DIRECTORS OF EITHER PARENT OR THE COMPANY IF
(I) THE MERGER SHALL NOT HAVE BEEN CONSUMMATED BY DECEMBER 31, 2002, WHETHER
SUCH DATE IS BEFORE OR AFTER THE DATE OF APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY; PROVIDED, HOWEVER, THAT IF EITHER PARTY DETERMINES THAT ADDITIONAL TIME
IS NECESSARY IN ORDER TO FORESTALL ANY ACTION TO RESTRAIN, ENJOIN OR PROHIBIT
THE MERGER BY ANY FEDERAL, STATE, LOCAL OR FOREIGN COURT OR GOVERNMENTAL ENTITY
WITH JURISDICTION OVER ENFORCEMENT OF ANY APPLICABLE ANTITRUST LAWS, THE
TERMINATION DATE MAY BE EXTENDED BY SUCH PARTY TO A DATE NOT BEYOND MARCH 31,
2003 (THE “TERMINATION DATE”); PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE
THIS AGREEMENT PURSUANT TO THIS CLAUSE (I) SHALL NOT BE AVAILABLE TO ANY PARTY
THAT HAS BREACHED IN ANY MATERIAL RESPECT ITS OBLIGATIONS UNDER THIS AGREEMENT
IN ANY MANNER THAT SHALL HAVE PROXIMATELY CAUSED THE OCCURRENCE OF THE FAILURE
OF THE MERGER TO BE CONSUMMATED; (II) THE APPROVAL OF THE COMPANY’S STOCKHOLDERS
REQUIRED BY SECTION 7.1(A) SHALL NOT HAVE BEEN OBTAINED AT A MEETING DULY
CONVENED THEREFOR OR AT ANY ADJOURNMENT OR POSTPONEMENT THEREOF; OR (III) ANY
ORDER PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING CONSUMMATION
OF THE MERGER SHALL BECOME FINAL AND

 

-44-

--------------------------------------------------------------------------------


 

 


NON-APPEALABLE (WHETHER BEFORE OR AFTER THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY).  IF A PARTY (THE “EXTENDING PARTY”) ELECTS TO EXTEND THE TERMINATION
DATE PURSUANT TO THE FIRST PROVISO OF THIS SECTION 8.2, THEN THE OTHER PARTY
(THE “NON-EXTENDING PARTY”) MAY DELIVER THE EXTENDING PARTY A WRITTEN UPDATE OF
ITS COMPANY DISCLOSURE LETTER OR PARENT DISCLOSURE LETTER, AS THE CASE MAY BE,
WITHIN THREE BUSINESS DAYS OF SUCH ELECTION TO REFLECT NEW FACTS OCCURRING AFTER
THE DATE HEREOF TOGETHER WITH A WRITTEN REQUEST THAT THE EXTENDING PARTY CONFIRM
THAT SUCH NEW FACTS SHALL NOT BE DEEMED TO RENDER ANY OF THE NON-EXTENDING
PARTY’S REPRESENTATIONS AND WARRANTIES UNTRUE OR INCORRECT AS OF SUCH DATE OR
DEEMED TO CONSTITUTE A COMPANY MATERIAL ADVERSE EFFECT OR A PARENT MATERIAL
ADVERSE EFFECT, AS THE CASE MAY BE, AS OF SUCH DATE.  IF THE EXTENDING PARTY
DOES NOT PROVIDE SUCH CONFIRMATION PRIOR TO THE FIFTH BUSINESS DAY AFTER
RECEIVING SUCH WRITTEN UPDATE, THEN THE TERMINATION DATE SHALL NOT BE EXTENDED.


8.3.          TERMINATION BY THE COMPANY.  THIS AGREEMENT MAY BE TERMINATED AND
THE MERGER MAY BE ABANDONED AT ANY TIME PRIOR TO THE EFFECTIVE TIME, WHETHER
BEFORE OR AFTER THE APPROVAL BY STOCKHOLDERS OF THE COMPANY REFERRED TO IN
SECTION 7.1(A), BY ACTION OF THE BOARD OF DIRECTORS OF THE COMPANY IF THERE HAS
BEEN A BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY
PARENT OR MERGER SUB IN THIS AGREEMENT, OR ANY SUCH REPRESENTATION AND WARRANTY
SHALL HAVE BECOME UNTRUE AFTER THE DATE OF THIS AGREEMENT, SUCH THAT SECTION
7.3(A) OR 7.3(B), AS APPLICABLE, WOULD NOT BE SATISFIED AND SUCH BREACH OR
CONDITION IS NOT CURABLE OR, IF CURABLE, IS NOT CURED WITHIN 30 DAYS AFTER
WRITTEN NOTICE THEREOF IS GIVEN BY THE COMPANY TO PARENT.


8.4.          TERMINATION BY PARENT.  THIS AGREEMENT MAY BE TERMINATED AND THE
MERGER MAY BE ABANDONED AT ANY TIME PRIOR TO THE EFFECTIVE TIME BY ACTION OF THE
BOARD OF DIRECTORS OF PARENT IF (I) THE BOARD OF DIRECTORS OF THE COMPANY SHALL
HAVE WITHDRAWN OR ADVERSELY MODIFIED ITS APPROVAL OR RECOMMENDATION OF THIS
AGREEMENT OR (II) THERE HAS BEEN A BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN THIS AGREEMENT, OR ANY SUCH
REPRESENTATION AND WARRANTY SHALL HAVE BECOME UNTRUE AFTER THE DATE OF THIS
AGREEMENT, SUCH THAT SECTION 7.2(A) OR 7.2(B), AS APPLICABLE, WOULD NOT BE
SATISFIED AND SUCH BREACH OR CONDITION IS NOT CURABLE OR, IF CURABLE, IS NOT
CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF IS GIVEN BY PARENT TO THE
COMPANY.


8.5.          EFFECT OF TERMINATION AND ABANDONMENT.  (A) IN THE EVENT OF
TERMINATION OF THIS AGREEMENT AND THE ABANDONMENT OF THE MERGER PURSUANT TO THIS
ARTICLE VIII, THIS AGREEMENT (OTHER THAN AS SET FORTH IN SECTION 9.1) SHALL
BECOME VOID AND OF NO EFFECT WITH NO LIABILITY ON THE PART OF ANY PARTY HERETO
(OR OF ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, LEGAL AND FINANCIAL
ADVISORS OR OTHER REPRESENTATIVES); PROVIDED, HOWEVER, EXCEPT AS OTHERWISE
PROVIDED HEREIN, NO SUCH TERMINATION SHALL RELIEVE ANY PARTY HERETO OF ANY
LIABILITY OR DAMAGES RESULTING FROM ANY WILLFUL BREACH OF THIS AGREEMENT.


(B)           IF THIS AGREEMENT IS TERMINATED BY PARENT PURSUANT TO
SECTION 8.4(I) IN THE CASE OF A WITHDRAWAL OR ADVERSE NOTIFICATION OF THE
COMPANY’S BOARD OF DIRECTORS’

 

-45-

--------------------------------------------------------------------------------


 

 


APPROVAL OR RECOMMENDATION OF THIS AGREEMENT IN THE ABSENCE OF AN ACQUISITION
PROPOSAL, THEN THE COMPANY SHALL PROMPTLY, BUT IN NO EVENT LATER THAN TWO DAYS
AFTER THE DATE OF SUCH TERMINATION, PAY PARENT A TERMINATION FEE OF $5,000,000
AND SHALL PROMPTLY, BUT IN NO EVENT LATER THAN TWO DAYS AFTER BEING NOTIFIED OF
SUCH BY PARENT, PAY ALL OF THE CHARGES AND EXPENSES, INCLUDING THOSE OF THE
EXCHANGE AGENT, INCURRED BY PARENT OR MERGER SUB IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE
PAYABLE BY WIRE TRANSFER OF SAME DAY FUNDS.

(c)           In the event that an Acquisition Proposal shall have been made to
the Company or any of its Subsidiaries or any of its stockholders or any Person
shall have publicly announced an intention (whether or not conditional) to make
an Acquisition Proposal with respect to the Company or any of its Subsidiaries
and thereafter this Agreement is terminated by either Parent or the Company
pursuant to Section 8.2(i) or Section 8.2(ii) or this Agreement is terminated by
Parent pursuant to Section 8.4(i) (other than under the circumstances
contemplated in Section 8.5(b)) or Section 8.4(ii) and thereafter the Company
enters into any agreement to consummate a transaction or series of transactions
which, had such agreement been proposed or negotiated during the term of this
Agreement, would have constituted an Acquisition Proposal (each, a “Company
Acquisition Agreement”), which is publicly announced within twelve (12) months
after the termination of this Agreement and is consummated within eighteen (18)
months after the termination of this Agreement (whether or not any Company
Acquisition Agreement related to an Acquisition Proposal which had been made or
announced at the time of the termination of this Agreement), then the Company
shall, contemporaneously with such consummation, pay Parent a termination fee of
$45,000,000 and shall promptly, but in no event later than two days after being
notified of such by Parent, pay all of the charges and expenses, including those
of the Exchange Agent, incurred by Parent or Merger Sub in connection with this
Agreement and the transactions contemplated by this Agreement, in each case
payable by wire transfer of same day funds.

(d)           The Company acknowledges that the agreements contained in
Sections 8.5(b) and (c) are an integral part of the transactions contemplated by
this Agreement, and that, without these agreements, Parent and Merger Sub would
not enter into this Agreement; accordingly, if the Company fails to promptly pay
the amount due pursuant to Sections 8.5(b) or (c), and, in order to obtain such
payment, Parent or Merger Sub commences a suit which results in a judgment
against the Company for the fee set forth in Section 8.5(b) or (c), the Company
shall pay to Parent or Merger Sub its costs and expenses (including attorneys’
fees) in connection with such suit, together with interest on the amount of the
fee at the prime rate of Citibank, N.A. in effect on the date such payment was
required to be made.

 

-46-

--------------------------------------------------------------------------------


 


ARTICLE IX


MISCELLANEOUS AND GENERAL


9.1.          SURVIVAL.  THIS ARTICLE IX AND THE AGREEMENTS OF THE COMPANY,
PARENT AND MERGER SUB CONTAINED IN SECTIONS 6.6 (TAXATION), 6.9 (NASDAQ NATIONAL
MARKET LISTING AND DE-LISTING), 6.11 (BENEFITS), 6.12 (EXPENSES), 6.13
(INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ INSURANCE) AND 6.17 (RULE 144
REPORTING) SHALL SURVIVE THE CONSUMMATION OF THE MERGER.  THIS ARTICLE IX, THE
AGREEMENTS OF THE COMPANY, PARENT AND MERGER SUB CONTAINED IN SECTION 6.12
(EXPENSES), SECTION 8.5 (EFFECT OF TERMINATION AND ABANDONMENT) AND THE
CONFIDENTIALITY AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  ALL
OTHER REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS IN THIS AGREEMENT
SHALL NOT SURVIVE THE CONSUMMATION OF THE MERGER OR THE TERMINATION OF THIS
AGREEMENT.


9.2.          MODIFICATION OR AMENDMENT.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE LAW, AT ANY TIME PRIOR TO THE EFFECTIVE TIME, THE PARTIES HERETO MAY
MODIFY OR AMEND THIS AGREEMENT, BY WRITTEN AGREEMENT EXECUTED AND DELIVERED BY
DULY AUTHORIZED OFFICERS OF THE RESPECTIVE PARTIES.


9.3.          WAIVER OF CONDITIONS.  THE CONDITIONS TO EACH OF THE PARTIES’
OBLIGATIONS TO CONSUMMATE THE MERGER ARE FOR THE SOLE BENEFIT OF SUCH PARTY AND
MAY BE WAIVED BY SUCH PARTY IN WHOLE OR IN PART TO THE EXTENT PERMITTED BY
APPLICABLE LAW.


9.4.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH SUCH COUNTERPART BEING DEEMED TO BE AN ORIGINAL INSTRUMENT,
AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE THE SAME AGREEMENT.


9.5.          GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.  (A)  THIS
AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.  THE
PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE
OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE STATE OF DELAWARE SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF
THE PROVISIONS OF THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, THAT IT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN
OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH A
DELAWARE STATE OR FEDERAL COURT.  THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT

 

-47-

--------------------------------------------------------------------------------


 

 


JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 9.6 OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.5.


9.6.          NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO BE
GIVEN HEREUNDER BY ANY PARTY TO THE OTHERS SHALL BE IN WRITING AND DELIVERED
PERSONALLY OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY
FACSIMILE:

if to Parent or Merger Sub

eBay Inc.
2145 Hamilton Avenue
San Jose, California  95125
Attention:  General Counsel
Fax:  (408) 376-7514

with a copy, which shall not constitute
notice, to:

Alison Ressler, Esq.,
Sullivan & Cromwell,
1888 Century Park East
Los Angeles, California 90067
Fax:  (310) 712-8800

 

-48-

--------------------------------------------------------------------------------


 

if to the Company

PayPal, Inc.
303 Bryant Street
Mountain View, California  94041
Attention:  General Counsel
Fax:  (650) 864-8225

with a copy, which shall not constitute
notice, to:

Richard Porter, P.C.
Kirkland & Ellis
200 East Randolph Drive
Chicago, Illinois 60601
Fax:  (312) 861-2200

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


9.7.          ENTIRE AGREEMENT; NO OTHER REPRESENTATIONS.  THIS AGREEMENT
(INCLUDING ANY EXHIBITS HERETO), THE COMPANY DISCLOSURE LETTER, THE PARENT
DISCLOSURE LETTER, TWO LETTERS FROM THE COMPANY TO PARENT DATED THE DATE HEREOF
AND THE MOST RECENT CONFIDENTIALITY AGREEMENT BETWEEN PARENT AND THE COMPANY
(THE “CONFIDENTIALITY AGREEMENT”) CONSTITUTE THE ENTIRE AGREEMENT, AND SUPERSEDE
ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES BOTH
WRITTEN AND ORAL, AMONG THE PARTIES, WITH RESPECT TO THE SUBJECT MATTER HEREOF.


9.8.          NO THIRD PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN SECTION 6.13
(INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ INSURANCE), THIS AGREEMENT IS NOT
INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS OR
REMEDIES HEREUNDER.


9.9.          OBLIGATIONS OF PARENT AND OF THE COMPANY.  WHENEVER THIS AGREEMENT
REQUIRES A SUBSIDIARY OF PARENT TO TAKE ANY ACTION, SUCH REQUIREMENT SHALL BE
DEEMED TO INCLUDE AN UNDERTAKING ON THE PART OF PARENT TO CAUSE SUCH SUBSIDIARY
TO TAKE SUCH ACTION.  WHENEVER THIS AGREEMENT REQUIRES A SUBSIDIARY OF THE
COMPANY TO TAKE ANY ACTION, SUCH REQUIREMENT SHALL BE DEEMED TO INCLUDE AN
UNDERTAKING ON THE PART OF THE COMPANY TO CAUSE SUCH SUBSIDIARY TO TAKE SUCH
ACTION AND, AFTER THE EFFECTIVE TIME, ON THE PART OF THE SURVIVING CORPORATION
TO CAUSE SUCH SUBSIDIARY TO TAKE SUCH ACTION.


9.10.        DEFINITIONS.  EACH OF THE TERMS SET FORTH IN ANNEX A IS DEFINED IN
THE SECTION OF THIS AGREEMENT SET FORTH OPPOSITE SUCH TERM.


9.11.        SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OR THE OTHER PROVISIONS HEREOF.  IF ANY
PROVISION OF THIS AGREEMENT, OR THE APPLICATION THEREOF TO ANY PERSON OR ANY
CIRCUMSTANCE, IS INVALID OR

 

-49-

--------------------------------------------------------------------------------


 

 


UNENFORCEABLE, (A) A SUITABLE AND EQUITABLE PROVISION SHALL BE SUBSTITUTED
THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE VALID AND ENFORCEABLE, THE
INTENT AND PURPOSE OF SUCH INVALID OR UNENFORCEABLE PROVISION AND (B) THE
REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH PROVISION TO OTHER
PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED BY SUCH INVALIDITY OR
UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR UNENFORCEABILITY AFFECT THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE APPLICATION THEREOF, IN ANY
OTHER JURISDICTION.


9.12.        INTERPRETATION.  THE TABLE OF CONTENTS AND HEADINGS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT AND
SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY OF THE PROVISIONS HEREOF. 
WHERE A REFERENCE IN THIS AGREEMENT IS MADE TO A SECTION OR EXHIBIT, SUCH
REFERENCE SHALL BE TO A SECTION OF OR EXHIBIT TO THIS AGREEMENT UNLESS OTHERWISE
INDICATED.  WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN
THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


9.13.        ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY OPERATION OF
LAW OR OTHERWISE; PROVIDED, HOWEVER, THAT AT ANY TIME PRIOR TO THE STOCKHOLDERS
MEETING, PARENT MAY DESIGNATE, BY WRITTEN NOTICE TO THE COMPANY, ANOTHER
WHOLLY-OWNED DIRECT OR INDIRECT SUBSIDIARY TO BE A CONSTITUENT CORPORATION IN
LIEU OF MERGER SUB, IN WHICH EVENT THE PARTIES HERETO SHALL TAKE SUCH ACTIONS AS
ARE NECESSARY TO EFFECT SUCH ASSIGNMENT AND ALL REFERENCES HEREIN TO MERGER SUB
SHALL BE DEEMED REFERENCES TO SUCH OTHER SUBSIDIARY, EXCEPT THAT ALL
REPRESENTATIONS AND WARRANTIES MADE HEREIN WITH RESPECT TO MERGER SUB AS OF THE
DATE OF THIS AGREEMENT SHALL BE DEEMED REPRESENTATIONS AND WARRANTIES MADE WITH
RESPECT TO SUCH OTHER SUBSIDIARY AS OF THE DATE OF SUCH DESIGNATION.

 

-50-

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

PAYPAL, INC.

 

 

 

 

 

By

 

 

 

Name:

Peter A. Thiel

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

EBAY INC.

 

 

 

 

 

By

 

 

 

Name:

Margaret C. Whitman

 

 

Title:

President, Chief Executive Officer and Director

 

 

 

 

 

 

 

 

 

VAQUITA ACQUISITION CORP.

 

 

 

 

 

By

 

 

 

Name:

Michael R. Jacobson

 

 

Title:

Chairman of the Board and Secretary

 

 

 

-51-

--------------------------------------------------------------------------------


 

 

DEFINED TERMS

 

Terms

Section

 

 

2001 Equity Incentive Plan

 5.1(b)

2001 ESPP

 5.1(b)

Acquisition Proposal

 6.2

Advisers Act

 5.1(j)(iii)

Affiliates Letter

 6.8

Agreement

 Preamble

Asset Management Company

 5.1(j)(iii)

Audit Date

 5.1(f)

Bankruptcy and Equity Exception

 5.1(c)(i)

Benefit Plans

 5.1(h)(i)

Business Intellectual Property

 5.1(q)

Business Trade Secrets

 5.1(q)(ix)

By-laws

 2.2

Certificate

 4.1(a)

Charter

 2.1

Claims

 6.13(a)

Closing

 1.2

Closing Date

 1.2

Code

 Recitals

Company

 Preamble

Company Acquisition Agreement

 8.5(c)

Company Disclosure Letter

 5.1

Company Material Adverse Effect

 5.1(a)

Company Option

 5.1(b)

Company Reports

 5.1(e)

Company Requisite Vote

 5.1(c)(i)

Company Warrants

 5.1(b)

Confidentiality Agreement

 9.7

Confinity 1999 Plan

 5.1(b)

Constituent Corporations

 Preamble

Contracts

 5.1(d)(iii)

Copyrights

 5.1(q)

Costs

 6.13(a)

Current Premium

 6.13(c)

D&O Insurance

 6.13(c)

Delaware Certificate of Merger

 1.3

DGCL

 1.1

Effective Time

 1.3

Employees

 5.1(h)(i)

Employment Agreements

 Recitals

Environmental Laws

 5.1(l)

 

 

A-1

--------------------------------------------------------------------------------


 

 

ERISA

 5.1(h)(i)

ERISA Affiliate

 5.1(h)(iii)

ERISA Plans

 5.1(h)(ii)

Excess Shares

 4.2(d)

Exchange Act

 5.1(c)(ii)

Exchange Agent

 4.2(a)

Exchange Fund

 4.2(a)

Exchange Ratio

 4.1(a)

Excluded Share

 4.1(a)

Excluded Shares

 4.1(a)

Extending Party

 8.2

GAAP

 5.1(e)

Governmental Entity

 5.1(d)(i)

HSR Act

 5.1(d)(i)

Indemnified Parties

 6.13(a)

Intellectual Property

 5.1(q)

Intellectual Property Contracts

 5.1(q)

IRS

 5.1(h)(ii)

IT Assets

 5.1(q)

Laws

 5.1(d)(ii)

Licensed Intellectual Property

 5.1(q)

Material Contracts

 5.1(d)(ii)

Merger

 Recitals

Merger Sub

 Preamble

Non-Extending Party

 8.2

Order

 7.1(c)

Owned Intellectual Property

 5.1(q)

Parent

 Preamble

Parent Audit Date

 5.2(f)

Parent Business Intellectual Property

 5.2(m)

Parent Common Stock

 4.1(a)

Parent Companies

 4.1(a)

Parent Disclosure Letter

 5.2

Parent Intellectual Property Contracts

 5.2(m)

Parent Material Adverse Effect

 5.2(b)

Parent Owned Intellectual Property

 5.2(m)

Parent Preferred Shares

 5.2(c)

Parent Reports

 5.2(f)

Patents

 5.1(q)

Pension Plan

 5.1(h)(ii)

Person

 4.2(b)

Preferred Shares

 5.1(b)

Prospectus/Proxy Statement

 6.3

Registered

 5.1(q)

Regulatory Laws

 5.1(j)(i)

 

 

A-2

--------------------------------------------------------------------------------


 

 

Representatives

 6.7

S-4 Registration Statement

 6.3

SEC

 5.1(e)

Securities Act

 5.1(d)(i)

Share

 4.1(a)

Shares

 4.1(a)

Significant Subsidiary

 5.2(b)

Stockholders Agreements

 Recitals

Stockholders Meeting

 6.4

Stock Plans

 5.1(b)

Subsidiary

 5.1(a)

Suit

 5.1(q)(iii)

Superior Proposal

 6.2

Surviving Corporation

 1.1

Takeover Statute

 5.1(k)

Tax

 5.1(n)

Taxable

 5.1(n)

Taxes

 5.1(n)

Tax Return

 5.1(n)

Termination Date

 8.2

Trade Secrets

 5.1(q)

Trademarks

 5.1(q)

Voting Debt

 5.1(b)

X.com 1999 Stock Plan

 5.1(b)

 

 

 

A-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------

